Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

 

This AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of September 21, 2016 (this
“Amendment”), is entered into by and among SF CC Intermediate Holdings, Inc., a
Delaware corporation (“Parent”), Smart & Final Stores LLC, a California limited
liability company (the “Borrower”), the subsidiaries of the Borrower listed on
the signature pages hereto (the “Subsidiary Guarantors”; and together with the
Parent and the Borrower, the “Loan Parties”), Morgan Stanley Senior
Funding, Inc. (“Morgan Stanley”), as administrative agent for the lenders under
the Credit Agreement, as defined below (in such capacity, the “Administrative
Agent”), and the Consenting Lenders (as defined below).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Parent, the Borrower, the Administrative Agent and the financial
institutions and other persons party thereto as lenders from time to time (the
“Lenders”) entered into that certain First Lien Term Loan Credit Agreement,
originally dated as of November 15, 2012 (as amended by that certain Amendment
No. 1 to Credit Agreement and Incremental Facility Amendment, dated as of
May 29, 2013, that certain Amendment No. 2 to Credit Agreement and Incremental
Facility Amendment, dated as of December 19, 2013 and that certain Amendment
No. 3 to Credit Agreement, dated as of May 12, 2015, and as otherwise amended
from time to time prior to the date hereof, the “Credit Agreement”; capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement);

 

WHEREAS, the Borrower, Parent, the other Loan Parties and the Administrative
Agent have agreed to amend the Credit Agreement to, among other changes, extend
the Maturity Date of the Term Loans to November 15, 2022, increase the
outstanding principal amount of the Term Loans by approximately $30 million (by
funding the Commitments set forth on Schedule I hereto), and increase the
Applicable Margin with respect to the Term Loans by 0.25%, all as hereinafter
set forth; and

 

WHEREAS, certain Lenders are prepared to become parties hereto for the purpose
of consenting to the amendments set forth in Section 1 below (such Lenders, the
“Consenting Lenders”, and each a “Consenting Lender”);

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.           Amendments to Credit Agreement.

 

(a)                               The Credit Agreement is, effective as of the
Fourth Amendment Effective Date (as defined below), and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
to delete the struck text (indicated textually in the same manner as the
following example: struck text) and to add the double-underlined text (indicated
textually in

 

 

 

S&F - Amendment No. 4 to

 

 

Credit Agreement

 

1

--------------------------------------------------------------------------------


 

the same manner as the following example: double-underlined text) as set forth
in the selected pages of the Amended Credit Agreement attached as Annex A
hereto, except that any Schedule, Exhibit or other attachment to the Credit
Agreement not amended pursuant to the terms of this Amendment or otherwise
included as part of said Annex A shall remain in effect without any amendment or
other modification thereto (other than as provided in Section 3 below).

 

(b)                              If any existing Lender declines or fails to
consent to this Amendment by returning an executed counterpart of this Amendment
to the Administrative Agent prior to the Consent Deadline (as defined below),
then pursuant to and in compliance with the terms of Section 2.17(c) of the
Credit Agreement, such Lender may be replaced and its Term Loans purchased and
assumed by an assignee upon such assignee’s execution of this Amendment (which
will also be deemed to be the execution of an Assignment and Acceptance, and the
execution of this Amendment by the Administrative Agent and the Borrower shall
be deemed to be the consent of the Administrative Agent and the Borrower (to the
extent such consent is required under the Credit Agreement) thereto) and payment
by such assignee of the purchase price required by Section 2.17(c) of the Credit
Agreement.

 

(c)                               As of the Fourth Amendment Effective Date, and
pursuant to Section 2.02(d) of the Credit Agreement (as amended pursuant to
Section 1(a) above), each of the Lenders listed on Schedule I hereto shall make
additional Term Loans to the Borrower, in each case in the respective principal
amount set forth opposite each such Lender’s name on such Schedule I.  Such
additional Term Loans shall be drawn as Incremental Term Loans constituting a
Ratio-Based Incremental Facility, with the same terms and conditions as the Term
Loans outstanding on the Fourth Amendment Effective Date, and shall constitute
“Term Loans” for all purposes of this Amendment, the Amended Credit Agreement
and the other Loan Documents.

 

SECTION 2.           Reference to and Effect on the Loan Documents. (a) This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and the other Loan Documents, and on and after the Fourth Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the “Credit Agreement”, shall
mean and be a reference to the Credit Agreement, as amended by this Amendment
(the “Amended Credit Agreement”).

 

(b)                              The Credit Agreement, as specifically amended
by this Amendment, and the other Loan Documents are, and shall continue to be,
in full force and effect, and are hereby in all respects ratified and confirmed.

 

(c)                               Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any provision of the Credit Agreement or any Loan Document.

 

(d)                             Each of the Guarantors (as defined in the
Collateral Agreement) hereby consents to the amendments to the Credit Agreement
effected hereby, and hereby confirms,

 

2

--------------------------------------------------------------------------------


 

acknowledges and agrees that, (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Guarantor contained in any of the Loan
Documents to which it is a party are, and shall remain, in full force and effect
and are hereby ratified and confirmed in all respects, except that, on and after
the Fourth Amendment Effective Date, each reference in the Loan Documents to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import shall
mean and be a reference to the Amended Credit Agreement, (b) the pledge and
security interest in the Collateral granted by it pursuant to the Security
Documents to which it is a party shall continue in full force and effect and
(c) such pledge and security interest in the Collateral granted by it pursuant
to such Security Documents shall continue to secure the Obligations purported to
be secured thereby, as amended or otherwise affected hereby.

 

SECTION 3.           Conditions of Effectiveness.  This Amendment shall become
effective as of the date (the “Fourth Amendment Effective Date”) on which the
following conditions shall have been satisfied (or waived):

 

(a)                               the Administrative Agent (or its counsel)
shall have received counterparts to this Amendment, duly executed by (i) Parent,
the Borrower and the other Loan Parties and (ii) Consenting Lenders constituting
the Required Lenders under, and as defined in, the Credit Agreement (as
determined as of the Fourth Amendment Effective Date, immediately prior to
giving effect to this Amendment), in each case prior to 3:00 p.m., New York City
time, on September 15, 2016 (the “Consent Deadline”);

 

(b)                              after giving effect to this Amendment and the
transactions contemplated hereby, the representations and warranties set forth
in Article III of the Amended Credit Agreement shall be true and correct in all
material respects as of the Fourth Amendment Effective Date (provided that, in
each case such materiality qualifier shall not be applied to any representations
or warranties that pursuant to their terms are already qualified by materiality
or Material Adverse Effect), with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

(c)                               immediately prior to and after giving effect
to the transactions contemplated herein, no Default or Event of Default shall
have occurred and be continuing;

 

(d)                             the Administrative Agent shall have received a
certificate, dated as of the Fourth Amendment Effective Date, signed by a
Responsible Officer of the Borrower certifying as to compliance with the
conditions precedent set forth in clauses (b) and (c) of this Section 3;

 

(e)                               the Administrative Agent shall have received
(i) a certified copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the board of directors, other
managers or general partner of each Loan Party (or a duly authorized committee
thereof) authorizing the execution, delivery and performance of this Amendment,
and the performance of the Amended Credit Agreement and the other Loan Documents
after giving effect to this Amendment, certified as of the Fourth Amendment
Effective Date by a Responsible Officer of such Loan Party as being in full
force and effect without modification or amendment,

 

3

--------------------------------------------------------------------------------


 

and (ii) good standing certificates for each Loan Party for each jurisdiction in
which such Loan Party is organized;

 

(f)                                the Administrative Agent shall have received
such incumbency certificates and/or other certificates of Responsible Officers
of each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer of such Loan
Party authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party;

 

(g)                              the Administrative Agent shall have received
the legal opinion of Proskauer Rose LLP in form and substance reasonably
satisfactory to the Administrative Agent;

 

(h)                              the Borrower shall have paid to the
Administrative Agent, on or prior to the Fourth Amendment Effective Date, for
the ratable account of the Consenting Lenders and the Lenders who take
assignments of Term Loan pursuant to Section 1(b) above, in immediately
available funds denominated in Dollars, an upfront fee in an amount equal to
0.50% of the aggregate principal amount of all of the Term Loans which are
amended pursuant to this Amendment (the “Upfront Fee”), it being understood that
the Borrower shall have no liability to pay any of the Upfront Fee if the Fourth
Amendment Date does not occur; and

 

(i)                                  the Borrower shall have paid all
reasonable, documented and invoiced out-of-pocket expenses of the Administrative
Agent and the “Lead Arrangers” (as defined in that certain Amended and Restated
Engagement Letter, dated on or about the date hereof, made by and among the
Borrower, and Morgan Stanley and the other banks and financial institutions
party thereto as “Lead Arrangers”) (including the reasonable fees, disbursements
and other charges of Shearman & Sterling LLP, counsel to the Administrative
Agent and the Lead Arrangers) required to be paid by the Borrower and incurred
in connection with the preparation and negotiation of this Amendment.

 

SECTION 4.           Representations and Warranties.  The Borrower hereby
represents and warrants to the Administrative Agent, the Consenting Lenders and
the Lenders taking assignments of Term Loans pursuant to Section 1(b) above,
that:

 

(a)                               on and as of the date hereof (i) it has all
requisite limited liability company power and authority to enter into and
perform its obligations under this Amendment and the Amended Credit Agreement,
and (ii) this Amendment has been duly authorized, executed and delivered by it;
and

 

(b)                              this Amendment, and the Amended Credit
Agreement, constitute legal, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 5.           Execution in Counterparts.  This Amendment may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same

 

4

--------------------------------------------------------------------------------


 

instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic .pdf shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.           WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS
AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE AMENDED CREDIT AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to Credit
Agreement to be executed by their respective authorized officers or other
authorized signatories as of the date first above written.

 

 

SMART & FINAL STORES LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

SF CC INTERMEDIATE HOLDINGS, INC.,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

SMART & FINAL LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

AMERIFOODS TRADING COMPANY LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

PORT STOCKTON FOOD DISTRIBUTORS LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CASH & CARRY STORES LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

SMART & FINAL LOGISTICS LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

COMMERCE DISTRIBUTION COMPANY LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

SMART & FINAL PROPERTIES I LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name: Richard N. Phegley

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Brendan MacBride

 

 

Name: Brendan MacBride

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Term Lender

 

 

 

 

By:

/s/ Justin Kotzin

 

 

Name: Justin Kotzin

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

[LENDER SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

AMENDMENTS TO THE FIRST LIEN TERM LOAN CREDIT AGREEMENT

 

[Attached On Following Pages]

 

--------------------------------------------------------------------------------


 

FINAL CONFORMEDEXECUTION VERSION

 

 

 

[CONFIRMEDCONFORMED FOR CHANGES IN AMENDMENT NO. 34 TO CREDIT AGREEMENT DATED AS
OF MAY 12SEPTEMBER 21, 20152016]

 

 

 

 

 

FIRST LIEN TERM LOAN CREDIT AGREEMENT,

 

originally dated as of November 15, 2012,

 

among

 

SMART & FINAL STORES LLC,
as Borrower,

 

SMART & FINAL LLC,
as Borrower Holdco,

 

SF CC INTERMEDIATE HOLDINGS, INC.,
as Parent,

 

THE LENDERS PARTY HERETO,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Bookrunner and Arranger,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INC.,
as Bookrunners and Arrangers

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

Defined Terms

2

SECTION 1.02

Terms Generally

5658

SECTION 1.03

Accounting Terms; GAAP

5658

SECTION 1.04

Effectuation of Transfers

5759

SECTION 1.05

Currencies

5759

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01

[Reserved]

5759

SECTION 2.02

Term Loans and Borrowings

5759

SECTION 2.03

Request for Borrowing

5860

SECTION 2.04

Funding of Borrowings

5860

SECTION 2.05

Interest Elections

5960

SECTION 2.06

Promise to Pay; Evidence of Debt

6062

SECTION 2.07

Repayment of Term Loans

6062

SECTION 2.08

Optional Prepayment of Term Loans

6163

SECTION 2.09

Mandatory Prepayment of Term Loans

6264

SECTION 2.10

Fees

6365

SECTION 2.11

Interest

6365

SECTION 2.12

Alternate Rate of Interest

6466

SECTION 2.13

Increased Costs

6466

SECTION 2.14

Break Funding Payments

6567

SECTION 2.15

Taxes

6668

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

6870

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

7072

SECTION 2.18

Illegality

7173

SECTION 2.19

Incremental Facilities

7173

SECTION 2.20

Refinancing Amendments

7476

SECTION 2.21

Extensions of Term Loans

7577

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01

Organization; Powers

7779

SECTION 3.02

Authorization

7779

SECTION 3.03

Enforceability

7880

 

i

--------------------------------------------------------------------------------


 

SECTION 3.04

Governmental Approvals

7880

SECTION 3.05

[Reserved]

7880

SECTION 3.06

[Reserved]

7880

SECTION 3.07

Title to Properties; Possession Under Leases

7880

SECTION 3.08

Subsidiaries

7981

SECTION 3.09

Litigation; Compliance with Laws

7981

SECTION 3.10

Federal Reserve Regulations

7981

SECTION 3.11

Investment Company Act

8082

SECTION 3.12

Use of Proceeds

8082

SECTION 3.13

Tax Returns

8082

SECTION 3.14

No Material Misstatements

8082

SECTION 3.15

Employee Benefit Plans

8183

SECTION 3.16

Environmental Matters

8284

SECTION 3.17

Security Documents

8284

SECTION 3.18

Location of Real Property and Leased Premises

8385

SECTION 3.19

Solvency

8385

SECTION 3.20

No Material Adverse Effect

8385

SECTION 3.21

Insurance

8486

SECTION 3.22

USA PATRIOT Act; FCPA; OFAC

8486

SECTION 3.23

Intellectual Property; Licenses, Etc.

8486

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions of Lending

 

 

 

 

SECTION 4.01

Conditions Precedent

8587

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01

Existence; Businesses and Properties

8890

SECTION 5.02

Insurance

8991

SECTION 5.03

Taxes

9092

SECTION 5.04

Financial Statements, Reports, etc.

9092

SECTION 5.05

Litigation and Other Notices

9395

SECTION 5.06

Compliance with Laws

9496

SECTION 5.07

Maintaining Records; Access to Properties and Inspections

9496

SECTION 5.08

Use of Proceeds

9496

SECTION 5.09

Compliance with Environmental Laws

9496

SECTION 5.10

Further Assurances; Additional Security

9496

SECTION 5.11

Fiscal Year; Accounting

9698

SECTION 5.12

Credit Ratings

9698

SECTION 5.13

Lender Calls

9698

SECTION 5.14

Post-Closing Matters

9698

 

ii

--------------------------------------------------------------------------------


 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01

Indebtedness

9799

SECTION 6.02

Liens

100102

SECTION 6.03

Sale and Lease-Back Transactions

104106

SECTION 6.04

Investments, Loans and Advances

104106

SECTION 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

108110

SECTION 6.06

Restricted Payments

111113

SECTION 6.07

Transactions with Affiliates

114116

SECTION 6.08

Business of Borrower Holdco and its Subsidiaries

116118

SECTION 6.09

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

116118

 

 

 

 

ARTICLE VIA

 

 

 

 

 

Parent Covenant

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

SECTION 7.01

Events of Default

120122

SECTION 7.02

Exclusion of Immaterial Subsidiaries

123126

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Agents

 

 

 

 

SECTION 8.01

Appointment

124126

SECTION 8.02

Delegation of Duties

125128

SECTION 8.03

Exculpatory Provisions

126128

SECTION 8.04

Reliance by Administrative Agent

127129

SECTION 8.05

Notice of Default

127129

SECTION 8.06

Non-Reliance on Agents and Other Lenders

128130

SECTION 8.07

Indemnification

128130

SECTION 8.08

Agent in Its Individual Capacity

129131

SECTION 8.09

Successor Agent

129131

SECTION 8.10

Arrangers and Co-Documentation Agents

129131

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01

Notices; Communications

129132

SECTION 9.02

Survival of Agreement

131133

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.03

Binding Effect

131133

SECTION 9.04

Successors and Assigns

131133

SECTION 9.05

Expenses; Indemnity

138141

SECTION 9.06

Right of Set-off

140142

SECTION 9.07

Applicable Law

140143

SECTION 9.08

Waivers; Amendment

141143

SECTION 9.09

Interest Rate Limitation

143145

SECTION 9.10

Entire Agreement

143145

SECTION 9.11

WAIVER OF JURY TRIAL

143145

SECTION 9.12

Severability

143146

SECTION 9.13

Counterparts

144146

SECTION 9.14

Headings

144146

SECTION 9.15

Jurisdiction; Consent to Service of Process

144146

SECTION 9.16

Confidentiality

144147

SECTION 9.17

Platform; Borrower Materials

145147

SECTION 9.18

Release of Liens and Guarantees

145148

SECTION 9.19

Release of Parent as Borrower

146148

SECTION 9.20

USA PATRIOT Act Notice

146148

SECTION 9.21

Security Documents and ABL/Term Loan Intercreditor Agreement

146149

SECTION 9.22

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

149

 

iv

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Solvency Certificate

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Non-Debt Fund Affiliate Assignment and Acceptance

 

 

Schedule 1.01C

Sale/Lease-Back Documents

Schedule 1.01E

Certain Stores

Schedule 2.01

Commitments

Schedule 3.04

Governmental Approvals

Schedule 3.07(b)

Possession under Leases

Schedule 3.08(a)

Subsidiaries

Schedule 3.13

Taxes

Schedule 3.16

Environmental Matters

Schedule 3.18

Material Real Property

Schedule 3.21

Insurance

Schedule 3.23

Intellectual Property

Schedule 5.14

Post-Closing Matters

Schedule 6.02(a)

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 9.01

Notice Information

 

v

--------------------------------------------------------------------------------


 

FIRST LIEN TERM LOAN CREDIT AGREEMENT, originally dated as of November 15, 2012
(as amended as of the First Amendment Effective Date by the First Amendment
(each as defined below), as amended as of the Second Amendment Effective Date by
the Second Amendment (each as defined below), and as amended as of the Third
Amendment Effective Date by the Third Amendment (each as defined below) and as
amended as of the Fourth Amendment Effective Date by the Fourth Amendment (each
as defined below), this “Agreement”), among SF CC Intermediate Holdings, Inc., a
Delaware corporation (“Parent”, and also as the initial borrower hereunder prior
to the Contribution, as described below), Smart & Final LLC, a California
limited liability company (“Borrower Holdco”), Smart & Final Stores LLC, a
California limited liability company  (“S&F Stores”, and the “Borrower”), the
Lenders party hereto from time to time, and Morgan Stanley Senior Funding, Inc.,
as administrative agent (in such capacity, and as further defined in
Section 1.01, the “Administrative Agent”) and as collateral agent (in such
capacity, and as further defined in Section 1.01, the “Collateral Agent”).

 

A.                                Ares Corporate Opportunities Fund III, L.P.
and Ares Corporate Opportunities Fund IV, L.P. (collectively, “Sponsor”) formed
Parent, and pursuant to the Purchase and Sale Agreement, dated as of October 9,
2012 (the “Purchase Agreement”), by and among SF CC Holdings, Inc., a Delaware
corporation (“SF CC”), Smart & Final Holdco LLC and the other parties thereto,
Parent on the Closing Date (as assignee of SF CC), acquired (the “Acquisition”)
100% of the capital stock of Smart & Final Holdings Corp., a Delaware
corporation (as further defined in Section 1.01, the “S&F Holdings”), from the
holders of such capital stock.

 

B.                                 SF CC now directly owns 100% of the Equity
Interests of Parent; Parent now directly owns 100% of the Equity Interests of
Borrower Holdco; and Borrower Holdco now directly owns 100% of the Equity
Interests of the Borrower.

 

C.                                 In connection with the consummation of the
Acquisition, (i) the Lenders extended credit in the form of Term Loans on the
Closing Date in an aggregate principal amount of $525.0 million to Parent and
(ii) Sponsor and certain other investors (including members of S&F Holdings’
management) arranged or designated by Sponsor (collectively with Sponsor, the
“Investors”) made contributions in the form of cash, common Equity Interests
and/or other types of Equity Interests reasonably acceptable to the Arrangers on
the Closing Date in an aggregate amount equal to at least 25.0% of the sum of
(A) the aggregate gross proceeds of the loans borrowed under the ABL Credit
Agreement on the Closing Date (excluding the aggregate gross proceeds of loans
borrowed under the ABL Credit Agreement to fund certain amounts payable on the
Closing Date), the Term Loans borrowed hereunder on the Closing Date and the
term loans borrowed under the Second Lien Term Loan Credit Agreement (as defined
below) on the Closing Date, and (B) the total consolidated pro forma equity
capitalization of Parent and its Subsidiaries, in each case, as of the Closing
Date after giving effect to the Transactions (the “Equity Contribution”).

 

D.                                Shortly after the Closing Date,  Parent, S&F
Holdings, Casino USA, Inc. (“Casino”), Borrower Holdco, and S&F Stores entered
into a series of contributions and assignments pursuant to the Contribution and
Assignment Agreements (as defined in Section 1.01) whereby (i) S&F Holdings,
Casino and Borrower Holdco (formerly Smart & Final Inc.) were converted into
limited liability companies pursuant to applicable state law and

 

--------------------------------------------------------------------------------


 

(ii) Parent assigned all of its rights and obligations hereunder and under the
other Loan Documents, and contributed the Term Loans, to S&F Stores (the
“Contribution”).  In connection with the Contribution, S&F Stores acceded to
this Agreement and became the “Borrower” hereunder, and Parent was released from
its obligations as borrower hereunder and became a parent guarantor of the
Obligations.

 

E.                                  As of May 29, 2013, Parent, the Borrower,
the subsidiaries of the Borrower party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto entered into the First
Amendment, which amended the terms of this Agreement as of the First Amendment
Effective Date, pursuant to which the Borrower incurred Incremental Term Loans
(as defined below) in an aggregate principal amount of $55.0 million, the
proceeds of which were used, in part, to prepay amounts then outstanding under
the Second Lien Term Loan Credit Agreement.

 

F.                                   As of December 19, 2013, Parent, the
Borrower, the subsidiaries of the Borrower party thereto, the Lenders party
thereto, the Administrative Agent and the other parties thereto entered into the
Second Amendment, which amended the terms of this Agreement as of the Second
Amendment Effective Date.  Pursuant to such Second Amendment, the Borrower
incurred Incremental Term Loans (as defined below) in a principal amount equal
to $140.0 million, the proceeds of which were used to prepay in full all amounts
outstanding under the Second Lien Term Loan Credit Agreement as of the Second
Amendment Effective Date (the “Second Lien Prepayment”) and to pay costs, fees
and expenses related to the Second Amendment and the transactions contemplated
thereby.  Immediately following the consummation of the Second Lien Prepayment,
the Second Lien Obligations were satisfied and paid in full, and the Second Lien
Term Loan Credit Agreement, the Term Loan Intercreditor Agreement and the other
Second Lien Loan Documents were terminated.

 

G.                                As of May 12, 2015, Parent, the Borrower, the
subsidiaries of the Borrower party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto entered into the Third
Amendment, which amended the terms of this Agreement as of the Third Amendment
Effective Date.

 

H.                                As of September 21, 2016, Parent, the
Borrower, the subsidiaries of the Borrower party thereto, the Lenders party
thereto, the Administrative Agent and the other parties thereto entered into the
Fourth Amendment, which amended the terms of this Agreement as of the Fourth
Amendment Effective Date.

 

HI.                          In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                   Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABL Commitments” shall mean “Commitments” as defined in the ABL Credit

 

--------------------------------------------------------------------------------


 

Agreement.

 

“ABL Credit Agreement” shall mean the Revolving Credit Agreement, dated as of
the Closing Date, among Parent, S&F Stores, the lenders party thereto and Bank
of America, N.A., as administrative agent, initially in respect of up to
$150.0200.0 million of asset-based revolving credit facilities, as such document
as of the Fourth Amendment Effective Date, as amended on December 19, 2013, as
further amended on July 19, 2016, and as may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the requirements
thereof and of this Agreement.

 

“ABL Facility” shall mean the “Revolving Facility” as defined in the ABL Credit
Agreement.

 

“ABL Loan Documents” shall mean the ABL Credit Agreement and the other “Loan
Documents” as defined in the ABL Credit Agreement, as each such document may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

 

“ABL Obligations” shall mean the “Obligations” as defined in the ABL Credit
Agreement.

 

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

 

“ABL Priority Collateral Asset Sale” shall mean any Asset Sale that consists of
or includes the disposition of ABL Priority Collateral outside the ordinary
course of business.

 

“ABL Security Documents” shall mean the “Security Documents” as defined in the
ABL Credit Agreement.

 

“ABL/Term Loan Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the Closing Date, by and among the Collateral Agent, Morgan Stanley
Senior Funding, Inc., as collateral agent under the Second Lien Term Loan Credit
Agreement, Bank of America, N.A., as collateral agent under the ABL Credit
Agreement, Parent and the Subsidiary Loan Parties party thereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the prime commercial lending
rate published as of such day by the Wall Street Journal as the “prime rate” and
(c) the LIBOR Quoted Rate plus 1%.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR.

 

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

 

--------------------------------------------------------------------------------


 

“Additional Lender” shall mean any Assignee that makes an Incremental Term Loan
or an Other Term Loan.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (a) the
LIBO Rate in effect for such Interest Period divided by one, minus the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any, and (b) 0.75%.

 

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for itself and the Lenders hereunder, and any
duly appointed successor in such capacity.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.10(a).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Affiliated Lender” shall mean Sponsor and the Sponsor Affiliates, other than
(a) Parent or any Subsidiary (including the Borrower) and (b) any natural
person.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Annual Financial Statements” shall have the meaning assigned to such term in
Section 5.04(a).

 

“Applicable Margin” shall mean (a) with respect to anythe Term Loans made on the
Closing Date, with respect to the Incremental Term Loans made as part of the
First Amendment Incremental Facility, and with respect to the Incremental Term
Loans made as part of the Second Amendment Incremental Facility, in each case,
3.25existing immediately prior to the Fourth Amendment Effective Date, 3.50% per
annum in the case of any Eurocurrency Loan and 2.252.50% per annum in the case
of any ABR Loan, (b) with respect to any other Incremental Term Loans made at
any time after the Fourth Amendment Effective Date, the “Applicable Margin” set
forth in the Incremental Facility Amendment establishing the terms thereof,
(c) with respect to any Other Term Loans, the “Applicable Margin” set forth in
the Refinancing Amendment establishing the terms thereof, and (d) with respect
to any Extended Term Loans, the “Applicable Margin” set forth in the Extension
Amendment establishing the terms thereof.

 

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash

 

--------------------------------------------------------------------------------


 

Flow Interim Period, as the case may be.

 

“Applicable Prepayment Percentage” shall have the meaning assigned to such term
in Section 2.08(b).

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Arranger” shall mean each of Morgan Stanley Senior Funding, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC
and Deutsche Bank Securities Inc.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any Sale and Lease-Back
Transaction) to any person of any asset or assets of the Borrower or any other
Subsidiary.

 

“Asset Sale Proceeds Account” shall mean one or more deposit accounts or
securities accounts (as such terms are defined in the Uniform Commercial Code)
containing only the Net Proceeds (or the cash proceeds that, but for the first
proviso of the definition of “Net Proceeds”, would constitute Net Proceeds) of
Asset Sales, any investments thereof in Permitted Investments and the proceeds
thereof, pending the application of such Net Proceeds in accordance with
Section 2.09.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), substantially in the form of Exhibit A
or such other form as shall be approved by the Administrative Agent and
reasonably satisfactory to the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of “Net Proceeds”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors, board
of managers or other governing body of such person, or if such person is owned
or managed by a single entity, the board of directors, board of managers or
other governing body of such entity.

 

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Borrower Holdco” shall have the meaning assigned to such term in the recitals
of hereto (and, following the Conversion, its successor, a Delaware limited
liability company).

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrowing” shall mean a group of Term Loans of a single Type made on a single
date under a single Term Facility and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for Borrower Holdco
and its Subsidiaries shall not include:

 

(a)                               expenditures to the extent they are made with
(i) Equity Interests of any Parent Entity or (ii) proceeds of the issuance of
Equity Interests of, or a cash capital contribution to, the Borrower after the
Closing Date;

 

(b)                              expenditures with proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of Borrower Holdco and its Subsidiaries within
24 months of receipt of such proceeds;

 

(c)                               interest capitalized during such period;

 

(d)                             expenditures that are accounted for as capital
expenditures of such person and that actually are paid for by a third party
(excluding Borrower Holdco, the Borrower and any other Subsidiary) and for which
none of Borrower Holdco, the Borrower or any other Subsidiary has provided or is
required to provide or incur, directly or indirectly, any

 

--------------------------------------------------------------------------------


 

consideration or obligation to such third party or any other person (whether
before, during or after such period);

 

(e)                               the book value of any asset owned by such
person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (i) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure is actually made and (ii) such book value shall have been included
in Capital Expenditures when such asset was originally acquired;

 

(f)                                the purchase price of equipment purchased
during such period to the extent the consideration therefor consists of any
combination of (i) used or surplus equipment traded in at the time of such
purchase and (ii) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business;

 

(g)                              Investments in respect of a Permitted Business
Acquisition;

 

(h)                              the Acquisition; or

 

(i)                                  the purchase of property, plant or
equipment made within 24 months of the sale of any asset to the extent purchased
with the proceeds of such sale.

 

“Capital Lease Obligations” shall mean, with respect to any person, the
obligations of such person to pay rent or other amounts under any lease of (or
other similar arrangement conveying the right to use) real or personal property,
or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the Closing Date) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Cash Management Bank” shall mean any provider of Cash Management Services that,
at the time such Cash Management Obligations were entered into or, if entered
into prior to the Closing Date, on the Closing Date, was the Administrative
Agent, a Lender or an Affiliate of the foregoing, whether or not such person
subsequently ceases to be the Administrative Agent, a Lender or an Affiliate of
the foregoing.

 

“Cash Management Obligations” shall mean obligations owed by any Loan Party to
any Cash Management Bank in respect of or in connection with Cash Management
Services and designated by the Cash Management Bank and the Borrower in writing
to the Administrative Agent as “Cash Management Obligations”.

 

“Cash Management Services” shall mean any treasury, depository, pooling,
netting, overdraft, stored value card, purchase card (including so called
“procurement card” or “P-card”), debit card, credit card, cash management and
similar services and any automated clearing house transfer of funds.

 

--------------------------------------------------------------------------------


 

“Casino” shall mean Casino USA Inc., a California corporation (and, following
the Conversion, its successor, a California limited liability company).

 

“CFC” shall have the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

 

A “Change in Control” shall be deemed to occur if:

 

(a)                               at any time, (i) Parent shall fail to own,
directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of S&F Stores, (ii) a “change of control” (or
comparable event) shall occur under the ABL Loan Documents or the documentation
governing any Permitted Refinancing Indebtedness in respect of any of the
foregoing or (iii) a majority of the seats (other than vacant seats) on the
Board of Directors of Parent shall at any time be occupied by persons who were
not (A) nominated by the Board of Directors of Parent or a Permitted Holder,
(B) appointed by directors so nominated or (C) appointed by a Permitted Holder;

 

(b)                              at any time prior to the consummation of a
Qualified IPO, the Permitted Holders, taken together, shall cease to own
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act as
in effect on the Closing Date), directly or indirectly, Equity Interests
representing at least a majority of the aggregate ordinary voting power for the
election of directors represented by the issued and outstanding Equity Interests
of Parent (determined on a fully diluted basis but not giving effect to
contingent voting rights that have not yet vested); or

 

(c)                               at any time after the consummation of a
Qualified IPO, any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders or any “group”
including any Permitted Holders, shall have acquired beneficial ownership
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act as in effect on
the Closing Date) of Equity Interests of Parent representing more than 35% of
the aggregate ordinary voting power for the election of directors represented by
the issued and outstanding Equity Interests of Parent (determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
yet vested) and the percentage of the aggregate ordinary voting power for the
election of directors so held by such person or “group” is greater than the
percentage of the aggregate ordinary voting power for the election of directors
represented by the Equity Interests of Parent owned beneficially (within the
meaning of Rules 13d-3 and 13d-5 of the Exchange Act as in effect on the Closing
Date), directly or indirectly, in the aggregate by the Permitted Holders
(determined on a fully diluted basis but not giving effect to contingent voting
rights that have not yet vested).

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender

 

--------------------------------------------------------------------------------


 

(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority, made or issued after the Closing Date; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
promulgated thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class” shall mean, with respect to a Term Facility, (a) when used with respect
to Lenders, the Lenders under such Term Facility, and (b) when used with respect
to Loans or Borrowings, Loans or Borrowings under such Term Facility.

 

“Closing Date” shall mean November 15, 2012.

 

“Closing Date Senior Secured First Lien Net Leverage Ratio” shall mean 4.00 to
1.00.

 

“Closing Date Senior Secured Net Leverage Ratio” shall mean 5.50 to 1.00.

 

“Closing Date Total Net Leverage Ratio” shall mean 5.50 to 1.00.

 

“Co-Documentation Agents” shall mean Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean the “Collateral” as defined in the Collateral Agreement
and shall also include all other property that is subject to any Lien in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to any
Security Document.

 

“Collateral Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Collateral Agent for itself and the other Secured Parties, and any
duly appointed successor in that capacity.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Closing Date, among the Loan Parties and the Collateral Agent, as
amended, supplemented or otherwise modified from time to time.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)                               on the Closing Date, the Collateral Agent
shall have received from each Loan Party a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Loan Party;

 

--------------------------------------------------------------------------------


 

(b)                              on the Closing Date, (i) the Collateral Agent
shall have received, subject to the exceptions set forth in the Collateral
Agreement, (A) a pledge of all the issued and outstanding Equity Interests of
each Domestic Subsidiary owned on the Closing Date directly by any Loan Party
and (B) a pledge of 100% of the outstanding non-voting Equity Interests and 65%
of the outstanding voting Equity Interests of each (1) “first tier” Foreign
Subsidiary that is a controlled foreign corporation of Borrower Holdco under
Section 957 of the Code (such entity, a “CFC”) directly owned by any Loan Party
and (2) each “first tier” Qualified CFC Holding Company directly owned by any
Loan Party and (ii) the Collateral Agent (or a designated bailee thereof) shall
have received all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c)                               (i) all Indebtedness of Borrower Holdco, the
Borrower and each other Subsidiary of Borrower Holdco having, in the case of
each instance of Indebtedness, an aggregate principal amount in excess of $5.0
million (other than (A) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Borrower Holdco and its Subsidiaries or (B) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Collateral Agent) and (ii) the
Collateral Agent (or a designated bailee thereof) shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;

 

(d)                             in the case of any person that becomes a
Subsidiary Loan Party after the Closing Date, the Collateral Agent shall have
received a supplement to the Collateral Agreement, substantially in the form
specified therein, duly executed and delivered on behalf of such Subsidiary Loan
Party;

 

(e)                               after the Closing Date, subject to the
exceptions set forth in the Collateral Agreement, (i) all the outstanding Equity
Interests of (A) any person that becomes a Subsidiary Loan Party after the
Closing Date and (B) subject to Section 5.10(f), all the Equity Interests that
are acquired by a Loan Party after the Closing Date, shall have been pledged
pursuant to the Collateral Agreement; provided that (1) in no event shall more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary that is a CFC or any “first tier” Qualified CFC Holding
Company directly owned by such Loan Party be pledged to secure the Obligations,
and (2) in no event shall any of the issued and outstanding Equity Interests of
(x) any Foreign Subsidiary that is a CFC and that is not a “first tier” Foreign
Subsidiary of a Loan Party, (y) any Foreign Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC or (z) any Qualified
CFC Holding Company that is not a “first tier” Subsidiary of a Loan Party be
pledged to secure Obligations, and (ii) the Collateral Agent (or a designated
bailee thereof) shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, to the extent
required by the Collateral Agreement;

 

--------------------------------------------------------------------------------


 

(f)                                except as otherwise contemplated by the
Security Documents, all documents and instruments, including Uniform Commercial
Code financing statements and all other actions reasonably requested by the
Collateral Agent to be filed, registered, recorded or delivered to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents, shall have been delivered
to the Collateral Agent (or a designated bailee thereof) for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

 

(g)                              except as otherwise contemplated by any
Security Document, each Loan Party shall have obtained all consents and
approvals required to be obtained by it in connection with (i) the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (ii) the performance of
its obligations thereunder; and

 

(h)                              after the Closing Date, the Collateral Agent
shall have received (i) such other Security Documents as may be required to be
delivered pursuant to Section 5.10 and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.

 

“Commitment” shall mean with respect to each Lender, the commitment of such
Lender (i) to make Term Loans as set forth on Schedule 2.01, and (ii) to make
Incremental Term Loans, as set forth in the applicable Incremental Facility
Amendment for such Incremental Term Loans, and (iii) to make additional Term
Loans as set forth on Schedule I to the Fourth Amendment.  On the Closing Date,
the aggregate amount of Commitments was $525.0 million (all of which was drawn
as Term Loans).  On the First Amendment Effective Date, the aggregate amount of
Commitments was $55.0 million (all of which was drawn as Incremental Term
Loans).  On the Second Amendment Effective Date, the aggregate amount of
Commitments is $140.0 million.  On the Fourth Amendment Effective Date, the
aggregate amount of Commitments is $30.092 million (all of which were drawn on
the Fourth Amendment Effective Date as Incremental Term Loans, on the same terms
and conditions as the Term Loans outstanding on the Fourth Amendment Effective
Date).

 

“Consolidated Debt” shall mean, with respect to Borrower Holdco and its
Subsidiaries for any period, the sum (without duplication) of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of Borrower Holdco and its Subsidiaries as set forth on the
most recently delivered Required Financial Statements for such period.

 

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
Borrower Holdco and its Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of key money
and other intangible assets and deferred financing fees and amortization of
unrecognized prior service costs, of Borrower Holdco and its Subsidiaries as set
forth on the most recently delivered Required Financial Statements for such
period and otherwise determined in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, with respect to Borrower Holdco and its
Subsidiaries for any period, the Consolidated Net Income of Borrower Holdco and
its Subsidiaries for such period:

 

(1)                              increased, in each case, to the extent deducted
(and not added back) or, in the case of clause (l), not already included in
Consolidated Net Income and, in each case, without duplication, by:

 

(a)        provision for taxes based on income, profits or capital, including
state, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued, including any penalties and interest relating to any tax examinations,
and state taxes in lieu of business fees (including business license fees) and
payroll tax credits, income tax credits and similar tax credits; plus

 

(b)        Consolidated Net Interest Expense; plus

 

(c)        cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock or Disqualified Stock of Borrower Holdco and
its Subsidiaries; plus

 

(d)        Consolidated Depreciation and Amortization Expense; plus

 

(e)        extraordinary, non-recurring, unusual and exceptional losses, charges
and expenses; plus

 

(f)                                (i) losses, charges and expenses relating to
the Transactions, (ii) transaction fees, costs and expenses incurred (A) in
connection with the consummation of any transaction (or any transaction proposed
but not consummated) permitted under the Loan Documents, the ABL Loan Documents
or, to the extent incurred on or prior to the Second Lien Prepayment, permitted
under the “Loan Documents” (as defined in the Second Lien Term Loan Credit
Agreement), including equity issuances, investments, acquisitions, dispositions,
recapitalizations, mergers, option buyouts and the incurrence, modification or
repayment of indebtedness permitted to be incurred under the Credit Facilities
(including, for the purposes of this provision, under the Second Lien Term Loan
Facility on or prior to the Second Lien Prepayment) (including any Permitted
Refinancing Indebtedness in respect thereof) or any amendments, waivers or other
modifications under the agreements relating to such indebtedness or similar
transactions, (B) in connection with a Qualifying IPO or (C) to the extent
reimbursable by third parties pursuant to indemnification provisions or similar
agreements or insurance (subject to recapture to the extent not so reimbursed
within 365 days) and (iii) without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses in an
amount up to $5.0 million for such period; plus

 

(g)                              business optimization expenses (including
expenses related to consolidation initiatives), relocation and integration
expenses, costs, charges, expenses, accruals and reserves related to cost
savings initiatives, strategic

 

--------------------------------------------------------------------------------


 

initiatives and initiatives aimed at profitability improvement, and other
restructuring costs, charges, expenses, accruals and reserves (which, for the
avoidance of doubt, shall include the effect of inventory optimization programs,
consolidation and closing of stores, distribution centers and other facilities
and exiting lines of business, operating expense reductions, personnel
relocation, restructuring, redundancy, severance, termination, settlement and
judgment, one-time compensation charges, modifications to pension and
post-retirement employee benefit plans, the amount of any signing, retention and
completion bonuses, new systems design and implementation costs, software
development costs and curtailments and project startup costs)); provided that
the aggregate amount added back pursuant to this clause (g) in any four-fiscal
quarter period shall not exceed the greater of (i) $20.0 million and (ii) 15.0%
of Consolidated EBITDA for such period (calculated prior to giving effect to any
increase pursuant to this clause (g)); plus

 

(h)                              losses, charges and expenses attributable to
abandoned, closed, disposed or discontinued operations and losses, charges and
expenses related to the disposal of disposed, abandoned, closed or discontinued
operations; plus

 

(i)                                  unrealized net losses in the fair market
value of any Hedge Agreements, the net costs of implementation of any Hedge
Agreements, and losses, charges and expenses attributable to the early
extinguishment or conversion of indebtedness, Hedge Agreements or other
derivative instruments (including deferred financing expenses written off and
premiums paid); plus

 

(j)                                  the amount of any minority interest expense
consisting of subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned subsidiary of Borrower Holdco; plus

 

(k)                              the amount of management, monitoring,
consulting, transaction and advisory fees (including termination fees) and
related indemnities, charges and expenses paid or accrued to or on behalf of any
Parent Entity or any of the Permitted Holders, in each case, to the extent
permitted under Section 6.07 of this Agreement; plus

 

(l)                                  the amount of net cost savings and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken or expected to be taken (which cost savings or synergies
shall be subject only to certification by management of the Borrower and shall
be calculated on a Pro Forma Basis as though such cost savings or synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings or synergies are reasonably identifiable and factually supportable
and (B) such actions have been taken or are expected to be taken within 18
months after the date of determination to take such action; and provided,
further, that the aggregate amount added back pursuant to this clause (l) in any
four-fiscal quarter period shall not exceed the greater of (i) $20.0 million and
(ii) 15.0% of Consolidated EBITDA for such

 

--------------------------------------------------------------------------------


 

period (calculated prior to giving effect to any increase pursuant to this
clause (l)); plus

 

(m)                          losses, charges and expenses related to the
pre-opening and opening of stores, distribution centers or other facilities;
plus

 

(n)                              earn-out obligations incurred in connection
with any Permitted Business Acquisition or other Investment and paid or accrued
during the applicable period to the extent such earn-out is deducted from the
calculation of Consolidated Net Income; plus

 

(o)                              business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received, so long as the Borrower in good
faith expects to receive the same within the next four fiscal quarters (it being
understood that to the extent not actually received within such four fiscal
quarter period, such proceeds shall be deducted in calculating Consolidated
EBITDA for the next four fiscal quarter period)); plus

 

(p)                              the proceeds from any claim on insurance or any
settlements or judgments, in each case, with respect to product liability or
lost profits; plus

 

(q)                              (i) any charges or expenses incurred pursuant
to any management equity plan or stock option plan or arrangement or other
management or employee benefit plan or agreement or post-employment benefit plan
or agreement, pension plan, any stock subscription or shareholder agreement or
any distributor equity plan or agreement, (ii) any charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
equity interests held by management and (iii) losses, charges and expenses
related to payments made to option holders of the Borrower or any Parent Entity
in connection with, or as a result of, any distribution being made to
equityholders of such person or any of its direct or indirect parents, which
payments are being made to compensate such option holders as though they were
equityholders at the time of, and entitled to share in, such distribution, in
each case pursuant to clauses (ii) and (iii) hereof, to the extent such charges,
costs, expenses, accruals or reserves are funded with Net Proceeds contributed
to the Borrower as a capital contribution or as a result of the sale or issuance
of equity (other than Disqualified Stock) of the Borrower; plus

 

(r)                                 unrealized or realized net currency
translation losses impacting net income (including currency remeasurements of
Indebtedness and any net losses resulting from Hedge Agreements for currency
exchange risk associated with the above or other currency-related risk); plus

 

(s)                                effects of adjustments (including the effects
of such adjustments pushed down to the Borrower and its Subsidiaries) in such
person’s consolidated financial statements pursuant to GAAP (including in the
inventory, property and equipment, software, goodwill, intangible assets,
in-proceeds research and

 

--------------------------------------------------------------------------------


 

development, deferred revenue and debt line items thereof) resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition or
disposition or the amortization or write off of any amounts thereof; plus

 

(t)                                 with respect to any joint venture that is
not a Subsidiary of the Borrower, an amount equal to the proportion of those
items described in clauses (a), (b) and (d) above relating to such joint venture
corresponding to the Borrower’s and its Subsidiaries’ proportionate share of
such joint venture’s Consolidated Net Income; plus

 

(u)                              with respect to Investments in any person
(other than a Subsidiary of the Borrower), net losses to the extent received in
cash or cash equivalents; plus

 

(v)                              the excess of GAAP rent expense over actual
cash rent paid due to the use of straight line rent for GAAP purposes; plus

 

(w)                          any other non-cash losses, charges and expenses,
including any write offs or write downs; provided that if any such non-cash
charge represents an accrual or reserve for potential cash items in any future
four-fiscal quarter period, (i) the Borrower may determine not to add back such
non-cash charge in the current period and (ii) to the extent the Borrower does
decide to add back such non-cash charge, the cash payment in respect thereof in
such future four-fiscal quarter period shall be subtracted from Consolidated
EBITDA for such future four-fiscal quarter period;

 

(2)                              decreased by (without duplication and to the
extent increasing Consolidated Net Income of Borrower Holdco and its
Subsidiaries for such period), (a) non-cash gains, excluding any non-cash gains
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges that were deducted (and not added back) in the calculation of
Consolidated EBITDA for any prior period, (b) the excess of actual cash rent
paid over GAAP rent expense due to the use of straight line rent for GAAP
purposes and (c) any gains during such four quarter period of the type described
in clauses (e), (i), (r) and (s) above.

 

Notwithstanding the foregoing, the Consolidated EBITDA of Borrower Holdco and
its Subsidiaries for (a) the fiscal quarter ended December 31, 2011 shall be
deemed to be equal to $23.8 million, (b) the fiscal quarter ended March 25, 2012
shall be deemed to be equal to $24.4 million, (c) the fiscal quarter ended
June 17, 2012 shall be deemed to be equal to $36.1 million and (d) the fiscal
quarter ended October 7, 2012 shall be deemed to be equal to $48.0 million.

 

“Consolidated First Lien Net Debt” shall mean senior secured consolidated funded
Indebtedness of Borrower Holdco and its Subsidiaries (consisting of Indebtedness
for borrowed money, Capital Lease Obligations, purchase money debt and all
guarantees of the foregoing, net of Unrestricted Cash of Borrower Holdco and its
Subsidiaries (other than the cash

 

--------------------------------------------------------------------------------


 

proceeds of any such Indebtedness being incurred in reliance on compliance with
any financial ratio-based incurrence test)), in each case, set forth on the most
recently delivered Required Financial Statements for such period, that is
secured by a lien on the Term Loan Priority Collateral that is pari passu with
the Obligations or that is secured by a lien on the ABL Priority Collateral that
is senior to the Obligations; provided that with respect to the amount of cash
and cash equivalents used for purposes of calculating the Consolidated First
Lien Net Debt with respect to any such Indebtedness being incurred in reliance
on compliance with any financial ratio-based incurrence test, such cash and cash
equivalents shall not include any proceeds received from such Indebtedness.  For
the avoidance of doubt, Indebtedness in respect of the ABL Credit Agreement
shall constitute Consolidated First Lien Net Debt.

 

“Consolidated Interest Expense” shall mean, with respect to any person for any
period, the sum, without duplication, of (a) consolidated interest expense of
such person and its Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capital Lease
Obligations, net payments and receipts (if any) pursuant to interest rate
Hedging Agreements, deferred financing fees, debt issuance costs, commissions,
fees and expenses and expensing of any bridge, commitment or other financing
fees), plus (b) consolidated capitalized interest of Borrower Holdco and its
Subsidiaries for such period, whether paid or accrued, plus (c) any amounts paid
or payable in respect of interest and/or principal on Indebtedness the proceeds
of which have been contributed to the Borrower or any of its Subsidiaries and
that has been guaranteed by, or is otherwise considered Indebtedness of the
Borrower, together with any interest in respect thereof; provided that when
determining Consolidated Interest Expense in respect of any period ending prior
to the first anniversary of the Closing Date, Consolidated Interest Expense
shall be calculated by multiplying the aggregate Consolidated Interest Expense
accrued since the Closing Date by 365 and then dividing such product by the
number of days from and including the Closing Date to and including the last day
of such period.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided that, without duplication:

 

(a)                               any net after-tax extraordinary, nonrecurring
or unusual gains, losses, income, expenses or charges (less all fees and
expenses relating thereto) including, without limitation, any severance,
relocation or other restructuring expenses, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to curtailments
or modifications to pension and post-retirement employee benefit plans in
connection with the Transactions, acquisition integration costs, facilities
shutdown and opening costs, and any fees, expenses, charges or change in control
payments related to the Transactions (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded;

 

(b)                              any net after-tax income or loss from
abandoned, closed or discontinued operations and any net after-tax gain or loss
on the disposal of abandoned, closed or discontinued operations shall be
excluded;

 

--------------------------------------------------------------------------------


 

(c)                               any net after-tax gain or loss (less all fees,
expenses and charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Borrower) shall be excluded;

 

(d)                             any net after-tax income or loss (less all fees,
expenses and charges relating thereto) attributable to the early extinguishment
of indebtedness, Hedge Agreements or other derivative instruments shall be
excluded;

 

(e)                               (i) the Net Income for such period of any
person that is not a subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent person or a Subsidiary thereof in respect of such period and (ii) the
Net Income for such period shall include any ordinary course dividends,
distributions or other payments in cash received from any person in excess of
the amounts included in clause (i) hereof;

 

(f)                                Consolidated Net Income for such period shall
not include the cumulative effect of a change in accounting principles during
such period;

 

(g)                              effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such person and its
subsidiaries) in component amounts required or permitted by GAAP, resulting from
the application of recapitalization accounting or purchase accounting in
relation to the Transactions or any acquisition consummated after the Closing
Date or the amortization or write off of any amounts thereof, net of taxes,
shall be excluded;

 

(h)                              any non-cash impairment charges or asset write
offs, in each case pursuant to Statement of Financial Accounting Standards Board
Accounting Standards Codification 350, 360-10 or 360-20, and the amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards
Board Accounting Standards Codification 805, shall be excluded;

 

(i)                                  any non-cash expenses realized or resulting
from stock option plans, employee benefit plans or agreements or post-employment
benefit plans or agreements, or grants or sales of stock, stock appreciation or
similar rights, stock options, restricted stock, preferred stock or other rights
shall be excluded;

 

(j)                                  accruals and reserves that are established
or adjusted as a result of the Transactions within 12 months after the Closing
Date and that are so required to be established in accordance with GAAP, and
changes as a result of the adoption or modification of accounting policies in
connection with the Transactions shall be excluded;

 

(k)                              non-cash gains, losses, income and expenses
resulting from fair value accounting required by Statement of Financial
Accounting Standards Board Accounting Standards Codification 815 and related
interpretations shall be excluded;

 

--------------------------------------------------------------------------------


 

(l)                                  any currency translation gains and losses
related to currency remeasurements of Indebtedness, and any net loss or gain
resulting from Hedge Agreements for currency exchange risk, shall be excluded;

 

(m)                          (i) the non-cash portion of rent expense shall be
excluded and (ii) the cash portion of rent expense that exceeds the amount
expensed in respect of such rent expense shall be included;

 

(n)                              to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded;
provided that any proceeds of such reimbursement when received shall be excluded
from the calculation of Consolidated Net Income to the extent the expense
reimbursed was previously excluded pursuant to this clause (n);

 

(o)                              any costs or expenses incurred in connection
with the payment of dividend equivalent rights to option holders pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement shall be excluded;

 

(p)                              any other costs, expenses or charges resulting
from store closures shall be excluded, and with respect to the planned store
closures set forth on Schedule 1.01E hereto, income (or losses) from such stores
shall be excluded;

 

(q)                              up to $5.0 million of cash pre-opening costs
and expenses in any fiscal year, and all non-cash pre-opening costs and
expenses, in connection with pre-opening and opening of stores, distribution
centers and other facilities shall be excluded; and

 

(r)                                 non-cash charges for deferred tax asset
valuation allowances shall be excluded.

 

“Consolidated Net Interest Expense” shall mean, with respect to Borrower Holdco
and its Subsidiaries for any period, (a) Consolidated Interest Expense for such
period minus (b) interest income for such period.

 

“Consolidated Senior Secured Net Debt” shall mean senior secured consolidated
funded Indebtedness of Borrower Holdco and its Subsidiaries (consisting of
Indebtedness for borrowed money, Capital Lease Obligations, purchase money debt
and all guarantees of the foregoing, net of Unrestricted Cash of Borrower Holdco
and its Subsidiaries (other than the cash proceeds of any such Indebtedness
being incurred in reliance on compliance with any financial ratio-based
incurrence test)), in each case, set forth on the most recently delivered
Required Financial Statements for such period; provided that with respect to the
amount of cash and cash equivalents used for purposes of calculating the
Consolidated Senior Secured Net Debt with respect to any such Indebtedness being
incurred in reliance on compliance with any financial ratio-based incurrence
test, such cash and cash equivalents shall not include any proceeds

 

--------------------------------------------------------------------------------


 

received from such Indebtedness.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of
Borrower Holdco and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recently delivered Required Financial Statements as of such
date.

 

“Consolidated Total Net Debt” shall mean consolidated funded Indebtedness of
Borrower Holdco and its Subsidiaries (consisting of Indebtedness for borrowed
money, Capital Lease Obligations, purchase money debt and all guarantees of the
foregoing, net of Unrestricted Cash of Borrower Holdco and its Subsidiaries
(other than the cash proceeds of any such Indebtedness being incurred in
reliance on compliance with any financial ratio-based incurrence test)), in each
case, set forth on the most recently delivered Required Financial Statements for
such period; provided that with respect to the amount of cash and cash
equivalents used for purposes of calculating the Consolidated Total Net Debt
with respect to any such Indebtedness being incurred in reliance on compliance
with any financial ratio-based incurrence test, such cash and cash equivalents
shall not include any proceeds received from such Indebtedness.

 

“Contribution” shall have the meaning assigned to such term in the recitals
hereto.

 

“Contribution and Assignment Agreements” shall mean the contribution and
assignment and acceptances entered into by Parent, S&F Holdings, Casino USA,
Borrower Holdco and S&F Stores, in each case, in order to consummate the
Contribution on terms that are reasonably satisfactory to the Administrative
Agent (it being understood and agreed that the draft Contribution and Assignment
Agreements delivered to the Administrative Agent on November 1, 2012 are
reasonably satisfactory to the Administrative Agent).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Conversion” means with respect to certain Subsidiaries of Parent disclosed to
the Administrative Agent prior to the Closing Date, the conversion of such
Subsidiaries from a corporation to a limited liability company.

 

“Credit Agreement Refinancing Indebtedness” shall mean any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance Term Loans in whole or
part (including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing or refinancing Indebtedness is in an original aggregate principal
amount not greater than the principal amount of the Refinanced Debt (plus the
amount of unpaid accrued or capitalized interest and premiums thereon (including
tender premiums), underwriting discounts, defeasance costs, fees, commissions
and expenses), (ii) such Indebtedness does not require any scheduled payment of
principal (including pursuant to a sinking fund obligation) other than

 

--------------------------------------------------------------------------------


 

amortization not to exceed 1.0% per annum of the aggregate principal amount
thereof or mandatory redemption or redemption at the option of the holders
thereof or similar prepayment by reason of (A) the occurrence of an Asset Sale
or Recovery Event (subject to reinvestment rights that are in the aggregate no
less favorable to the Borrower than those under this Agreement and, in the case
of Permitted Junior Secured Refinancing Debt and Permitted Unsecured Refinancing
Debt, to rights in respect of the application of the Net Proceeds thereof to the
prior repayment of, or offer to repay, the Term Loans pursuant to the terms
thereof) (which will be applied ratably among the Refinanced Debt in the case of
Indebtedness secured on a pari passu basis), (B) the occurrence of a customary
“change of control”, (C) customary acceleration rights following an event of
default in accordance with the terms of the ABL/Term Loan Intercreditor
Agreement or (D) the incurrence of Indebtedness that is not permitted thereunder
or hereunder (subject to the application of the Net Proceeds thereof to the
prior repayment of, or offer to prepay, the Term Loans pursuant to the terms
hereof) prior to the then Latest Maturity Date, (iii) the Weighted Average Life
to Maturity of such Indebtedness is not less than the Weighted Average Life to
Maturity of, the Loans in the Class being prepaid (or, if the Refinanced Debt is
Credit Agreement Refinancing Indebtedness, the Loans in the Class that was
prepaid with such Refinanced Debt), (iv) the terms and conditions of such
Indebtedness (other than (A) as provided in the foregoing clause (ii),
(B) interest rate, fees, funding discounts and other pricing terms, redemption,
prepayment or other premiums, optional prepayment terms and redemption terms
(subject to the foregoing clause (ii)), (C) subordination terms and
(D) covenants or other provisions applicable only to periods after the then
Latest Maturity Date at the time of incurrence of such Indebtedness) are
substantially identical to, or, taken as a whole, no more favorable to the
lenders or holders providing such Indebtedness, than those set forth in the Loan
Documents are to the Lenders holding such Refinanced Debt; provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent prior to the incurrence of such Indebtedness, together with
copies of substantially final drafts of the definitive credit documentation
relating to such Indebtedness (it being understood that the Borrower shall have
no obligation to deliver such drafts if it is bound by a confidentiality
obligation with respect thereto, in which case a reasonably detailed description
of the material terms and conditions of such Indebtedness shall be provided in
lieu thereof), stating that the Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement; and
provided, further, that the Borrower and the Administrative Agent shall be
permitted to amend the terms of this Agreement and the other Loan Documents to
provide for such terms more favorable to the Lenders as may be necessary in
order to satisfy the condition set forth in the immediately preceding proviso,
without the requirement for the consent of any Lender or any other person (a
“Credit Agreement Refinancing Indebtedness Amendment”), (v) such Indebtedness is
not secured by any assets or property of the Loan Parties that does not
constitute Collateral (subject to customary exceptions for cash collateral in
favor of an agent, letter of credit issuer or similar “fronting” lender),
(vi) such Indebtedness is not guaranteed by any Subsidiary of Parent other than
the Loan Parties and (vii) such Refinanced Debt shall be repaid (in the case of
Refinanced Debt consisting of Loans), defeased or satisfied and discharged, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid.

 

“Credit Agreement Refinancing Indebtedness Amendment” shall have the meaning
assigned to such term in the definition of “Credit Agreement Refinancing
Indebtedness”.

 

--------------------------------------------------------------------------------


 

“Credit Facilities” shall mean each Term Facility and the ABL Facility.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis, equal to (without duplication):

 

(a)                               $45.0 million; plus

 

(b)                              the Cumulative Retained Excess Cash Flow Amount
at such time; plus

 

(c)                               the cumulative amount of proceeds (including
cash and the fair market value of property other than cash) from the sale of
Equity Interests of the Borrower or any Parent Entity after the Closing Date and
on or prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Borrower
or contributed as common equity to the capital of the Borrower through the
contribution of an intercompany receivable resulting from such sale of Equity
Interests (which intercompany receivable is subsequently contributed to the
capital of the Borrower or otherwise canceled), and common Equity Interests of
the Borrower issued upon the conversion of Indebtedness of Parent or any
Subsidiary owed to a person other than Parent or a Subsidiary not previously
applied for a purpose other than use in the Cumulative Credit; provided that
this clause (c) shall exclude issuances of Disqualified Stock, sales of Equity
Interests financed as contemplated by Section 6.04(e), any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b)(i)(C), Equity Interests issued in connection with a
Cure Right (as defined in the ABL Loan Documents) and Equity Interests issued in
connection with the incurrence of Indebtedness pursuant to Section 6.01(x); plus

 

(d)                             100% of the aggregate amount of contributions to
the common capital of the Borrower received in cash (and the fair market value
of property other than cash) after the Closing Date (subject to the same
exclusions as are applicable to clause (c) above); plus

 

(e)                               100% of the aggregate principal amount of any
Indebtedness (including the liquidation preference or maximum fixed repurchase
price, as the case may be, of any Disqualified Stock) of Parent or any
Subsidiary issued after the Closing Date (other than Indebtedness issued to a
Subsidiary), which has been converted into or exchanged for Equity Interests
(other than Disqualified Stock) in the Borrower or any Parent Entity; plus

 

(f)                                100% of the aggregate amount received by
Parent or any Subsidiary in cash (and the fair market value of property other
than cash) after the Closing Date from (i) the sale (other than to Parent or any
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or (ii) any
dividend or other distribution by an Unrestricted Subsidiary; plus

 

(g)                              in the event any Unrestricted Subsidiary has
been redesignated as a Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, Parent, Borrower or any other Subsidiary, the lesser of (i) the
fair market value of the Investments of the Borrower or any other

 

--------------------------------------------------------------------------------


 

Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable) and (ii) the fair market value of the original Investments by the
Borrower or any other Subsidiary in such Unrestricted Subsidiary, in each case,
as determined by the Borrower in good faith; plus

 

(h)                              any mandatory prepayment declined by a Lender
under Section 2.09(c); plus

 

(i)                                  an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by Parent or any
Subsidiary in respect of any Investments made pursuant to Section 6.04(j); minus

 

(j)                                  any amounts thereof used to make
Investments pursuant to Section 6.04(j)(ii) after the Closing Date prior to such
time; minus

 

(k)                              the cumulative amount of Restricted Payments
made pursuant to Section 6.06(f) prior to such time; minus

 

(l)                                  payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (c) above);

 

provided that contributions to common capital of Parent or any Subsidiary
resulting from a Restricted Payment made pursuant to Section 6.06(j) shall not
be included in the calculation of the Cumulative Credit.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis,
equal to:

 

(a)                               the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date; plus

 

(b)                              for any Excess Cash Flow Interim Period, the
Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period; minus

 

(c)                               all Retained Excess Cash Flow Overfundings as
of such date.

 

“Current Assets” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis at any date of determination, all assets (other than
Permitted Investments or other cash equivalents) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of Parent and the
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits.

 

“Current Liabilities” shall mean, with respect to Parent and the Subsidiaries on
a consolidated basis at any date of determination, all liabilities that would,
in accordance with GAAP, be classified on the Required Financial Statements as
current liabilities at such date of

 

--------------------------------------------------------------------------------


 

determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals, if any, of transaction costs resulting
from the Transactions, (e) accruals of any costs or expenses related to
(i) severance or termination of employees prior to the Closing Date or
(ii) bonuses, pension and other post retirement benefit obligations, and
(f) accruals for add-backs to Consolidated EBITDA included in clauses (f), (g),
(l) and (w) of the definition thereof.

 

“Debt Fund Affiliate” shall mean (a) any Sponsor Affiliate that is a bona fide
bank, debt fund, distressed asset fund, hedge fund, mutual fund, insurance
company, financial institution or an investment vehicle that is engaged in the
business of investing in, acquiring or trading commercial loans, bonds and
similar extensions of credit in the ordinary course of business, in each case,
that is not organized primarily for the purpose of making equity investments,
and (b) any investment fund or account of a Permitted Debt Fund Affiliate
Investor managed by third parties (including by way of a managed account, a fund
or an index fund in which a Permitted Debt Fund Affiliate Investor has invested)
that is not organized or used primarily for the purpose of making equity
investments, in each case, with respect to which Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of investment
policies of such entity.

 

“Debt Service” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis for any period, Consolidated Interest Expense for such period
plus scheduled principal amortization of Consolidated Debt for such period.

 

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any other Subsidiary in connection
with an Asset Sale that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower setting forth
the basis of such valuation, less the amount of cash or cash equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disqualified Institution” shall mean (i) the persons identified in writing to
the Administrative Agent on or prior to the Closing Date as competitors that are
directly or indirectly engaged in the same or similar line of business as
Parent, the Borrower or any other Subsidiary (or, if after the Closing Date,
that are mutually agreed upon between the Borrower and the Administrative Agent,
each party acting reasonably) (or any affiliates of the foregoing that are
reasonably identifiable as such); provided such competitors described in this
clause (i) shall

 

--------------------------------------------------------------------------------


 

exclude any bank, financial institution or fund (other than a Disqualified
Institution under clause (ii) or (iii) below) that regularly invests in
commercial loans or similar extensions of credit in the ordinary course of
business and for which no personnel involved with the relevant competitor
(A) makes investment decisions or (B) has access to non-public information
relating to the Borrower or any person that forms part of its business
(including its Subsidiaries), (ii) certain banks, financial institutions and
other institutional lenders and investors that have been specifically identified
in writing to the Administrative Agent on or prior to the Closing Date and
(iii) Affiliates of the Arrangers engaged as principals primarily in private
equity, mezzanine financing or venture capital or engaged directly or indirectly
in the sale of S&F Holdings and its subsidiaries as representatives of S&F
Holdings, in the case of each of clauses (ii) and (iii), that have been
specifically identified in writing to the Administrative Agent on or prior to
the Closing Date (or, if after the Closing Date, that are mutually agreed upon
between the Borrower and the Administrative Agent, each party acting reasonably)
(other than, in each case, such persons engaged by the Borrower as part of the
Transactions or persons identified in writing by the Borrower to the
Administrative Agent that are to be no longer considered Disqualified
Institutions).

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
or other Equity Interests into which they are convertible or for which they are
redeemable or exchangeable), or upon the happening of any event or condition
(a) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provide for the
scheduled payments of dividends in cash or (d) either mandatorily or at the
option of the holders thereof, are or become convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Stock, in each case, prior to the date that is 91 days after the
earlier of (i) the Latest Maturity Date and (ii) the date on which the Term
Loans and all other Obligations (other than Obligations in respect of Specified
Hedge Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) are repaid in full and the Commitments are terminated;
provided, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of Parent or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by Parent or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, that any class of Equity
Interests of such person that by its terms authorizes such person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Distressed Person” shall have the meaning assigned to such term in the
definition

 

--------------------------------------------------------------------------------


 

of “Lender-Related Distress Event”.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not (a) a Foreign
Subsidiary or (b) a Qualified CFC Holding Company.

 

“Dutch Auction” shall mean an auction of Term Loans conducted (a) pursuant to
Section 9.04(k) to allow an Affiliated Lender to acquire Term Loans at a
discount to par value and on a non pro rata basis or (b) pursuant to
Section 9.04(o) to allow a Purchasing Borrower Party to prepay Term Loans at a
discount to par value and on a non pro rata basis, in each case, in accordance
with the applicable Dutch Auction Procedures.

 

“Dutch Auction Procedures” shall mean, with respect to a purchase of Term Loans
by an Affiliated Lender pursuant to Section 9.04(k) or with respect to a
purchase or prepayment of Term Loans by a Purchasing Borrower Party pursuant to
Section 9.04(o), Dutch auction procedures as reasonably agreed upon by such
Affiliated Lender or Purchasing Borrower Party, as the case may be, and the
Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna or as otherwise
defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, binding agreements and
final, binding decrees or judgments, in each case, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
occupational health and safety matters (to the extent relating to the
environment or exposure to Hazardous Materials).

 

“Equity Contribution” shall have the meaning assigned to such term in the
recitals hereto.

 

--------------------------------------------------------------------------------


 

“Equity Interests” shall mean, with respect to any person, any and all shares,
interests, rights to purchase or otherwise acquire, warrants, options,
participations or other equivalents of or interests in (however designated)
equity or ownership of such person, including any preferred stock, any limited
or general partnership interest and any limited liability company membership
interest, and any securities or other rights or interests convertible into or
exchangeable for any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) a Reportable Event, or the requirements of
Section 4043(b) of ERISA apply, with respect to a Plan, (b) a withdrawal by
Parent or any of its Subsidiaries or, to the knowledge of Parent or the
Borrower, any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations by Parent or any of
its Subsidiaries or, to the knowledge of Parent or the Borrower, any ERISA
Affiliate that is treated as a termination under Section 4062(e) of ERISA, (c) a
complete or partial withdrawal by Parent or any of its Subsidiaries or, to the
knowledge of Parent or the Borrower, any ERISA Affiliate from a Multiemployer
Plan, receipt of written notification by Parent or any of its Subsidiaries or,
to the knowledge of Parent or the Borrower, any ERISA Affiliate concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is, or is expected to be, insolvent, in reorganization within the meaning
of Title IV of ERISA or endangered or in critical status within the meaning of
Section 305 of ERISA, (d) the provision by a Plan administrator or the PBGC of
notice of intent to terminate a Plan, the treatment of a Plan or Multiemployer
Plan amendment as a termination under Sections 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan, (e) the incurrence by Parent or any of its Subsidiaries or, to the
knowledge of Parent or the Borrower, any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, (f) the application for a minimum
funding waiver under Section 302(c) of ERISA with respect to a Plan, (g) the
imposition of a lien under Section 303(k) of ERISA with respect to any Plan,
(h) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA or (i) a Foreign Benefit Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

--------------------------------------------------------------------------------


 

“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis for any Applicable Period, Consolidated EBITDA of Parent and
the Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication:

 

(a)                               Debt Service for such Applicable Period;

 

(b)                              the amount of any voluntary prepayment
permitted hereunder of term Indebtedness during such Applicable Period (other
than any voluntary prepayment of the Term Loans, which shall be the subject of
Section 2.09(b)), so long as the amount of such prepayment is not already
reflected in Debt Service;

 

(c)                               (i) Capital Expenditures by Parent and the
Subsidiaries on a consolidated basis during such Applicable Period that are paid
in cash (to the extent permitted under this Agreement) and (ii) the aggregate
consideration paid in cash during the Applicable Period in respect of Permitted
Business Acquisitions and other investments permitted under Section 6.04 less
any amounts received in respect thereof as a return of capital;

 

(d)                             Capital Expenditures or Permitted Business
Acquisitions that Parent or any Subsidiary shall, during such Applicable Period,
become obligated to make in cash but that are not made during such Applicable
Period (to the extent permitted under this Agreement); provided that (i) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such Applicable Period, signed by a Responsible Officer
of the Borrower and certifying that such Capital Expenditures and the delivery
of the related equipment or such Permitted Business Acquisitions will be made in
cash in the following Applicable Period, and (ii) any amount so deducted shall
not be deducted again in a subsequent Applicable Period;

 

(e)                               Taxes paid in cash by Parent and the
Subsidiaries on a consolidated basis during such Applicable Period or that will
be paid within six months after the close of such Applicable Period; provided
that with respect to any such amounts to be paid after the close of such
Applicable Period, (i) any amount so deducted shall not be deducted again in a
subsequent Applicable Period and (ii) appropriate reserves shall have been
established in accordance with GAAP;

 

(f)                                an amount equal to any increase in Working
Capital of Parent and the Subsidiaries for such Applicable Period;

 

(g)                              cash expenditures made in respect of Hedge
Agreements during such Applicable Period, to the extent not reflected in the
computation of Consolidated EBITDA or Consolidated Interest Expense;

 

(h)                              permitted Restricted Payments made in cash to
Parent during such Applicable Period, permitted Restricted Payments made to any
person other than Parent,

 

--------------------------------------------------------------------------------


 

the Borrower or any of the Subsidiaries during such Applicable Period, in each
case, in accordance with Section 6.06 (other than Section 6.06(f)) and the
payment of monitoring, consulting, management, transaction, advisory,
termination or similar fees payable to Sponsor or any Sponsor Affiliate pursuant
to the Management Agreement or another similar or related agreement with Sponsor
or any Sponsor Affiliate, and indemnities, expenses, reimbursements and
reasonable and documented out-of-pocket fees and expenses of Sponsor or any
Sponsor Affiliate in connection therewith, in each case, in accordance with
Section 6.07(i);

 

(i)                                  amounts paid in cash during such Applicable
Period on account of (i) items that were accounted for as non-cash reductions of
or exclusions from Net Income in determining Consolidated Net Income or as
non-cash reductions of or exclusions from Consolidated Net Income in determining
Consolidated EBITDA of Parent and the Subsidiaries in a prior Applicable Period
and (ii) reserves or accruals established in purchase accounting;

 

(j)                                  to the extent not deducted in the
computation of Net Proceeds in respect of any asset disposition or condemnation
giving rise thereto, the amount of any mandatory prepayment of Indebtedness
(other than Indebtedness created hereunder or under any other Loan Document),
together with any interest, premium or penalties required to be paid (and
actually paid) in connection therewith;

 

(k)                              the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and its Subsidiaries
during such period that are made in connection with any prepayment, early
extinguishment or conversion of Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income and such payments are not otherwise prohibited under this Agreement;

 

(l)                                  the aggregate amount attributable to
Investments in any joint venture that is not a Subsidiary of Parent, except to
the extent actually paid to Parent or its Subsidiaries in the form of a cash
dividend or cash distribution;

 

(m)                          amounts paid in cash to fund indemnity payments
required in respect of any Asset Sale or any other disposition permitted under
this Agreement;

 

(n)                              the aggregate amount paid in cash with respect
to any management or employee benefit plan or agreement, post-employment benefit
plan or agreement, pension plan or distributor equity plan or agreement; and

 

(o)                              the aggregate amount of items that were added
to or not deducted from Net Income in calculating Consolidated Net Income or
were added to or not deducted from Consolidated Net Income in calculating
Consolidated EBITDA to the extent such items represented a cash payment (which
had not reduced Excess Cash Flow upon the accrual thereof in a prior Applicable
Period), or an accrual for a cash payment, by Parent and the Subsidiaries or did
not represent cash received by Parent and the Subsidiaries, in each case, on a
consolidated basis during such Applicable Period;

 

--------------------------------------------------------------------------------


 

plus, without duplication:

 

(p)                              an amount equal to any decrease in Working
Capital for such Applicable Period;

 

(q)                              all amounts referred to in clauses (b), (c),
(d) and (h) above to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (including Capital Lease Obligations and purchase
money Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of revolving loans under the ABL Credit Agreement), the sale or
issuance of any Equity Interests (including any capital contributions) and any
loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any Sale and Lease-back Transaction and any mortgage or
lease of Real Property) to any person of any assets, in each case, to the extent
there is a corresponding deduction from Excess Cash Flow above;

 

(r)                                 to the extent any permitted Capital
Expenditures or Permitted Business Acquisitions referred to in clause (d) above
and the delivery of any related equipment do not occur in the following
Applicable Period of the Borrower specified in the certificate of the Borrower
provided pursuant to clause (d) above, the amount of such Capital Expenditures
or Permitted Business Acquisitions that were not so made in such following
Applicable Period;

 

(s)                                cash payments received in respect of Hedge
Agreements during such Applicable Period to the extent (i) not included in the
computation of Consolidated EBITDA or (ii) such payments do not reduce
Consolidated Interest Expense;

 

(t)                                 any extraordinary or nonrecurring gains
realized in cash during such Applicable Period (except to the extent such gains
consist of Net Proceeds subject to Section 2.09(a));

 

(u)                              to the extent deducted in the computation of
Consolidated EBITDA, cash interest income;

 

(v)                              amounts received in cash in respect of
indemnity payments required in respect of any Permitted Business Acquisition or
any other Investment permitted under this Agreement; and

 

(w)                          the aggregate amount of items that were deducted
from Net Income in calculating Consolidated Net Income or were deducted from
Consolidated Net Income in calculating EBITDA to the extent such items either
(i) represented cash received by Parent or any Subsidiary or (ii) do not
represent cash paid by Parent or any Subsidiary, in each case, on a consolidated
basis during such Applicable Period.

 

“Excess Cash Flow Interim Period” shall mean, during any Excess Cash Flow Period
commencing with the fiscal year of Parent ending on December 28, 2014, any
two-fiscal quarter period (a) commencing on the first day after the end of the
immediately preceding Excess Cash Flow Period and (b) ending on the last day of
the immediately succeeding two-fiscal quarter period.

 

--------------------------------------------------------------------------------


 

“Excess Cash Flow Period” shall mean each fiscal year of Parent, commencing with
the fiscal year of Parent ending on December 29, 2013.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (as defined in
the Collateral Agreement), any Swap Obligation if, and to the extent that, all
or a portion of the Guarantee of such Guarantor under the Collateral Agreement
or any other Loan Document, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor, or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder, (a) income
taxes imposed on or measured by its net income (however denominated) or
franchise taxes imposed in lieu of net income taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) any branch profits tax or
any similar tax that is imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender making a Term Loan to the
Borrower, any withholding tax (including any backup withholding tax) imposed by
the United States that (i) is in effect and would apply to amounts payable
hereunder to such Lender at the time such Lender acquires its interest in the
Term Loans or Commitments (or designates a new lending office except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding tax pursuant to
Section 2.17(a) or Section 2.17(c)) or (y) is attributable to such Lender’s
failure to comply with Section 2.17(e) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(b).

 

“Existing Facilities” shall mean (i) the Amended & Restated Revolving Credit
Agreement, dated as of June 29, 2011, by and among S&F Holdings, S&F Stores, as
the borrower, the lenders party thereto and Bank of America, N.A., as the
administrative agent, (ii) the Amended & Restated First Lien Term Loan Credit
Agreement, dated as of December 22, 2010, by and among S&F Holdings, S&F Stores,
as the borrower, the lenders party thereto and

 

--------------------------------------------------------------------------------


 

Credit Suisse AG, as the administrative agent, and (iii) the Amended & Restated
Second Lien Term Loan Credit Agreement, dated as of August 19, 2010, by and
among S&F Holdings, as a borrower, S&F Stores, as a borrower, the lenders party
thereto and Credit Suisse AG, as the administrative agent.

 

“Extended Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.07(b).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extending Term Lender” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.21(a).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.21(c).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.21(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.0%) charged to the
Administrative Agent on such day on such transactions as determined in good
faith by the Administrative Agent.

 

“Fee Letter” shall mean the Amended & Restated Fee Letter, dated October 23,
2012, by and among SFCC, Morgan Stanley Senior Funding, Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Bank of America, N.A., Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Deutsche Bank Securities Inc. and
Deutsche Bank Trust Company Americas, as amended and in effect from time to
time.

 

“Fees” shall mean the Administrative Agent Fees and all other fees set forth in
the Fee Letter and relating hereto.

 

--------------------------------------------------------------------------------


 

“Financial Covenant Default” shall have the meaning assigned to such term in
Section 7.01(f).

 

“Financial Officer” shall mean, with respect to any person, the chief financial
officer, principal accounting officer, director of financial services,
treasurer, assistant treasurer or controller of such person.

 

“First Amendment” means that certain Amendment No. 1 to Credit Agreement and
Incremental Facility Amendment, dated as of May 29, 2013, among Parent, the
Borrower, the other Loan Parties party thereto, the Administrative Agent, the
Lenders party thereto, and the co-documentation agents, syndication agents,
joint lead arrangers and joint book-runners party thereto.

 

“First Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the First Amendment have been satisfied or waived by
the Administrative Agent.

 

“First Amendment Incremental Facility” shall mean the “Incremental Facility”
consisting of the tranche of Incremental Term Loans made on the First Amendment
Effective Date, pursuant to the First Amendment.

 

“First Lien Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement between or among the Administrative Agent and one or more Senior
Representatives for holders of Permitted Pari Passu Secured Refinancing Debt in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Benefit Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments under any applicable law on or before the due
date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Benefit Plan, which termination would reasonably be expected to give rise to
liability for Parent or any of its Subsidiaries or to appoint a trustee or
similar official to administer any such Foreign Benefit Plan, or alleging
insolvency or any such Foreign Benefit Plan, (d) the incurrence of any liability
under applicable law on account of the complete or partial termination of such
Foreign Benefit Plan or the complete or partial withdrawal of any participating
employer therein, (e) the occurrence of any transaction that is prohibited under
any applicable law and could reasonably be expected to result in the incurrence
of any liability by Parent or any of its Subsidiaries, or (f) the imposition on
Parent or any of its Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each case, that would result
in a Material Adverse Effect.

 

“Foreign Benefit Plan” shall mean any benefit plan (other than a Plan or a
Multiemployer Plan) that is not governed by the laws of the United States and
that, under applicable law, is required to be funded through a trust or other
funding vehicle maintained exclusively by a Governmental Authority.

 

--------------------------------------------------------------------------------


 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America.  For
purposes of this definition, the United States of America, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement, dated
as of September 21, 2016, among, Parent, the Borrower, the other Loan Parties
party thereto, the Administrative Agent, the Lenders party thereto, and the
other parties thereto.

 

“Fourth Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Fourth Amendment have been satisfied or waived by
the Administrative Agent.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.03; provided that any reference to the application of
GAAP in Sections 3.13(b), 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary (and
not as a consolidated Subsidiary of Parent) shall mean generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such Foreign Subsidiary.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of credit guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such

 

--------------------------------------------------------------------------------


 

Indebtedness or other obligation is assumed by the guarantor; provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
byproducts or distillates, friable asbestos or friable asbestos containing
materials, polychlorinated biphenyls or radon gas, in each case, that are
regulated or would give rise to liability under any Environmental Law.

 

“Hedge Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, in each case, not entered
into for speculative purposes; provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or any of its
Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended, have assets with a
value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Parent and its Subsidiaries
on a consolidated basis as of such date, and (b) taken together with all
Immaterial Subsidiaries as of the last day of the fiscal quarter of Parent most
recently ended, did not have assets with a value in excess of 10.0% of
Consolidated Total Assets or revenues representing in excess of 10.0% of total
revenues of Parent and its Subsidiaries on a consolidated basis as of such date.

 

“Incremental ABL Commitment” shall mean the “Incremental Revolving Facility
Commitment” as defined in the ABL Credit Agreement.

 

“Incremental ABL Loans” shall mean revolving facility loans made by one or more
lenders to the Borrower pursuant to Section 2.21 of the ABL Credit Agreement.

 

“Incremental Equivalent First Lien Term Debt” shall mean Indebtedness consisting
of senior secured first lien or junior lien notes, subordinated notes or senior
unsecured notes, in each case, issued in a public offering, Rule 144A or other
private placement, a bridge facility in lieu of the foregoing or secured or
unsecured “mezzanine” or high yield debt, in each case, subject to the terms set
forth in Section 2.19(f).

 

“Incremental Facility” shall have the meaning assigned to such term in

 

--------------------------------------------------------------------------------


 

Section 2.19(a).

 

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.19(b).

 

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.19(e).

 

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Incremental Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.07(b).

 

“Incremental Yield” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Indebtedness” shall mean, with respect to any person, without duplication,
(a) all obligations of such person for borrowed money, (b) all obligations of
such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person under conditional sale or title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent the same would be required to be shown as a
long-term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capital Lease Obligations of such person, (f) all net payments that such person
would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Hedge
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
and bank guarantees, (h) the principal component of all obligations of such
person in respect of bankers’ acceptances, (i) all Guarantees by such person of
Indebtedness described in clauses (a) through (h) above) and (j) the amount of
all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided that Indebtedness shall not include (i) trade payables, accrued
expenses and intercompany liabilities arising in the ordinary course of
business, (ii) prepaid or deferred revenue arising in the ordinary course of
business, (iii) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset, (iv) earn-out obligations
until such obligations become a liability on the balance sheet of such person in
accordance with GAAP or (v) obligations under or in respect of the
Sale/Lease-Back Documents.  The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

 

“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

--------------------------------------------------------------------------------


 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated October 2012, as modified or supplemented prior to the Closing Date.

 

“Insufficiency” with respect to any Plan, the amount, if any, of its unfunded
benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Borrower Holdco and
its Subsidiaries most recently ended as of such date to (b) Consolidated Net
Interest Expense for such period plus all cash dividend payments (excluding
items eliminated in consolidation) on any series of preferred stock or
Disqualified Stock of Borrower Holdco made during such period.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Term Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the first Business Day of
each April, July, October and January.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one, three or
six months thereafter (or, if available to all Lenders, 12 months), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.05 or repaid or prepaid in accordance
with Section 2.07, 2.08 or 2.09; provided, however, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period and (c) no Interest Period shall extend
beyond the applicable Maturity Date.  Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

 

--------------------------------------------------------------------------------


 

“Intermediate Parents” shall mean Borrower Holdco, Casino and S&F Holdings.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investors” shall have the meaning assigned to such term in the recitals hereto.

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement between or among the Administrative Agent and one or more Senior
Representatives for holders of Permitted Junior Secured Refinancing Debt in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date of the Term Facilities in effect on such date.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a Lender hereunder pursuant to Section 9.04  and any
Additional Lender.

 

“Lender Default” shall mean (a) the wrongful refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing, (b) a
Lender having notified the Borrower and/or the Administrative Agent in writing
that it does not intend to comply with its obligations under Section 2.04 or
(c) the admission by a Lender that it has been deemed insolvent or is subject to
a Lender-Related Distress Event.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
person that directly or indirectly Controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, or a custodian,
conservator, receiver or similar official being appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any person that directly or indirectly controls such
Distressed Person being subject to a forced liquidation, or such Distressed
Person making a general assignment for the benefit of creditors or being
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt, or such Distressed Person becoming the subject of a Bail-In Action;
provided that a Lender-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.

 

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Term Loans.

 

“Letter of Credit” shall have the meaning assigned to such term in the ABL
Credit

 

--------------------------------------------------------------------------------


 

Agreement.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the arithmetic mean of the offered
rates for deposits in Dollars with a term equivalent to such Interest Period
that appears on the Reuters Screen LIBOR01 Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent to major banks in
the London interbank Eurocurrency market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“LIBOR Quoted Rate” shall mean, for any day, a fluctuating rate per annum equal
to the greater of (i) the Adjusted LIBO Rate for an interest period of one month
as reported on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such
day and (ii) 0.75%.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset or (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the ABL/Term
Loan Intercreditor Agreement, any Note and, solely for the purposes of
Sections 3.01, 3.02, and 7.01 hereof, the Fee Letter.

 

“Loan Parties” shall mean Parent, the Intermediate Parents, the Borrower and the
other Subsidiary Loan Parties.

 

“Management Agreement” shall mean, collectively, (a) the Management Services
Agreement, dated as of November 15, 2012, among SF CC, S&F Stores and ACOF
Operating Manager III, LLC, and (b) the Management Services Agreement, dated as
of November 15, 2012, among SF CC, S&F Stores and ACOF Operating Manager IV,
LLC, in each case, as in effect on the Closing Date or as amended, supplemented
or otherwise modified to add provisions consistent with Section 6.06(k).

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Parent and the Subsidiaries, as the
case may be, on the Closing Date.

 

--------------------------------------------------------------------------------


 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, financial condition or results of operations, in each case, of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties (taken as a whole) to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders, taken as a whole, under the Loan
Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans) of
Borrower Holdco or any other Subsidiary Loan Party in an aggregate principal
amount exceeding $25.0 million.

 

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

 

“Maturity Date” shall mean, as the context may require, (a) with respect to the
Term Loans existing on the Closingimmediately prior to the Fourth Amendment
Effective Date, November 15, 20192022, (b) with respect to any Incremental Term
Loans made at any time after the Fourth Amendment Effective Date, the final
maturity date specified therefor in the applicable Incremental Facility
Amendment, (c) with respect to any Other Term Loans, the final maturity date
specified therefor in the applicable Refinancing Amendment and (d) with respect
to any Extended Term Loans, the final maturity date specified therefor in the
applicable Extension Amendment.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.21(b).

 

“MNPI” shall mean any material Nonpublic Information regarding Parent and the
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).  For purposes of this
definition “material Nonpublic Information” shall mean Nonpublic Information
that would reasonably be expected to be material to a decision by any Lender to
assign or acquire any Term Loans or to enter into any of the transactions
contemplated thereby.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Policies” shall have the meaning assigned to such term in
Section 5.10(b).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent, the Borrower or any other
Subsidiary or any ERISA Affiliate (other than one considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414) is making or
accruing an obligation to make contributions, or has within any of the preceding
six plan years made or accrued an obligation to make contributions.

 

--------------------------------------------------------------------------------


 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)                               100% of the cash proceeds actually received by
Parent or any Subsidiary Loan Party (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) in respect of any Asset Sale (other than sales pursuant to
Section 6.05(a), (b), (c), (d), (e), (f), (h), (i), (j) or (l)) or Recovery
Event, net of (i) attorneys’ fees, accountants’ fees, investment banking and
advisory fees and related search and recording charges, (ii) required debt
payments and required payments of other obligations in respect of Indebtedness
secured by a Lien permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document or a Lien which is expressly pari passu with (in which case the pro
rata portion (determined based on the then outstanding principal amount of the
Term Loans that would otherwise be required to be prepaid with such Net Proceeds
and the aggregate amount of such principal) of such Net Proceeds applied in
respect of any such payments secured by such Lien shall not constitute Net
Proceeds for purposes hereof) or subordinate to the Liens pursuant to the Loan
Documents), (iii) other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (iv) Taxes (and the
amount of any distributions made pursuant to Section 6.06 to permit any Parent
Entity to pay taxes) (including sales, transfer, deed or mortgage recording
taxes) paid or payable as a result thereof and (v) any reserve established in
accordance with GAAP (provided that such reserved amounts shall be Net Proceeds
to the extent and at the time of any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount)), in each case, as
determined reasonably and in good faith by a Responsible Officer of Parent;
provided that (A) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such proceeds shall
exceed $5.0 million, (B) no proceeds shall constitute Net Proceeds in any fiscal
year until the aggregate amount of all such proceeds in such fiscal year shall
exceed $10.0 million and (C) at any time during the reinvestment period
contemplated in Section 2.09(a), if, on a Pro Forma Basis after giving effect to
the Asset Sale or Recovery Event and the application of the proceeds thereof,
the Senior Secured Net Leverage Ratio is less than or equal to 3.50 to 1.00, up
to $50.0 million of such proceeds shall not constitute Net Proceeds (the
proceeds described in clauses (A) through (C), “Below Threshold Asset Sale
Proceeds”); and

 

(b)                              100% of the cash proceeds from the incurrence,
issuance or sale by Parent or any Subsidiary Loan Party of any Indebtedness
(other than Excluded Indebtedness), net of all taxes and fees (including
investment banking fees), underwriting discounts, commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.; and

 

(c)                               100% of the cash proceeds from the incurrence,
issuance or sale of Equity Interests or capital contributions, net of all taxes
and fees (including investment banking

 

--------------------------------------------------------------------------------


 

fees), underwriting discounts, commissions, costs and other expenses, in each
case incurred in connection with such incurrence, issuance or sale.

 

For purposes of calculating the amount of any Net Proceeds, fees, commissions
and other costs and expenses payable to Parent or any Affiliate of Parent shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Sponsor or any Sponsor Affiliates and otherwise not prohibited from
being paid hereunder.

 

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

 

“No MNPI Representation” shall mean, with respect to any person, a
representation that such person is not in possession of any MNPI.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.17(c).

 

“Non-Debt Fund Affiliate” shall mean any Affiliated Lender other than a Debt
Fund Affiliate.

 

“Non-Debt Fund Affiliate Assignment and Acceptance” shall have the meaning
assigned to such term in Section 9.04(k).

 

“Non-Ratio-Based Incremental Facility Cap” shall have the meaning assigned to
such term in Section 2.19(a).

 

“Note” shall have the meaning assigned to such term in Section 2.06(e).

 

“Obligations” shall mean (a) all amounts owing to any Agent or any Lender
pursuant to the terms of this Agreement or any other Loan Agreement, including
all interest and expenses accrued or accruing (or that would, absent the
commencement of an insolvency or liquidation proceeding, accrue) after the
commencement by or against any Loan Party of any proceeding under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
naming such Loan Party as the debtor in such proceeding, in accordance with and
at the rate specified in this Agreement, whether or not the claim for such
interest or expense is allowed or allowable as a claim in such proceeding,
(b) all amounts owing to any Qualified Counterparty under any Specified Hedge
Agreement and (c) any Cash Management Obligations; provided that (i) the
Obligations of the Loan Parties under any Specified Hedge Agreement and Cash
Management Obligations shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (ii) any release of Collateral or Guarantors (as
defined in the Collateral Agreement) effected in the manner permitted by this
Agreement or any Security Document shall not require the consent of any Cash
Management Bank or Qualified Counterparty pursuant to any Loan Document;
provided that the Obligations shall exclude any Excluded Swap Obligations.

 

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).

 

“Original Term Loan Installment Date” shall have the meaning assigned to such

 

--------------------------------------------------------------------------------


 

term in Section 2.07(a).

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.09(a).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17).

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Other Term Loan Installment Date” shall have the meaning assigned to such term
in Section 2.07(b).

 

“Parent” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

 

“Payment Office” shall mean the office of the Administrative Agent located at
1585 Broadway, New York, New York 10036 or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Loan Parties in a form reasonably satisfactory to the Administrative Agent.

 

“Permitted Amendment” shall mean any Incremental Facility Amendment, Refinancing
Amendment or Extension Amendment.

 

--------------------------------------------------------------------------------


 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition) if, immediately after giving effect thereto: 
(i) no Event of Default shall have occurred and be continuing; (ii) any assets
acquired shall be utilized in, and if the acquisition involves a merger,
consolidation or stock acquisition, the person that is the subject of such
acquisition shall be engaged in, a business otherwise permitted to be engaged in
by the Borrower under this Agreement; (iii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or any other Domestic Subsidiary, shall be merged into the Borrower or
any other Subsidiary Loan Party or become upon consummation of such acquisition
a Subsidiary Loan Party; and (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrower or any other Subsidiary
Loan Party or in Equity Interests in persons that are not Subsidiary Loan
Parties or persons that do not become Subsidiary Loan Parties upon consummation
of such acquisition, shall not exceed the greater of $50.0 million and 4.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition or investment for which financial statements
have been delivered pursuant to Section 5.04.

 

“Permitted Debt Fund Affiliate Investors” shall mean (a) Sponsor, (b) each of
the Affiliates and investment managers of Sponsor, (c) any fund or account
managed by any of the persons described in clause (a) or (b) of this definition,
(d) any employee benefit plan of Parent or any of the Subsidiaries and any
person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and (e) investment vehicles of members of
management of Parent or the Borrower, but excluding natural persons.

 

“Permitted Holder” shall mean each of Sponsor, the Sponsor Affiliates and the
Management Group.

 

“Permitted Investments” shall mean:

 

(a)                               Dollars, Canadian dollars, pounds sterling,
euros or, in the case of any Foreign Subsidiary, such local currencies held by
it from time to time in the ordinary course of business and not for speculation;

 

(b)                              direct obligations of the United States of
America or any member of the European Union or any agency thereof or obligations
guaranteed by the United States of America or any member of the European Union
or any agency thereof, in each case, with maturities not exceeding two years;

 

(c)                               time deposits, eurodollar time deposits,
certificates of deposit and money market deposits, in each case, with maturities
not exceeding one year from the date of acquisition thereof, and overnight bank
deposits, in each case, with any commercial bank having capital, surplus and
undivided profits of not less than $250.0 million and whose

 

--------------------------------------------------------------------------------


 

long term debt, or whose parent holding company’s long term debt, is rated at
least “A-2” by Moody’s or at least “A” by S&P (or reasonably equivalent ratings
of another internationally recognized rating agency);

 

(d)                             repurchase obligations for underlying securities
of the types described in clauses (b) and (c) above entered into with a bank
meeting the qualifications described in clause (c) above;

 

(e)                               commercial paper maturing not more than one
year after the date of acquisition issued by a corporation (other than an
Affiliate of the Borrower) organized and in existence under the laws of the
United States of America or any foreign country recognized by the United States
of America with a rating, at the time any investment therein is made, of at
least “P-1” by Moody’s or at least “A-1” by S&P (or reasonably equivalent
ratings of another internationally recognized rating agency);

 

(f)                                securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency);

 

(g)                              Indebtedness issued by persons (other than
Sponsor or any Sponsor Affiliates) with a rating of at least “A-2” by Moody’s or
“A” by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency), in each case, with maturities not exceeding one year
from the date of acquisition;

 

(h)                              shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (g) above;

 

(i)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated “Aaa” by Moody’s and “AAA” by S&P (or reasonably equivalent
ratings of another internationally recognized rating agency) and (iii) have
portfolio assets of at least $5,000.0 million; and

 

(j)                                  instruments equivalent to those referred to
in clauses (a) through (j) above denominated in any foreign currency comparable
in credit quality and tenor to those referred to above and commonly used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.

 

“Permitted Junior Secured Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior priority basis to the Obligations and
is not secured by any property or assets of the Borrower or any other Subsidiary
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) the security agreements relating to such
Indebtedness are substantially similar to or the same as the Security Documents
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to

 

--------------------------------------------------------------------------------


 

or otherwise subject to the provisions of a Junior Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Secured
Refinancing Debt incurred by the Borrower, then the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
Junior Lien Intercreditor Agreement.  Permitted Junior Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Pari Passu Secured Refinancing Debt” shall mean any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) the
security agreements relating to such Indebtedness are substantially similar to
or the same as the Security Documents and (iv) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Pari Passu Secured
Refinancing Debt incurred by the Borrower, then the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”) the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the Weighted Average Life
to Maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the Weighted Average Life to Maturity of the Indebtedness
being Refinanced and (ii) the Weighted Average Life to Maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the Latest Maturity
Date were instead due on the date that is one year following the Latest Maturity
Date; provided that no Permitted Refinancing Indebtedness incurred in reliance
on this subclause (ii) shall have any scheduled principal payments due prior to
the Latest Maturity Date in excess of, or prior to, the scheduled principal
payments due prior to such Latest Maturity Date for the Indebtedness being
Refinanced, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced and (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced; provided, further, that
(i) with respect to a Refinancing of any Indebtedness permitted hereunder that
is subordinated, such Permitted Refinancing Indebtedness shall (A) be
subordinated to the guarantee by Parent and the Subsidiary Loan Parties of the
Term

 

--------------------------------------------------------------------------------


 

Facility and (B) be otherwise on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced, and (ii) with respect to a Refinancing of the ABL Obligations,
the Liens, if any, securing such Permitted Refinancing Indebtedness shall be
(A) subject to the ABL/Term Loan Intercreditor Agreement or another
intercreditor agreement that is substantially consistent with and no less
favorable to the Lenders in any material respect than the ABL/Term Loan
Intercreditor Agreement and (B) on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced; provided further, that Indebtedness constituting Permitted
Refinancing Indebtedness shall not cease to constitute Permitted Refinancing
Indebtedness as a result of the subsequent extension of the Latest Maturity
Date.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
loans; provided that (i) such Indebtedness is not secured by any property or
assets of the Borrower or any other Subsidiary and (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
government, individual or family trust, Governmental Authority or other entity
of whatever nature.

 

“Plan” shall mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is (a) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and (b) either (i) sponsored or maintained (at the time of determination
or at any time within the five years prior thereto) by Parent or any of its
Subsidiaries or any ERISA Affiliate or (ii) in respect of which Parent or any of
its Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Prepayment Premium” shall have the meaning assigned to such term in
Section 2.08(b).

 

“Pro Forma Basis” shall mean, with respect to any person, for any events
described below that occur subsequent to the commencement of a period for which
the financial effect of such events is being calculated, and giving effect to
the events for which such calculation is being made, such calculation as will
give pro forma effect to such events as if such events occurred on the first day
of the four consecutive fiscal quarter period ended on or before the occurrence
of such event (the “Reference Period”):  (i) in making any determination of
Consolidated EBITDA, effect shall be given to any Asset Sale or other
disposition, acquisition, Investment, merger, amalgamation, consolidation
(including the Transactions) (or any similar transaction not otherwise permitted
under Section 6.04 or 6.05 that requires a waiver or consent

 

--------------------------------------------------------------------------------


 

of the Required Lenders and such waiver or consent has been obtained), any
Restricted Payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any Subsidiary Redesignation, and any other adjustments set forth
in the definition of “Consolidated EBITDA”, including clauses (g) and
(l) thereof, and similar operational and other cost savings, which adjustments
the Borrower determines are reasonable and set forth in a certificate duly
executed by a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case, that occurred during the Reference Period or
thereafter and through and including the date upon which the applicable
Investment, Restricted Payment or the incurrence of the applicable Indebtedness
or Liens is consummated), (ii) in making any determination on a Pro Forma Basis,
(A) all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, whether incurred under this Agreement or otherwise,
but excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and not to finance any acquisition) issued, incurred, assumed
or permanently repaid during the Reference Period or thereafter and through and
including the date upon which the applicable Investment, Restricted Payment or
the incurrence of the applicable Indebtedness or Liens is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (B) Consolidated Interest Expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (A), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods and (iii) (A) any Subsidiary
Redesignation then being designated, effect shall be given to such Subsidiary
Redesignation and all other Subsidiary Redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary Redesignation then being designated, collectively, and (B) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect the full “run-rate” effect of
any operating expense reductions and other operating improvements, synergies or
cost savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Transactions), subject in the case of
any calculation of Consolidated EBITDA to the maximum addbacks under
clauses (g) and (l) of the definition of “Consolidated EBITDA”.  The Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
of the Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements, synergies or cost savings and
information and calculations supporting them in reasonable detail (it being
understood that pro forma adjustments need not be prepared in compliance with
Regulation S-X of the Exchange Act).

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 4.01(d).

 

--------------------------------------------------------------------------------


 

“Projections” shall mean the projections of Parent and the Subsidiaries included
in the Information Memorandum and any other projections and any forward looking
statements of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Parent or any of the Subsidiaries prior to the Closing Date.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Purchase Documents” shall mean the collective reference to the Purchase
Agreement, all material exhibits and schedules thereto and all agreements
expressly contemplated thereby.

 

“Purchasing Borrower Party” shall mean Parent or any Subsidiary that becomes an
Assignee or Participant pursuant to Section 9.04(o).

 

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of Parent
(a) the primary asset of which consists of Equity Interests in either (i) one or
more Foreign Subsidiaries that constitute CFCs or (ii) one or more other
Qualified CFC Holding Companies and (b) that has no outstanding Guarantee of
Indebtedness of Parent or any Domestic Subsidiary; provided that any such Wholly
Owned Subsidiary of Parent that is treated as a corporation for U.S. federal
income tax purposes shall only be considered a Qualified CFC Holding Company if
the pledge of 66 2/3% or more of the voting Equity Interests of such Subsidiary
could result in adverse tax consequences to a Loan Party, as determined in good
faith by the Borrower.

 

“Qualified Counterparty” shall mean any counterparty to any Specified Hedge
Agreement that, at the time such Qualified Hedge Agreement was entered into or
on the Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, whether or not such person subsequently ceases to be an Agent, an
Arranger, a Lender or an Affiliate of the foregoing.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party with total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person that qualifies as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another person to qualify as an “eligible contract participant” at such time
under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

 

“Qualified IPO” shall mean an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of the Equity
Interests of any Parent Entity which generates cash proceeds of at least $50.0
million.

 

“Quarterly Financial Statements” shall have the meaning assigned to such term in

 

--------------------------------------------------------------------------------


 

Section 5.04(b).

 

“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in Section 2.19(a).

 

“Ratio Debt” shall have the meaning assigned to such term in Section 6.01(q).

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

“Recipient” shall mean the Administrative Agent and any Lender, as applicable.

 

“Recovery Event” shall mean any settlement of, or payment in respect of, any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of Parent, the Borrower or any other Subsidiary.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, and “Refinanced” shall have a
meaning correlative thereto.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, Borrower Holdco and Parent, (b) the Administrative
Agent and (c) each Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.20.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees and
collateral provisions) issued in a dollar-for-dollar exchange therefor pursuant
to an exchange offer registered with the SEC.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate amount of Net Proceeds received by the Borrower or any
other Subsidiary in connection therewith that are not applied to prepay the Term
Loans as a result of the delivery of a Reinvestment Notice.

 

--------------------------------------------------------------------------------


 

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer stating that the Borrower or any other Subsidiary intends and expects to
use all or a portion of the amount of Net Proceeds of an Asset Sale or Recovery
Event to restore, rebuild, repair, construct, improve, replace or otherwise
acquire assets useful in the Borrower’s or such other Subsidiary’s business.

 

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to restore, rebuild,
repair, construct, improve, replace or otherwise acquire assets useful in the
Borrower’s or any other Subsidiary’s business.

 

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event (or, if the Borrower or any other Subsidiary shall have entered into a
legally binding commitment within one year after such Reinvestment Event to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in the Borrower’s or such other Subsidiary’s business with the
applicable Reinvestment Deferred Amount, the date occurring two years after such
Reinvestment Event) and (b) the date on which the Borrower shall have determined
not to, or shall have otherwise ceased to, restore, rebuild, repair, construct,
improve, replace or otherwise acquire assets useful in the Borrower’s or such
other Subsidiary’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the environment.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30 day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Repricing Transaction” shall mean, other than in the context of a transaction

 

--------------------------------------------------------------------------------


 

involving a Change in Control, the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence of any
debt financing by Parent or any of its Subsidiaries having an “effective yield”
at the time of incurrence thereof (with the comparative determinations to be
made by the Administrative Agent in good faith and in consultation with the
Borrower consistent with generally accepted financial practices, after giving
effect to, among other factors, margin, interest rate floors, upfront or similar
fees or original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
financing) that is less than the “effective yield” (as determined by the
Administrative Agent on the same basis as provided in the preceding
parenthetical) of such Term Loans at the time of incurrence thereof, including,
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, such Term
Loans.

 

“Required Financial Statements” shall have the meaning assigned to such term in
Section 5.04(b).

 

“Required Lender Consent Items” shall have the meaning assigned to such term in
Section 9.04(m).

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans
outstanding and unused Commitments that, taken together, represent more than
50.0% of the sum of all Term Loans outstanding and Commitments at such time. 
The Term Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders; provided that subject to the Borrower’s right to
replace Defaulting Lenders as set forth herein, Defaulting Lenders shall be
included in determining Required Lenders with respect to (a) any amendment that
would disproportionately affect the obligation of the Borrower to make payment
of the Term Loans or Commitments of such Defaulting Lender as compared to other
Lenders holding the same Class of Term Loans or Commitments and (b) any
amendment relating to (i) increases in the Commitment of such Defaulting Lender,
(ii) reductions of principal, interest, fees or premium applicable to the Term
Loans or Commitments of such Defaulting Lender, (iii) extensions of final
maturity or the due date of any amortization, interest, fee or premium payment
applicable to the Term Loans or Commitments of such Defaulting Lender and
(c) matters requiring the approval of each Lender under Sections 9.08(b)(v) and
(vi).

 

“Required Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), 50.0%; provided that (a) if the Senior
Secured Net Leverage Ratio at the end of the Applicable Period is less than or
equal to 3.50 to 1.00 but greater than 3.00 to 1.00, such percentage shall be
25.0%, and (b) if the Senior Secured Net Leverage Ratio at the end of the
Applicable Period is less than or equal to 3.00 to 1.00, such percentage shall
be 0%.

 

“Responsible Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, vice president, secretary, assistant secretary or
any Financial Officer of such Loan Party or any other individual designated in
writing to the Administrative Agent by an existing Responsible Officer of such
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized

 

--------------------------------------------------------------------------------


 

by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

 

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Interim Period as to which the corresponding Excess Cash
Flow Period has ended at such time, a portion of the cumulative Excess Cash Flow
for such Excess Cash Flow Interim Period equal to the amount, if any, by which
the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period exceeds the Retained Percentage of Excess Cash Flow for such
corresponding Excess Cash Flow Period.

 

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), 100% minus the Required Percentage with
respect to such Excess Cash Flow Period (or Excess Cash Flow Interim Period).

 

“S&F Holdings” shall mean Smart & Final Holdings Corp., a Delaware corporation
(and, following the Conversion, its successor, a Delaware limited liability
company).

 

“S&F Stores” shall have the meaning assigned to such term in the recitals
hereto.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor entity
thereto.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sale/Lease-Back Documents” shall mean each of the documents set forth on
Schedule 1.01C.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement and
Incremental Facility Amendment, dated as of December 19, 2013, among Parent, the
Borrower, the other Loan Parties party thereto, the Administrative Agent, the
Lenders party thereto, and the other parties thereto.

 

“Second Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Second Amendment have been satisfied or waived by
the Administrative Agent.

 

“Second Amendment Incremental Facility” shall mean the “Incremental Facility”
consisting of the tranche of Incremental Term Loans made on the Second Amendment
Effective Date, pursuant to the Second Amendment.

 

--------------------------------------------------------------------------------


 

“Second Lien Loan Documents” shall mean the Second Lien Term Loan Credit
Agreement and the other “Loan Documents” under and as defined in the Second Lien
Term Loan Credit Agreement, as each such document may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

 

“Second Lien Obligations” shall mean the “Obligations” as defined in the Second
Lien Term Loan Credit Agreement.

 

“Second Lien Prepayment” shall have the meaning assigned to such term in the
recitals hereto.

 

“Second Lien Term Loan Credit Agreement” shall mean the Second Lien Term Loan
Credit Agreement, dated as of the Closing Date, among Parent, Borrower Holdco,
the lenders party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent, initially in respect of up to $195.0 million of second
priority secured term loans, as such document may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

 

“Second Lien Term Loan Facility” shall mean the “Term Facility” as defined in
the Second Lien Term Loan Credit Agreement.

 

“Secured Parties” shall mean the collective reference to the “Secured Parties”
as defined in the Collateral Agreement.

 

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
by any Loan Party pursuant thereto or pursuant to Section 5.10.

 

“Senior Representative” shall mean, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured First Lien Net Leverage Ratio” shall mean the ratio of
Consolidated First Lien Net Debt to Consolidated EBITDA for the trailing four
fiscal quarter period.  For the avoidance of doubt, Incremental Term Loans shall
be treated as secured debt for purposes of calculation of the Senior Secured
First Lien Net Leverage Ratio governing the incurrence of Incremental Term Loans
even if incurred as unsecured or junior secured debt.

 

“Senior Secured Net Leverage Ratio” shall mean the ratio of Consolidated Senior
Secured Net Debt to Consolidated EBITDA for the trailing four fiscal quarter
period.  For the avoidance of doubt, debt incurred with respect to any
Incremental Facilities shall be treated as secured debt for purposes of
calculation of the Senior Secured Net Leverage Ratio governing the incurrence of
debt under the Incremental Term Loans even if incurred as unsecured or junior
secured debt.

 

“SF CC” shall have the meaning assigned to such term in the recitals hereto.

 

--------------------------------------------------------------------------------


 

“Specified Event of Default” shall mean any Event of Default under
Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i).

 

“Specified Hedge Agreement” shall mean any Hedge Agreement entered into or
assumed between or among the Borrower or any other Subsidiary and any Qualified
Counterparty and designated by the Qualified Counterparty and the Borrower in
writing to the Administrative Agent as a “Specified Hedge Agreement”.

 

“Specified Purchase Agreement Representations” shall mean such of the
representations and warranties made with respect to S&F Holdings and its
subsidiaries in the Purchase Agreement as are material to the interests of the
Lenders, but only to the extent Parent has the right to terminate its
obligations under the Purchase Agreement or decline to consummate the
Acquisition as a result of a breach of such representations or warranties in the
Purchase Agreement.

 

“Specified Representations” shall mean the representations and warranties with
respect to Parent, the Borrower and the other Loan Parties set forth in
Section 3.01 (but solely with respect to organizational status and
organizational power and authority), Section 3.02 (but solely with respect to
clause (a) and clause (b)(i)(A) thereof), Section 3.03 (but solely with respect
to the Loan Documents), Section 3.10 (but solely with respect to
clause (b)(ii) thereof), Section 3.11, Section 3.17, Section 3.19, and
Section 3.22.

 

“Sponsor” shall have the meaning assigned to such term in the recitals hereto.

 

“Sponsor Affiliate” shall mean each Affiliate of Sponsor and each individual who
is a partner or employee of Sponsor.

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Term Loans in such currency are made to which banks in
such jurisdiction are subject for any category of deposits or liabilities
customarily used to fund loans in such currency or by reference to which
interest rates applicable to Term Loans in such currency are determined.

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company or other
entity of which (a) Equity Interests having ordinary voting power (other than
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors of such corporation,
partnership, limited liability company or other entity are at the time owned by
such parent or (b) more than 50.0% of the Equity Interests are at the time owned
by such parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent.  Notwithstanding the foregoing, except for purposes of the definition of
“Unrestricted Subsidiary”, an Unrestricted Subsidiary shall be deemed not to be
a Subsidiary of Parent or any other Subsidiaries for purposes of this Agreement.

 

--------------------------------------------------------------------------------


 

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of Parent on the Closing Date (other than (i) any Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and (ii) any Immaterial
Subsidiary) and (b) each Wholly Owned Domestic Subsidiary of Parent (other than
any Wholly Owned Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary) that becomes, or is required to become, a party to the Collateral
Agreement after the Closing Date.

 

“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or similar charges imposed by any Governmental
Authority and any and all interest and penalties related thereto.

 

“Term Facility” shall mean the facility and commitments utilized in making Term
Loans hereunder.  Following the establishment of any Incremental Term Loans,
Other Term Loans or Extended Term Loans, such Incremental Term Loans, Other Term
Loans or Extended Term Loans shall be considered a separate Term Facility
hereunder.

 

“Term Loan Installment Date” shall mean, as the context requires, an Original
Term Loan Installment Date, an Incremental Term Loan Installment Date, an Other
Term Loan Installment Date and/or an Extended Term Loan Installment Date.

 

“Term Loan Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the Closing Date, by and among the Collateral Agent, Morgan Stanley
Senior Funding, Inc., as collateral agent under the Second Lien Term Loan Credit
Agreement, Parent and the Subsidiary Loan Parties, as in effect on the Closing
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof.

 

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

 

“Term Loans” shall mean the term loans made to the Borrower on the Closing Date
pursuant hereto, any Incremental Term Loans, any Other Term Loans and any
Extended Term Loans, collectively (or if the context so requires, any of them
individually).

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

 

“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of May 12, 2015, among Parent, the Borrower, the other Loan Parties party
thereto, the Administrative Agent, the Lenders party thereto, and the other
parties thereto.

 

--------------------------------------------------------------------------------


 

“Third Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Third Amendment have been satisfied or waived by
the Administrative Agent.

 

“Total Net Leverage Ratio” shall mean the ratio of Consolidated Total Net Debt
to Consolidated EBITDA for the trailing four fiscal quarter period.

 

“Transaction Documents” shall mean the Purchase Documents, the ABL Loan
Documents, the Second Lien Loan Documents and the Loan Documents.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition,
(b) the execution and delivery of the Loan Documents, the creation of the Liens
pursuant to the Security Documents and the initial borrowings hereunder, (c) the
Equity Contribution, (d) the execution and delivery of the ABL Loan Documents,
the creation of the Liens pursuant to the ABL Security Documents and the initial
borrowings under the ABL Credit Agreement, (e) the execution and delivery of the
Second Lien Loan Documents, the creation of the Liens pursuant to the Second
Lien Security Documents and the borrowing under the Second Lien Term Loan Credit
Agreement, (f) the repayment in full and termination of the Existing Facilities
and (g) the payment of all fees and expenses incurred or paid by Sponsor, any
Parent Entity, the Borrower or any of the other Subsidiaries in connection with
the foregoing.

 

“Type” shall mean, when used in respect of any Term Loan or Borrowing, the Rate
by reference to which interest on such Term Loan or on the Term Loans comprising
such Borrowing is determined.  For purposes hereof, the term “Rate” shall mean
Adjusted LIBO Rate or ABR, as applicable.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“Unrestricted Cash” shall mean cash or cash equivalents of Borrower Holdco or
any of its Subsidiaries that would not appear as “restricted” on the Required
Financial Statements.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of Borrower Holdco (other
than the Borrower) designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date if (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) such Unrestricted Subsidiary is
capitalized (to the extent capitalized by Parent or any of the Subsidiaries)
through Investments as permitted by, and in compliance with, Section 6.04(j),
and any prior or concurrent Investments in such Subsidiary by Borrower Holdco or
any of its Subsidiaries shall be deemed to have been made under Section 6.04(j),
(iii) without duplication of clause (ii), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof are treated as
Investments pursuant to Section 6.04(j) and (iv) such Subsidiary has been
designated an

 

--------------------------------------------------------------------------------


 

“unrestricted subsidiary” (or otherwise not be subject to the covenants and
defaults) under the ABL Credit Agreement, all other Indebtedness permitted to be
incurred hereunder and all Permitted Refinancing Indebtedness in respect of any
of the foregoing and all Disqualified Stock; provided that at the time of the
initial investment by Borrower Holdco or any of its Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent.  The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (a) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of Borrower Holdco, (b) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (c) all representations and warranties contained herein and in
the Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Subsidiary Redesignation (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and (d) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (a) through
(c), inclusive.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof, by (ii) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment by (b) the
then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Domestic Subsidiary” shall mean, with respect to any person, a
Domestic Subsidiary of such person that is a Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” shall mean, with respect to any person, a subsidiary
of such person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such person or another Wholly Owned Subsidiary of
such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” shall mean, with respect to Borrower Holdco and its
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that, for

 

--------------------------------------------------------------------------------


 

purposes of calculating Excess Cash Flow, increases or decreases in Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and non-current or
(b) the effects of purchase accounting.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                   Terms Generally.  The definitions set forth or
referred to in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  Unless the
context requires otherwise, (a) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (b) in the
computation of periods of time from a specified date to a later specified date,
the word “from” shall mean “from and including;” the words “to” and “until” each
mean “to but excluding” and the word “through” shall mean “to and including”,
(c) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, (d) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (e) the word “or”
shall be construed to mean “and/or”, (f) any reference to any person shall be
construed to include such person’s legal successors and permitted assigns and
(g) the words “asset” and “property” shall be construed to have the same meaning
and effect.  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require. 
Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document or organizational document of the Loan Parties shall mean
such document as amended, restated, supplemented or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document).  Any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

SECTION 1.03                   Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, (i) notwithstanding anything to the contrary herein, all accounting or
financial terms used herein shall be construed, and all financial computations
pursuant hereto shall be made, without giving effect to any election under
Statement of Financial Accounting Standards Board Accounting Standards
Codification 825-10 (or any other Statement of Financial Accounting Standards
Board Accounting Standards Codification having a similar effect) to value any
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value”,
as defined therein and (ii) for purposes of determinations of the Senior Secured
First Lien Net Leverage Ratio, the Senior Secured Net Leverage Ratio and the
Total Net Leverage Ratio, GAAP shall be construed as in effect on the Closing
Date.  In the event that any Accounting Change (as defined below) shall occur
and such change results in a

 

--------------------------------------------------------------------------------


 

change in the method of calculation of financial covenants, standards or terms
in this Agreement, then upon the written request of the Borrower or the
Administrative Agent, the Borrower, the Administrative Agent and the Lenders
shall enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not occurred; provided that provisions of this Agreement in effect on
the date of such Accounting Change shall remain in effect until the effective
date of such amendment.  “Accounting Change” shall mean any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants.  Notwithstanding anything to the contrary above
or in the definition of Capital Lease Obligations or Capital Expenditures, in
the event of a change under GAAP (or the application thereof) requiring all
leases to be capitalized, only those leases that would result or would have
resulted in Capital Lease Obligations or Capital Expenditures on the Closing
Date (assuming for purposes hereof that they were in existence on the date
hereof) hereunder shall be considered capital leases hereunder and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith.

 

SECTION 1.04                   Effectuation of Transfers.  Each of the
representations and warranties of Parent Borrower Holdco and the Borrower
contained in this Agreement (and all corresponding definitions) is made after
giving effect to the Transactions, unless the context otherwise requires.

 

SECTION 1.05                   Currencies.  Unless otherwise specifically set
forth in this Agreement, monetary amounts shall be in Dollars.  Notwithstanding
anything to the contrary herein, no Default or Event of Default shall arise as a
result of any limitation or threshold set forth in Dollars in Article VI or
paragraph (f) or (j) of Section 7.01 or any related definition being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                   [Reserved].

 

SECTION 2.02                   Term Loans and Borrowings.  (a) Subject to the
terms and conditions set forth herein, each Lender severally agrees to make to
the Borrower Term Loans denominated in Dollars equal to such Lender’s Commitment
on the Closing Date.  The failure of any Lender to make any Term Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Term Loans as
required.  Amounts paid or prepaid in respect of Term Loans may not be
reborrowed.

 

(b)                              Subject to Section 2.11, each Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith.  Each

 

--------------------------------------------------------------------------------


 

Lender at its option may make any ABR Loan or Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Term Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Term Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.13
or 2.15 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

 

(c)                               Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)                             Subject to the terms and conditions set forth in
the Fourth Amendment, each Lender listed on Schedule I to the Fourth Amendment
severally agrees to make to the Borrower additional Term Loans (such additional
Term Loans to be drawn as Incremental Term Loans, with the same terms and
conditions as the Term Loans outstanding on the Fourth Amendment Effective
Date), denominated in Dollars, in a principal amount equal to the principal
amount set forth opposite such Lender’s name on Schedule I to the Fourth
Amendment, on the Fourth Amendment Effective Date.  The failure of any such
Lender to make any such additional Term Loan required to be made by it shall not
relieve any other such Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Term Loans as required.  Amounts paid or
prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.03                   Request for Borrowing.  (a) The Borrower shall
deliver to the Administrative Agent a Borrowing Request not later than
2:00 p.m., New York City time, one Business Day before the anticipated Closing
Date, requesting that the Lenders make Term Loans on the Closing Date.  The
Borrowing Request must specify (i) the principal amount of Term Loans to be
borrowed, (ii) the requested date of the Borrowing (which shall be a Business
Day), (iii) the Type of Term Loans to be borrowed, (iv) in the case of a
Eurocurrency Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period” and (v) the location and number of the Borrower’s account to which funds
are to be disbursed.  Upon receipt of such Borrowing Request, the Administrative
Agent shall promptly notify each Lender thereof.  The proceeds of the Term Loans
requested under this Section 2.03 shall be disbursed by the Administrative Agent
in immediately available funds by wire transfer to such bank account or accounts
as designated by the Borrower in the Borrowing Request.

 

SECTION 2.04                   Funding of Borrowings.  (a) Each Lender shall
make each Term Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 10:00 a.m., New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders.  The Administrative Agent will make such
Term Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request.

 

(b)                              Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the

 

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.04 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent, forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent at (i) in the case
of such Lender, the greater of (A) the Federal Funds Rate and (B) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans at such time.  If such Lender pays such
amount to the Administrative Agent then such amount shall constitute such
Lender’s Term Loan included in such Borrowing.

 

SECTION 2.05                   Interest Elections.  (a) Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.05.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Term Loans
comprising such Borrowing, and the Term Loans comprising each such portion shall
be considered a separate Borrowing.

 

To make an election pursuant to this Section 2.05 following the Closing Date,
the Borrower shall notify the Administrative Agent of such election by telephone
(i) in the case of an election to convert to or continue a Eurocurrency
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the effective date of such election or (ii) in the case of an election to
convert to or continue an ABR Borrowing, not later than 2:00 p.m., New York City
time, one Business Day before the effective date of such election.  Each such
telephonic Interest Election Request shall be confirmed promptly by hand
delivery, facsimile transmission or e-mail to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit D and
signed by the Borrower.

 

(b)                              Each telephonic and written Interest Election
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:

 

(i)                                  the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                              the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

--------------------------------------------------------------------------------


 

(iii)                          whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

 

(iv)                          if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of
“Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)                               Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each applicable Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(d)                             If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing two Business
Days prior to the end of the Interest Period applicable thereto, then, unless
such Borrowing is repaid as provided herein, at the end of such Interest Period
such Borrowing shall be continued as a Eurocurrency Borrowing having an Interest
Period of one month’s duration.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the written request (including a request through electronic means) of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.06                   Promise to Pay; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.07.

 

(b)                              Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Term Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                               The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Term Loan made
hereunder, the Type thereof and the Interest Period (if any) applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) any amount
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                             The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.06 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Term Loans in accordance with the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 

(e)                               Any Lender may request that Term Loans made by
it be evidenced by a promissory note (a “Note”).  In such event, the Borrower
shall prepare, execute and deliver to such Lender a Note payable to such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, the Term Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more Notes in such form payable to the payee named
therein (or, if requested by such payee, to such payee and its registered
assigns).

 

SECTION 2.07                   Repayment of Term Loans.  (a) The Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of March 2013, an aggregate principal amount equal to
0.25% of the aggregate principal amount of the Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.08
or 2.09, as applicable, it being understood and agreed that all optional
prepayments of Term Loans made prior to the Fourth Amendment Effective Date
shall be deemed to have been applied to reduce such payments in direct order of
maturity up to (but not including) the Maturity Date) (each such date being
referred to as an “Original Term Loan Installment Date”);

 

(b)                              (i) in the event that any Incremental Term
Loans are made, the Borrower shall repay Borrowings consisting of Incremental
Term Loans on the dates (each an “Incremental Term Loan Installment Date”) and
in the amounts set forth in the applicable Incremental Facility Amendment, it
being understood and agreed that all optional prepayment of Term Loans made
prior to the Fourth Amendment Effective Date shall be deemed to have been
applied to reduce such payments in direct order of maturity up to (but not
including) the Maturity Date, (ii) in the event that any Other Term Loans are
made, the Borrower shall repay Borrowings consisting of Other Term Loans on the
dates (each an “Other Term Loan Installment Date”) and in the amounts set forth
in the applicable Refinancing Amendment and (iii) in the event that any Extended
Term Loans are made, the Borrower shall repay Borrowings consisting of Extended
Term Loans on the dates (each an “Extended Term Loan Installment Date”) and in
the amounts set forth in the applicable Extension Amendment; and

 

(c)                               to the extent not previously paid, all
outstanding Term Loans shall be due and payable on the applicable Maturity Date.

 

SECTION 2.08                   Optional Prepayment of Term Loans.  (a) The
Borrower shall have the right at any time and from time to time to prepay the
Term Loans in whole or in part, without premium or penalty other than the
Prepayment Premium (but subject to Section 2.14), in an aggregate principal
amount, (i) in the case of Eurocurrency Rate Loans, that is an integral multiple
of $500,000 and not less than $2.5 million, and (ii) in the case of ABR Loans,
that is an integral multiple of $100,000 and not less than $1.0 million, or, if
less, the amount outstanding.  The Borrower shall notify the Administrative
Agent by telephone (confirmed by hand delivery, facsimile transmission or
e-mail) of such election not later than 2:00 p.m., New York City time, (i) in
the case of an ABR Borrowing, one Business Day before the anticipated date of
such prepayment and (ii) in the case of a Eurocurrency Borrowing, three Business
Days before the anticipated date of such prepayment.  Any such notice shall be
irrevocable except to the extent

 

--------------------------------------------------------------------------------


 

conditioned on a refinancing of all or any portion of the Term Facility.  Any
optional prepayments of Term Loans pursuant to this Section 2.08 shall be
applied to the remaining scheduled amortization payments as directed by the
Borrower (or in the absence of such direction, in direct order of maturity).

 

(b)                              If the Borrower (i) prepays, refinances,
substitutes or replaces any Term Loans in connection with a Repricing
Transaction or (ii) effects any amendment of this Agreement resulting in a
Repricing Transaction, in each case, after the ThirdFourth Amendment Effective
Date but on or prior to the date that occurs six months following the
ThirdFourth Amendment Effective Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the Lenders holding
Term Loans immediately prior to the consummation of such Repricing Transaction
(including each Lender holding Term Loans immediately prior to the consummation
of such Repricing Transaction that withholds its consent to such Repricing
Transaction and is replaced pursuant to Section 2.17), (A) in the case of
clause (i), a prepayment premium equal to 101% of the aggregate principal amount
of the Term Loans so prepaid, refinanced, substituted or replaced (the
“Applicable Prepayment Percentage”) and (B) in the case of clause (ii), a fee
equal to the Applicable Prepayment Percentage of the aggregate principal amount
of the applicable Term Loans outstanding immediately prior to such amendment. 
Such amounts (as applicable, the “Prepayment Premium”) shall be due and payable
on the date of effectiveness of the applicable Repricing Transaction; provided
that the Borrower shall not be subject to the requirements of this
Section 2.08(b) with respect to any Repricing Transaction occurring after the
date that occurs six months following the ThirdFourth Amendment Effective Date.

 

SECTION 2.09                   Mandatory Prepayment of Term Loans.  (a) The
Borrower shall apply all Net Proceeds (other than Net Proceeds of ABL Priority
Collateral Asset Sales and Net Proceeds described in clause (c) of the
definition of “Net Proceeds”) to prepay Term Loans within five Business Days
following receipt of such Net Proceeds (unless the Borrower shall have delivered
a Reinvestment Notice on or prior to such fifth Business Day); provided that
(i) on or prior to the fifth Business Day following receipt thereof, such Net
Proceeds shall be deposited in an Asset Sale Proceeds Account,
(ii) notwithstanding the foregoing, in the case of Net Proceeds received from an
Asset Sale or a Recovery Event, on each Reinvestment Prepayment Date an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied to the prepayment of the Term Loans
(together with accrued interest thereon), (iii) if at the time that any such
prepayment would be required, the Borrower shall be required to, or to offer to,
repurchase or redeem or repay or prepay Credit Agreement Refinancing
Indebtedness, Indebtedness permitted under Section 6.01(b) or Indebtedness that
is subject to a Lien permitted under Section 6.02(t)(i), in each case, that is
secured on a pari passu basis with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with proceeds of such Asset Sale or
Recovery Event (such Credit Agreement Refinancing Indebtedness required to be
offered to be so repurchased, “Other Applicable Indebtedness”)), then the
Borrower may apply such Net Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time) and (iv) no payments under Section 2.14
shall be required in connection with any prepayment under this clause (a);
provided, further, that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness

 

--------------------------------------------------------------------------------


 

pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Term Loans (in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or repayment
of Other Applicable Indebtedness, and the amount of the prepayment of the Term
Loans that would have otherwise been required pursuant to this clause (a) shall
be reduced accordingly; provided further, that to the extent the holders of
Other Applicable Indebtedness decline to have such Indebtedness repurchased or
repaid with such Net Proceeds, the declined amount of such Net Proceeds shall
promptly (and in any event within ten Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof (to the extent such Net Proceeds would otherwise have been required to be
so applied if such Other Applicable Indebtedness was not then outstanding).

 

(b)                              Commencing with the fiscal year ending
December 29, 2013, not later than 90 days after the end of each Excess Cash Flow
Period, the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow
Period and shall apply an amount equal to (i) the Required Percentage of such
Excess Cash Flow, minus (ii) to the extent not financed with the proceeds of the
incurrence of Indebtedness having a maturity not less than 12 months from the
date of incurrence thereof, the amount of any voluntary prepayments during such
Excess Cash Flow Period or on or prior to the 90th day after the end of such
Excess Cash Flow Period of (A) Term Loans, (B) revolving loans under the ABL
Credit Agreement, any Incremental ABL Loans or other revolving credit facility
(to the extent commitments in respect thereof are permanently reduced by the
amount of such prepayments) and (C) Credit Agreement Refinancing
Indebtedness, Indebtedness created under Incremental Facilities, Incremental
Equivalent First Lien Term Debt, Indebtedness permitted under Section 6.01(b) or
Indebtedness subject to a Lien permitted under Section 6.02(t)(i), and any
Permitted Refinancing Indebtedness in respect of any of the foregoing, in each
case, permitted hereunder.  Not later than the date on which the Borrower is
required to deliver financial statements with respect to the end of each Excess
Cash Flow Period under Section 5.04(a), the Borrower will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the Borrower
setting forth the amount, if any, of Excess Cash Flow for such fiscal year and
the calculation thereof in reasonable detail.

 

(c)                               Notwithstanding anything in this Section 2.09
to the contrary, any Lender may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery, facsimile transmission or e-mail) at
least one Business Day prior to the required prepayment date, to decline all or
any portion of any mandatory prepayment of its Term Loans pursuant to this
Section 2.09, in which case the aggregate amount of the prepayment that would
have been applied to prepay Term Loans but was so declined shall be retained by
the Borrower.

 

(d)                             Prepayment of the Term Loans from Net Proceeds
and Excess Cash Flow shall be applied as directed by the Borrower (or, absent
such direction, to each Term Facility, pro rata, pursuant to
Sections 2.09(a) and (b) to reduce in direct order of maturity the next eight
quarterly scheduled amortization payments of Term Loans under
Section 2.07(a) and, thereafter, to reduce on a pro rata basis (based on the
amount of such amortization payments) the remaining scheduled amortization
payments of Term Loans under Section 2.07(a); provided that any Incremental Term
Loans, Other Term Loans or Extended Term Loans shall be applied in the order
specified in the applicable Permitted Amendment.

 

SECTION 2.10                   Fees.  (a) The Borrower agrees to pay to the
Administrative

 

--------------------------------------------------------------------------------


 

Agent, for its own account, the agency fees set forth in the Fee Letter at the
times specified therein (the “Administrative Agent Fees”).

 

(b)                              All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent at the Payment Office
for distribution, if and as appropriate, among the Lenders.  Once paid, none of
the Fees shall be refundable under any circumstances.

 

SECTION 2.11                   Interest.  (a) The Term Loans comprising each ABR
Borrowing shall bear interest at the ABR plus the Applicable Margin.

 

(b)                              The Term Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(c)                               Following the occurrence and during the
continuation of a Specified Event of Default, the Borrower shall pay interest on
overdue amounts hereunder at a rate per annum equal to (i) in the case of
overdue principal of, or interest on, any Term Loan, 2.0% plus the rate
otherwise applicable to such Term Loan as provided in the preceding paragraphs
of this Section 2.11 or (ii) in the case of any other overdue amount, 2.0% plus
the rate applicable to ABR Loans as provided in clause (a) of this Section 2.11.

 

(d)                             Accrued interest on each Term Loan shall be
payable in arrears (i) on each Interest Payment Date for such Term Loan and
(ii) on the applicable Maturity Date; provided that (A) interest accrued
pursuant to paragraph (c) of this Section 2.11 shall be payable on demand,
(B) in the event of any repayment or prepayment of any Term Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Term Loan shall be payable on the effective date of
such conversion.

 

(e)                               All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the ABR at times when the ABR is based on the prime rate, shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable ABR, Adjusted LIBO Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.12                   Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                               the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                              the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not

 

--------------------------------------------------------------------------------


 

adequately and fairly reflect the cost to such Lenders of making or maintaining
their Term Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
applicable Borrowing to, or continuation of any such Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.13                   Increased Costs.  (a) If any Change in Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                              impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)                              If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                               A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section 2.13 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)                             Promptly after any Lender has determined that it
will make a request for increased compensation pursuant to this Section 2.13,
such Lender shall notify the Borrower

 

--------------------------------------------------------------------------------


 

thereof.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.13 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.13 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided, further, that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14                   Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Term Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Term Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue a Eurocurrency Loan, for the period that would have been the Interest
Period for such Term Loan) over (ii) the amount of interest which would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the Eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.14 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

SECTION 2.15                   Taxes.  (a) Any and all payments by or on account
of any obligation of any Loan Party hereunder shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided that if
a Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent or any
Lender, as applicable, receives an amount equal to the amount it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)                              In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

--------------------------------------------------------------------------------


 

(c)                               Each Loan Party shall indemnify the
Administrative Agent and each Lender, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, on or with respect to any payment by or
on account of any obligation of such Loan Party hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.15) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to such Loan Party by a Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                             As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                               Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two original copies of whichever of the following is applicable: 
(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or 881(c) of the Code, (A) a certificate to the effect that
such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto), (iv) duly completed copies
of Internal Revenue Service Form W-8IMY, together with forms and certificates
described in clauses (i) through (iii) above (and additional Form W-8IMYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.  In addition, in
each of the foregoing circumstances, each Foreign Lender shall deliver such
forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender.  Each Foreign Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose).  In addition, each Lender that is not a Foreign Lender shall deliver
to the Borrower and the Administrative Agent two copies of Internal Revenue
Service Form W 9 (or any subsequent versions thereof or successors thereto) on
or before the date such Lender becomes a party and upon the expiration of any
form previously delivered by such

 

--------------------------------------------------------------------------------


 

Lender.  Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph (e) that such
Lender is not legally able to deliver.

 

(f)                                If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 
For purposes of determining U.S. federal withholding Taxes imposed by FATCA,
from and after the Third Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term Loans as not qualifying as a
“grandfathered obligation” within the meaning of Section 1.1471-2(b)(2)(i) of
the United States Treasury Regulations.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                              If the Administrative Agent or any Lender
receives a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which such Loan Party has
paid additional amounts pursuant to this Section 2.15, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.15 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund) as is determined by the
Administrative Agent or such Lender in good faith, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 2.15 shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems, in good faith, to be confidential) to the Loan
Parties or any other person.

 

SECTION 2.16                   Payments Generally; Pro Rata Treatment; Sharing
of Set-offs.  (a) Unless otherwise specified, the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or otherwise) prior to 2:00 p.m., New York City

 

--------------------------------------------------------------------------------


 

time, at the Payment Office, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.05 shall be made directly to the persons entitled thereto, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof and
shall make settlements with the Lenders with respect to other payments at the
times and in the manner provided in this Agreement.  If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

(b)                              Except as otherwise provided in this Agreement,
if (i) at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder or (ii) at any time an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall receive proceeds of Term Loan Priority Collateral in connection with
the exercise of remedies, such funds shall be applied in accordance with
Section 5.02 of the Collateral Agreement (subject to the application of proceeds
provisions contained in the ABL/Term Loan Intercreditor Agreement).

 

(c)                               Except as otherwise provided in this
Agreement, if any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Class of Term Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Class of Term
Loans than the proportion received by any other Lender in such Class, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of such Class of other Lenders in such Class to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders in such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans of such Class;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than to the Borrower or
any other Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

--------------------------------------------------------------------------------


 

(d)                             Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)                               If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(b) or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
Section 2.04(b) or 2.16(b), as applicable, until all such unsatisfied
obligations are fully paid.

 

SECTION 2.17                   Mitigation Obligations; Replacement of Lenders. 
(a) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Term Loans hereunder or assign its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.14, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                              If any Lender requests compensation under
Section 2.13 or is a Defaulting Lender, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, either (i) prepay such Lender’s outstanding Term Loans hereunder in full
on a non-pro rata basis without premium or penalty or (ii) require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) in the case of clause (ii) above, the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Term Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to

 

--------------------------------------------------------------------------------


 

be made pursuant to Section 2.14, such assignment will result in a reduction in
such compensation or payments.  Nothing in this Section 2.17 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

 

(c)                               If any Lender (such Lender, a “Non-Consenting
Lender”) has failed to consent to a proposed amendment, waiver, discharge or
termination which, pursuant to the terms of Section 9.08, requires the consent
of all of the Lenders affected and with respect to which the Required Lenders
shall have granted their consent, then the Borrower shall have the right (unless
such Non-Consenting Lender grants such consent) at its sole expense, to either
(i) prepay such Lender’s outstanding Term Loans hereunder in full on a non-pro
rata basis without premium or penalty (including with respect to the processing
and recordation fee referred to in Section 9.04(b)(ii)(B)) or (ii) replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Term Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent; provided that (A) all Obligations of the
Borrower owing to such Non-Consenting Lender (including accrued Fees and any
amounts due under Section 2.08(b), 2.13, 2.14 or 2.15) being removed or replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
removal or assignment and (B) in the case of clause (ii) above, the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon.  No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such removal or assignment, in the case of
clause (ii) above, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment, the
Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 9.04; provided that if
such Non-Consenting Lender does not comply with Section 9.04 within three
Business Days after the Borrower’s request, compliance with Section 9.04 shall
not be required to effect such assignment.

 

SECTION 2.18                   Illegality.  If any Lender reasonably determines
that any change in law has made it unlawful, or if any Governmental Authority
has asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, upon
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Term Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

SECTION 2.19                   Incremental Facilities.  (a) At any time and from
time to time, subject to the terms and conditions set forth herein, the Borrower
may, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request to add additional
Term Loans or add one or more additional

 

--------------------------------------------------------------------------------


 

tranches of term loans (the “Incremental Term Loans”; each such increase or
tranche, an “Incremental Facility).  Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Facilities which may be incurred
after the Second Amendment Effective Date shall not exceed an amount equal to
$75.0 million (such amount, the “Non-Ratio-Based Incremental Facility Cap”);
provided that the Borrower may incur additional Incremental Facilities without
regard to the Non-Ratio-Based Incremental Facility Cap (each such Incremental
Facility, a “Ratio-Based Incremental Facility”) so long as (A) with respect to
any such Incremental Facility secured on a pari passu basis with the
Obligations, the Senior Secured First Lien Net Leverage Ratio, determined on a
Pro Forma Basis, is equal to or less than the Closing Date Senior Secured First
Lien Net Leverage Ratio, (B) with respect to any such Incremental Facility
secured on a junior basis to the Obligations, the Senior Secured Net Leverage
Ratio, determined on a Pro Forma Basis, is equal to or less than the Closing
Date Senior Secured Net Leverage Ratio or (C) with respect to any such unsecured
Incremental Facility, the Total Net Leverage Ratio, determined on a Pro Forma
Basis, is equal to or less than the Closing Date Total Net Leverage Ratio.  Each
tranche of Incremental Term Loans shall be in an integral multiple of
$1.0 million and in an aggregate principal amount that is not less than $15.0
million (or such lesser minimum amount approved by the Administrative Agent in
its reasonable discretion); provided that such amount may be less than the
applicable minimum amount or integral multiple amount if such amount represents
all the remaining availability under the Non-Ratio-Based Incremental Facility
Cap or in respect of Ratio-Based Incremental Facilities.

 

(b)                              Each notice from the Borrower pursuant to this
Section 2.19 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans.  Incremental Term Loans may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to provide Incremental Term Loans), in each case, on terms permitted
under this Section 2.19 or any Additional Lender; provided that the
Administrative Agent shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to any Additional Lender’s
providing such Incremental Term Loans if such consent by the Administrative
Agent would be required under Section 9.04 for an assignment of Term Loans to
such Additional Lender.  Each Incremental Facility shall become effective
pursuant to an amendment (each, an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender or Additional Lender providing such Incremental Facility
and the Administrative Agent.  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Facility Amendment. 
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Facility Amendment, this Agreement and the other Loan Documents, as
applicable, shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Incremental Facility and the
Incremental Term Loans evidenced thereby.

 

(c)                               (i) Any Incremental Facility may, at the
discretion of the Borrower, (A) rank pari passu in right of payment with the
Obligations, (B) be subordinated in right of payment to the Obligations, (C) be
secured on a pari passu basis with the Obligations, (D) be secured on a junior
basis to the Obligations or (E) be unsecured; provided that (1) if subordinated
or secured (except to the extent incurred under the terms of this Agreement),
any intercreditor or lien subordination arrangements shall be reasonably
satisfactory to the Administrative Agent and (2) if secured on a pari passu
basis with the Obligations, such Incremental Facility shall be on

 

--------------------------------------------------------------------------------


 

terms and pursuant to documentation applicable to the Obligations (and if not
secured on a pari passu basis with the Obligations, shall be pursuant to
separate documentation), (ii) any Incremental Facility may provide for the
ability of the Lenders or Additional Lenders providing such Incremental Facility
to participate on a pro rata basis or less than pro rata basis in any voluntary
or mandatory prepayments of the Term Loans, (iii) the interest rate, upfront
fees and original issue discount for any Incremental Term Loans shall be as
determined by the Borrower and the Lenders or Additional Lenders providing such
Incremental Facility; provided that in the event that the yield on such
Incremental Facility (taking into account interest margins, minimum Adjusted
LIBO Rate, minimum ABR, upfront fees and original issue discount on such
Incremental Term Loans, with upfront fees and original issue discount being
equated to interest margins based on an assumed four year life to maturity, but
exclusive of any arrangement, syndication, structuring, commitment or other fees
payable in connection therewith) (the “Incremental Yield”) exceeds the yield on
the Term Loans hereunder (determined as provided in the immediately preceding
parenthetical) by more than 0.50%, then the interest margins for the Term Loans
hereunder shall automatically be increased to a level such that the yield on
such Term Loans is 0.50% below the Incremental Yield (it being agreed that any
increase in yield to any existing facility required due to the application of an
Adjusted LIBO Rate or ABR “floor” on any Incremental Facility shall be effected
solely through an increase therein (or implementation thereof, as applicable))
and (iv) except as otherwise provided in this Section 2.19, all other terms of
such Incremental Facility, if not consistent with the terms of the existing Term
Loans, will be as agreed between the Borrower and the Lenders or Additional
Lenders providing such Incremental Facility, with such other terms not
consistent with the Term Loans hereunder to be reasonably satisfactory to the
Administrative Agent.

 

(d)                             Without the prior written consent of the
Required Lenders, (i) the final maturity date of any Incremental Facility shall
be no earlier than the Latest Maturity Date, (ii) the Weighted Average Life to
Maturity of any Incremental Facility shall be no shorter than the remaining
Weighted Average Life to Maturity of the then outstanding Term Facility with the
longest Weighted Average Life to Maturity and (iii) subject to clauses (i) and
(ii), the amortization schedules applicable to such Incremental Facility shall
be as determined by the Borrower and the Lenders or Additional Lenders
thereunder.

 

(e)                               Notwithstanding the foregoing, no Incremental
Facility Amendment shall become effective unless, on the date of such
effectiveness (each, an “Incremental Facility Closing Date”), (i) the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect, in all respects)
as of such date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which such case such representations and warranties shall be
true and correct in all material respects as of such earlier date) and (ii) at
the time of and immediately after such effectiveness, no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Incremental Term Loans; provided that if the proceeds of such Incremental
Term Loans are, substantially concurrently with the receipt thereof, to be used
by the Borrower or any Loan Party to finance, in whole or in part, a Permitted
Business Acquisition, then the only representations and warranties that will be
required to be true and correct in all material respects as of the applicable
Incremental Facility Closing Date shall be (A) the Specified Representations and
(B) such of the representations and warranties made by or

 

--------------------------------------------------------------------------------


 

on behalf of the applicable acquired company or business in the applicable
acquisition agreement as are material to the interests of the Lenders, but only
to the extent that Parent, the Borrower or any other Subsidiary has the right to
terminate the obligations of Parent, the Borrower or such other Subsidiary under
such acquisition agreement or not consummate such acquisition as a result of a
breach of such representations or warranties in such acquisition agreement). 
The proceeds of any Incremental Term Loans will be used for general corporate
purposes (including financing capital expenditures, Permitted Business
Acquisitions, Restricted Payments, refinancing of Indebtedness and any other
transaction not prohibited hereunder).

 

(f)                                At any time and from time to time, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy of such notice to each of the Lenders), request to issue one or more
series of Incremental Equivalent First Lien Term Debt in an aggregate principal
amount not to exceed, as of the date of and after giving effect to the issuance
of any such Incremental Equivalent First Lien Term Debt, the aggregate amount of
Incremental Facilities then permitted to be incurred under Section 2.19(a);
provided that the incurrence of any Incremental Equivalent First Lien Term Debt
shall reduce, on a dollar-for-dollar basis, the aggregate amount of Incremental
Facilities permitted to be incurred under Section 2.19(a).  As a condition
precedent to the issuance of any Incremental Equivalent First Lien Term Debt
pursuant to this Section 2.19(f), (i) the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the date of
issuance of the Incremental Equivalent First Lien Term Debt signed by a
Responsible Officer of the Borrower, certifying and attaching the resolutions
adopted by the Borrower approving or consenting to the execution and delivery of
the applicable financing documentation in respect of such Incremental Equivalent
First Lien Term Debt and the issuance of such Incremental Equivalent First Lien
Term Debt, and certifying that the conditions precedent set forth in the
following subclauses (ii) through (vii) have been satisfied, (ii) such
Incremental Equivalent First Lien Term Debt shall rank pari passu or junior in
right of payment to the Obligations and shall not have guarantees from any
Subsidiary that is not a Subsidiary Loan Party, (iii) such Incremental
Equivalent First Lien Term Debt shall have a final maturity no earlier than the
Latest Maturity Date at the time of issuance, (iv) the Weighted Average Life to
Maturity of such Incremental Equivalent First Lien Term Debt shall not be
(A) shorter than the Weighted Average Life to Maturity of any remaining Term
Loans or (B) subject to any amortization prior to the final maturity thereof or
subject to any mandatory redemption or prepayment provisions or rights (except
customary asset sale or change of control provisions), except to the extent
arising on the Latest Maturity Date at the time of issuance, (v) no Event of
Default shall have occurred and be continuing or would result from the
incurrence of such Incremental Equivalent First Lien Term Debt and (vi) the
covenants, events of default, guarantees and other terms of such Incremental
Equivalent First Lien Term Debt shall be customary for similar debt securities
in light of then-prevailing market conditions at the time of issuance and in any
event not more restrictive, taken as a whole, to Parent, the Borrower and the
other Subsidiaries than those set forth in this Agreement (other than with
respect to interest rate and redemption provisions), except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of issuance (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent in good faith prior to the incurrence of
such Incremental Equivalent First Lien Term Debt, together with a reasonably
detailed description of the material terms and conditions of such Incremental
Equivalent First Lien Term Debt or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that

 

--------------------------------------------------------------------------------


 

such terms and conditions satisfy the requirement set forth in this clause (vi),
shall be conclusive evidence that such terms and conditions satisfy such
requirement).  This Section 2.19 shall supersede any provisions in Section 9.08
to the contrary.  For the avoidance of doubt, no existing Lender will be
required to participate in any Incremental Equivalent First Lien Term Debt.

 

SECTION 2.20                   Refinancing Amendments.  At any time and from
time to time, the Borrower may obtain, from any Lender or any Additional Lender,
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans then outstanding under this Agreement, in each case, pursuant to
a Refinancing Amendment, which Credit Agreement Refinancing Indebtedness may, at
the election of the Borrower, take the form of new Term Loans under an
additional Term Facility hereunder (“Other Term Loans”); provided that there
shall be no obligors in respect of any Credit Agreement Refinancing Indebtedness
that are not Loan Parties.  Any Other Term Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Refinancing Amendment (provided that if the Lenders or Additional
Lenders providing such Credit Agreement Refinancing Indebtedness have the
ability to decline mandatory prepayments, any such mandatory prepayment that is
not accepted by such Lenders or Additional Lenders shall be applied, subject to
the right of any applicable Lender to decline mandatory prepayments (if any), to
the non-refinanced Term Loans of the Class being refinanced).  The effectiveness
of any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.01 (including, solely
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent)).  Each incurrence
of Credit Agreement Refinancing Indebtedness under this Section 2.20 shall be in
an aggregate principal amount of not less than $75.0 million.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Term Loans
subject thereto as Other Term Loans).  Any Refinancing Amendment may, without
the consent of any person other than the Administrative Agent, the Borrower and
the Lenders or Additional Lenders providing the applicable Credit Agreement
Refinancing Indebtedness, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20.  This Section 2.20 shall supersede any provisions in Section 9.08
to the contrary.  It is understood that (a) any Lender approached to provide all
or a portion of Credit Agreement Refinancing Indebtedness may elect or decline,
in its sole discretion, to provide such Credit Agreement Refinancing
Indebtedness (it being understood that there is no obligation to approach any
existing Lenders to provide any such commitment to provide Other Term Loans) and
(b) the Administrative Agent shall have consented (such consent not to be
unreasonably withheld, delayed or conditioned) to such person’s providing such
Credit Agreement Refinancing Indebtedness if such consent would be required
under Section 9.04 for an assignment of Term Loans to such person.

 

--------------------------------------------------------------------------------


 

SECTION 2.21                   Extensions of Term Loans.  (a) Notwithstanding
anything to the contrary in this Agreement, pursuant to one or more offers
(each, an “Extension Offer”) made from time to time by the Borrower to all
Lenders of Term Loans with a like Maturity Date on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Term Loans with a
like Maturity Date) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
Maturity Date of each such Lender’s Term Loans and otherwise modify the terms of
such Term Loans pursuant to the terms of the relevant Extension Offer (including
by increasing the interest rate or fees payable in respect of such Term Loans
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”, and each group of Term Loans so extended, as well
as the original Term Loans not so extended, being a “tranche”).  Any Extended
Term Loans shall constitute a separate tranche of Term Loans from the tranche of
Term Loans from which they were converted, so long as the following terms are
satisfied:  (i) no Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders; (ii) except as to pricing (interest rate, fees, funding discounts and
prepayment premiums) and maturity (which shall be set forth in the relevant
Extension Offer), the Term Loans of any Lender that agrees to an Extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the then Latest
Maturity Date of the Term Loans); (iii) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date of the Term
Loans; (iv) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Class extended thereby; (v) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case,
as specified in the respective Extension Offer (provided that if the applicable
Extending Term Lenders have the ability to decline mandatory prepayments, any
such mandatory prepayment that is not accepted by the applicable Extending Term
Lenders shall be applied, subject to the right of any applicable Lender to
decline mandatory prepayments (if any), to the non-extended Term Loans of the
Class being extended); (vi) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer; (vii) the Extended Term Loans may not be
guaranteed by any Subsidiary of Parent other than the Loan Parties; (viii) no
assets or property shall secure the Extended Term Loans unless such assets or
property constitute Collateral; and (ix) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.

 

(b)                              With respect to all Extensions consummated by
the Borrower pursuant to this Section 2.21, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of this
Agreement and (ii) each Extension Offer shall specify the minimum amount of Term
Loans to be tendered, which shall be with respect to Term Loans of a

 

--------------------------------------------------------------------------------


 

Class an integral multiple of $1.0 million and an aggregate principal amount
that is not less than $50.0 million (or if less, the remaining outstanding
principal amount thereof) (or such lesser minimum amount reasonably approved by
the Administrative Agent) (a “Minimum Extension Condition”).  The transactions
contemplated by this Section 2.21 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) shall not
require the consent of any Lender or any other person (other than as set forth
in clause (c) of this Section 2.21), and the requirements of any provision of
this Agreement (including Sections 2.09 and 2.16) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.21 shall not apply to any of the transactions
effected pursuant to this Section 2.21.

 

(c)                               The consent (such consent not to be
unreasonably withheld, delayed or conditioned) of the Administrative Agent shall
be required to effectuate any Extension.  No consent of any Lender or any other
person shall be required to effectuate any Extension, other than the consent of
the Borrower and each Lender agreeing to such Extension with respect to one or
more of its Term Loans (or a portion thereof).  The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents (an “Extension Amendment”) with the Borrower as may
be necessary in order to establish new tranches in respect of Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.21.  This Section 2.21 shall supersede any
provisions in Section 9.08 to the contrary.

 

ARTICLE III

 

Representations and Warranties

 

Each of Parent (solely in respect of Sections 3.01, 3.02, 3.03, 3.04 and 3.17,
and solely regarding Parent and each Intermediate Parent as such provision
relates to its respective Guarantee of the Obligations, its respective pledge of
the Equity Interests of the Borrower, Borrower Holdco or other Intermediate
Parents, as applicable, and Article VIA) and the Borrower, with respect to
itself and each of its Subsidiaries, represents and warrants to each Agent and
to each of the Lenders that:

 

SECTION 3.01                   Organization; Powers.  Each of Parent, each
Intermediate Parent, the Borrower and each other Subsidiary (i) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or in any foreign jurisdiction where an
equivalent status exists, enjoys the equivalent status under the laws of such
foreign jurisdiction of organization) under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (iii) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (iv) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow

 

--------------------------------------------------------------------------------


 

and otherwise obtain credit hereunder.

 

SECTION 3.02                   Authorization.  The execution, delivery and
performance by the Loan Parties of each of the Loan Documents to which it is a
party, the borrowings hereunder and the transactions forming a part of the
Transactions (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be taken by the Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreement or by-laws) of any Loan Party, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which any Loan Party is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of, constitute (alone or with notice or lapse
of time or both) a default under, or give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under, any such indenture, certificate of
designation for preferred stock, agreement or other instrument, other than with
respect to the constitutive documents of any Loan Party, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b) would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon any property or assets of any Loan Party, other than
the Liens created by the Loan Documents and Permitted Liens.

 

SECTION 3.03                   Enforceability.  This Agreement has been duly
executed and delivered by Parent, Borrower Holdco and the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against each such Loan Party in
accordance with its terms, subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (c) implied covenants of good faith and fair dealing and
(d) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries that are not Loan Parties.

 

SECTION 3.04                   Governmental Approvals.  No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority or third party is or will be required in connection with the
Transactions, the perfection or maintenance of the Liens created under the
Security Documents or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the
Collateral, except for (a) the filing of Uniform Commercial Code financing
statements and equivalent filings in foreign jurisdictions, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) filings which may be required under Environmental
Laws, (d) such as have been made or obtained and are in full force and effect,
(e) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and
(f) filings or other actions listed on Schedule 3.04.

 

--------------------------------------------------------------------------------


 

SECTION 3.05                   [Reserved].

 

SECTION 3.06                   [Reserved].

 

SECTION 3.07                   Title to Properties; Possession Under Leases. 
(a) Each of the Borrower and the Subsidiaries of Borrower Holdco that are
Subsidiary Loan Parties has valid fee simple title to, or valid leasehold
interests in, or easements or other limited property interests in, all of its
Real Properties and has valid title to its personal property and assets, in each
case, except for Permitted Liens and defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)                              Neither the Borrower nor any of its
Subsidiaries has defaulted under any lease to which it is a party, except for
such defaults as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Each of the Borrower’s and its
Subsidiaries’ leases is in full force and effect, except leases in respect of
which the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on
Schedule 3.07(b), the Borrower and each of its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.08                   Subsidiaries.  (a) Schedule 3.08(a) sets forth as
of the Closing Date the name and jurisdiction of incorporation, formation or
organization of each direct or indirect subsidiary of Parent and, as to each
such subsidiary, the percentage of each class of Equity Interests owned by
Parent or by any such subsidiary.

 

(b)                              As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests
owned or held by Parent, the Borrower or any of the other Subsidiaries.

 

SECTION 3.09                   Litigation; Compliance with Laws.  (a) There are
no actions, suits or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any of
its Subsidiaries or any business, property or rights of any such person (but
excluding any actions, suits or proceedings arising under or relating to any
Environmental Laws, which are subject to Section 3.16) which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                              To the knowledge of the Borrower, none of the
Borrower, its Subsidiaries or their respective properties or assets is in
violation of (nor will the continued operation of their material properties and
assets as currently conducted violate) any law, rule or regulation (including
any zoning, building, ordinance, code or approval, or any building permit, but
excluding any Environmental Laws, which are subject to Section 3.16) or any
restriction of

 

--------------------------------------------------------------------------------


 

record or agreement affecting any property, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

SECTION 3.10                   Federal Reserve Regulations.  (a) None of Parent
or any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(b)                              No part of the proceeds of any Term Loan will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose or (ii) for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

 

SECTION 3.11                   Investment Company Act.  None of Parent or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 3.12                   Use of Proceeds.  The Borrower shall use the
proceeds of the Term Loans made on the Closing Date to finance a portion of the
Transactions.

 

SECTION 3.13                   Tax Returns.  Except as set forth on
Schedule 3.13:

 

(a)                               Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of Parent and its Subsidiaries has filed or caused to be filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it and each
such Tax return is true and correct;

 

(b)                              Each of Parent and its Subsidiaries has timely
paid or caused to be timely paid all Taxes shown to be due and payable by it on
the returns referred to in clause (a) of this Section 3.13 and all other Taxes
or assessments (or made adequate provision (in accordance with GAAP) for the
payment of all Taxes due) with respect to all periods or portions thereof ending
on or before the Closing Date (except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Parent or any of its Subsidiaries (as the case may
be) has set aside on its books adequate reserves in accordance with GAAP), which
Taxes, if not paid or adequately provided for, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

 

(c)                               Other than as would not be, individually or in
the aggregate, reasonably expected to have a Material Adverse Effect, as of the
Closing Date, with respect to each of Parent and any of its Subsidiaries, there
are no claims being asserted in writing with respect to any Taxes.

 

SECTION 3.14                   No Material Misstatements.  (a) All written
information (other than the Projections, estimates and information of a general
economic nature or general industry nature) (the “Information”) concerning
Parent or any of its Subsidiaries, the Transactions and

 

--------------------------------------------------------------------------------


 

any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lender or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects as of the
date such Information was furnished to such person and as of the Closing Date
and did not, taken as a whole, contain any untrue statement of a material fact
as of any such date or omit to state a material fact necessary in order to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

 

(b)                              The Projections and estimates and information
of a general economic nature prepared by or on behalf of the Borrower or any of
its representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Projections),
as of the date such Projections and estimates were furnished to the Lenders and
as of the Closing Date, and (ii) as of the Closing Date, have not been modified
in any material respect by the Borrower.

 

SECTION 3.15                   Employee Benefit Plans.  (a) Except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect:  (i) each Plan is in compliance in all material respects with
the applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which Parent or any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) no ERISA Event has occurred or is
reasonably expected to occur; (iv) none of the Borrower or the other
Subsidiaries has engaged in a “prohibited transaction” (as defined in
Section 406 of ERISA and Code Section 4975) in connection with any employee
pension benefit plan (as defined in Section 3(2) of ERISA) that would subject
Parent or any of its Subsidiaries to tax or other penalty; (iv) none of the
Borrower, any other Subsidiary or, to the knowledge of Parent or the Borrower,
any ERISA Affiliate has received any written notification that any Multiemployer
Plan is in reorganization or has been terminated within the meaning of Title IV
of ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to
be in reorganization (within the meaning of Section 4242 of ERISA), terminated,
insolvent (within the meaning of Section 4245 of ERISA), or in endangered or in,
or reasonably expected to be in, critical status (within the meaning of
Section 305 of ERISA); and (v) none of the Borrower, any other Subsidiary or, to
the knowledge of Parent or the Borrower, any ERISA Affiliate has incurred, and
neither the Borrower nor any other Subsidiary is reasonably expected to incur,
any withdrawal liability to any Multiemployer Plan.

 

(b)                              Each of Parent and its Subsidiaries is in
compliance with (i) all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) the terms of any
such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                               Within the last five years, no Plans of Parent
or any of its Subsidiaries or,

 

--------------------------------------------------------------------------------


 

to the knowledge of Parent or the Borrower, the ERISA Affiliates have been
terminated, whether or not in a “standard termination” (as such term is used in
Section 404(b)(1) of ERISA) that would reasonably be expected to result in
liability to the Borrower, any other Subsidiaries or the ERISA Affiliates in
excess of $15.0 million, nor has any Plan of Parent or any of its Subsidiaries
or, to the knowledge of Parent or the Borrower, the ERISA Affiliates (determined
at any time within the past five years) with an Insufficiency been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of the Borrower, any other Subsidiaries or the ERISA Affiliates that has
or would reasonably be expected to result in a Material Adverse Effect.

 

(d)                             Except as would not reasonably be expected to
result in a Material Adverse Effect, there are no pending, or to the knowledge
of the Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any person as fiduciary or sponsor of any Plan that could result in liability
to Parent or any of its Subsidiaries.

 

(e)                               Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each
Foreign Benefit Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents of such plan.  With respect to each Foreign Benefit Plan,
none of Parent or any of its Subsidiaries or Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject Parent or any of its Subsidiaries or Affiliates, directly or
indirectly, to a tax or civil penalty which reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 3.16                   Environmental Matters.  Except as set forth on
Schedule 3.16 or as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) the Borrower
and each of its Subsidiaries is in compliance with all Environmental Laws
(including having obtained all permits, licenses and other approvals required
under any Environmental Law for the operation of its business and being in
compliance with the terms of such permits, licenses and other approvals),
(b) neither the Borrower nor any of its Subsidiaries has received notice of or
is subject to any pending, or to Borrower’s knowledge, threatened action, suit
or proceeding alleging a violation of, or liability under, any Environmental Law
that remains outstanding or unresolved, (c) to the Borrower’s knowledge, no
Hazardous Material is located at, on or under any property currently or formerly
owned, operated or leased by the Borrower or any other Subsidiary and no
Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrower or any other Subsidiary and transported to or
Released at any location which, in each case, described in this clause (c),
would reasonably be expected to result in liability to the Borrower or its
Subsidiaries and (d) there are no agreements in which the Borrower or any other
Subsidiary has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws or Hazardous Materials.

 

SECTION 3.17                   Security Documents.  (a) The Collateral Agreement
is effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory

 

--------------------------------------------------------------------------------


 

notes, as applicable, representing such Pledged Collateral are delivered to the
Collateral Agent (or a designated bailee thereof), and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when financing statements
and other filings specified in the Perfection Certificate are filed in the
offices specified in the Perfection Certificate, the Collateral Agent (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except for Permitted Liens).

 

(b)                              When the Collateral Agreement or a summary
thereof is properly filed in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in paragraph (a) of this Section 3.17, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties thereunder in the domestic Intellectual Property, in each case
prior and superior in right to the Lien of any other person (except for
Permitted Liens) (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Closing Date).

 

(c)                               Notwithstanding anything herein (including
this Section 3.17) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary that is not a Loan Party, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign law.

 

SECTION 3.18                   Location of Real Property and Leased Premises.
(a) Schedule 3.18 correctly identifies, in all material respects, as of the
Closing Date, all material Real Property owned by the Loan Parties.  As of the
Closing Date, the Loan Parties own in fee all the Real Property set forth as
being owned by them on Schedule 3.18.

 

(b)                              Schedule 3.18 lists correctly in all material
respects, as of the Closing Date, all material Real Property leased by any Loan
Party and the addresses thereof.  As of the Closing Date, the Loan Parties have
in all material respects valid leases in all the Real Property set forth as
being leased by them on Schedule 3.18.

 

SECTION 3.19                   Solvency.  On the Closing Date, after giving
effect to the consummation of the Transactions, including the making of the Term
Loans hereunder, and after giving effect to the application of the proceeds of
such Indebtedness:  (a) the fair value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, direct, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated

 

--------------------------------------------------------------------------------


 

basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and (d) the Borrower and its
subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital For purposes
of determining Solvency, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

SECTION 3.20                   No Material Adverse Effect.  Since December 31,
2011, there has been no change in the financial condition, business, operations,
assets or liabilities of Parent and/or its Subsidiaries that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 3.21                   Insurance.  Schedule 3.21 sets forth a true,
complete and correct description of all material insurance maintained by or on
behalf of Parent or any of its Subsidiaries as of the Closing Date.  As of such
date, such insurance is in full force and effect.

 

SECTION 3.22                   USA PATRIOT Act; FCPA; OFAC.  (a) To the extent
applicable, each of Parent and its Subsidiaries is in compliance, in all
material respects, with the USA PATRIOT Act.

 

(b)                              Neither Parent nor any of its Subsidiaries is
any of the following:

 

(i)                                  a person that is listed in the annex to, or
it otherwise subject to the provisions of, Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”);

 

(ii)                              a person owned or Controlled by, or acting for
or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                          a person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any laws with respect to
terrorism or money laundering;

 

(iv)                          a person that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                              a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list and none of the proceeds of the Term Loans will be,
directly or indirectly, offered, lent, contributed or otherwise made available
to any Subsidiary, joint venture partner or other person for the purpose of
financing the activities of any person currently the subject of sanctions
administered by OFAC.

 

--------------------------------------------------------------------------------


 

SECTION 3.23                   Intellectual Property; Licenses, Etc.  Except as
would not reasonably be expected to have a Material Adverse Effect and as set
forth on Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, patent rights, trademarks,
service marks, trade names, copyrights or mask works, domain names, applications
and registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
knowledge of the Borrower, neither the Borrower nor any of its Subsidiaries nor
any intellectual property right, proprietary right, product, process, method,
substance, part or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
is interfering with, infringing upon, misappropriating or otherwise violating
Intellectual Property Rights of any person, and (c) no claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened.

 

It is understood and agreed that the only representations and warranties
contained in this Article III that are required to be made on the Closing Date
are the Specified Representations in accordance with Section 4.01(m).

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01                   Conditions Precedent.  The agreement of each
Lender to make Term Loans on the Closing Date is subject to the satisfaction or
waiver by the Administrative Agent, prior to or concurrently with the making of
the Term Loans on the Closing Date, of the following conditions precedent:

 

(a)                               Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, the Collateral Agreement, the ABL/Term
Loan Intercreditor Agreement and the Term Loan Intercreditor Agreement and each
other Security Document required to be delivered on the Closing Date, in each
case, duly executed and delivered by a Responsible Officer of each Loan Party
party thereto and (ii) for the account of each Lender that has requested the
same at least three Business Days prior to the Closing Date, a Note executed and
delivered by a Responsible Officer of the Borrower.

 

(b)                              Borrowing Request.  Prior to the Closing Date,
the Administrative Agent shall have received a Borrowing Request meeting the
requirements of Section 2.03(a).

 

(c)                               Acquisition Transactions.  The following
transactions shall have been consummated, or shall be consummated substantially
contemporaneously with the initial Borrowing on the Closing Date:

 

(i)                                  the Acquisition, in all material respects
in accordance with the terms of the Purchase Agreement;

 

(ii)                              the Equity Contribution in accordance with the
definition thereof; provided that the portion of the Equity Contribution made by
Sponsor shall not be less than 51.0% of the aggregate Equity Contribution of all
Investors; and

 

--------------------------------------------------------------------------------


 

(iii)                          the refinancing of the Existing Facilities (and
the Borrower shall have provided to the Administrative Agent reasonable evidence
thereof, including reasonably satisfactory payoff letters, mortgage
releases, Intellectual Property releases and UCC-3 termination statements).

 

(d)                             Pro Forma Balance Sheet; Financial Statements. 
The Administrative Agent shall have received (i) the pro forma consolidated
balance sheet and the related pro forma income statement of S&F Holdings,
prepared after giving effect to the Transactions (the “Pro Forma Financial
Statements”), (ii) audited consolidated balance sheets and related statements of
income and cash flows of S&F Holdings for the 2009, 2010 and 2011 fiscal years
and (iii) unaudited consolidated balance sheets and related statements of income
and cash flows of S&F Holdings for each fiscal quarter (that is not the last
fiscal quarter of a fiscal year) commencing on or after January 2, 2012 and
ended at least 45 days prior to the Closing Date.

 

(e)                               Fees.  All fees required to be paid on the
Closing Date pursuant to the Fee Letter and all reasonable, documented and
invoiced out-of-pocket expenses payable by Parent to the Lenders, the Arrangers
and the Agents on or before the Closing Date (as previously agreed upon in
writing by Parent) shall have been paid to the extent due and payable, to the
extent invoiced at least three Business Days prior to the Closing Date.

 

(f)                                Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate substantially in the form
attached hereto as Exhibit B executed by a Financial Officer of the Borrower.

 

(g)                              Closing Date Certificates.  The Administrative
Agent shall have received a certificate of a Responsible Officer of each Loan
Party dated the Closing Date and certifying:

 

(i)                                  that attached thereto is a true and
complete copy of the charter or other similar organizational document of each
Loan Party and each amendment thereto, certified (as of a date reasonably near
the date of the initial extension of credit) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which each such Loan Party is organized;

 

(ii)                              that attached thereto is a true and complete
copy of a certificate of the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which each such Loan Party is organized, dated
reasonably near the date of the initial extension of credit, listing the charter
or other similar organizational document of such Loan Party and each amendment
thereto on file in such office and, if available, certifying that (A) such
amendments are the only amendments to such person’s charter on file in such
office, (B) such person has paid all franchise taxes to the date of such
certificate and (C) such person is duly organized and in good standing or full
force and effect under the laws of such jurisdiction;

 

--------------------------------------------------------------------------------


 

(iii)                          that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party or any other document delivered in connection herewith and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect; and

 

(iv)                          as to the incumbency and specimen signature of
each Responsible Officer executing the Loan Documents or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of a another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to this
Section 4.01(g)).

 

(h)                              Legal Opinions.  The Administrative Agent shall
have received the legal opinion of (i) Proskauer Rose LLP, New York and
California counsel to the Loan Parties, and (ii) Perkins Coie, Oregon counsel to
the Loan Parties, in each case, in form and substance reasonably satisfactory to
the Administrative Agent.

 

(i)                                  Pledged Equity Interests; Pledged Notes. 
Except as otherwise agreed by the Administrative Agent, the Administrative Agent
shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Collateral Agreement (if such Equity Interests are
certificated), together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) subject to the last sentence of Section 4.01, each promissory note required
to be delivered by the Loan Parties pursuant to the Collateral Agreement
endorsed in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(j)                                  No Material Adverse Effect.  Since June 17,
2012, no event or development shall have occurred that has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (as defined in the Purchase Agreement).

 

(k)                              Security Interests.  The Administrative Agent
shall have received a completed Perfection Certificate dated as of the Closing
Date and signed by a Responsible Officer of each Loan Party, together with, if
requested by the Administrative Agent, all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the applicable jurisdiction of
organization of each Loan Party (subject to the last sentence of this
Section 4.01) and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been or will
contemporaneously with the initial funding of the Loans on the Closing Date be
released or terminated.  Subject to the last sentence of this Section 4.01, each
document (including any UCC financing statement) required by the Security
Documents or reasonably requested by the Administrative Agent (subject to the
terms of the Collateral Agreement) to be filed,

 

--------------------------------------------------------------------------------


 

registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other person (other than
with respect to Permitted Liens), shall have been filed, registered or recorded
or shall have been delivered to the Administrative Agent in proper form for
filing, registration or recordation.

 

(l)                                  Know Your Customer and Other Required
Information.  The Administrative Agent and the Arrangers shall have received, no
later than five days prior to the Closing Date, all documentation and other
information about the Loan Parties that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations including the Act as has been reasonably requested in writing by the
Administrative Agent and the Arrangers at least ten Business Days prior to the
Closing Date.

 

(m)                          Representations and Warranties.  The Specified
Purchase Agreement Representations and the Specified Representations shall be
true and correct in all material respects as of the Closing Date, except in the
case of any Specified Purchase Agreement Representation or Specified
Representation which expressly relates to a given date or period, in which case
such representation and warranty shall be true and correct in all material
respects as of the respective date or respective period, as the case may be
(provided that, in each case such materiality qualifier shall not be applicable
to any representations or warranties that already are qualified by materiality
or Material Adverse Effect (as defined in the Purchase Agreement)).

 

Notwithstanding anything to the contrary herein or otherwise, to the extent any
Collateral, including the perfection of any security interest, is not or cannot
be provided on the Closing Date (other than (A) the pledge and perfection of
security interests, to the extent required hereunder and under the Collateral
Agreement, in the Equity Interests of the Borrower and the other Subsidiaries
(including the Subsidiary Loan Parties) with respect to which a lien may be
perfected by the delivery of a certificate representing such Equity Interests,
if any, and (B) the pledge and perfection of security interests in Collateral
with respect to which a lien may be perfected by the filing of financing
statements under the Uniform Commercial Code in the office of the Secretary of
State (or equivalent filing office of the relevant State(s)) of the Borrower’s
or any other Subsidiary Loan Party’s respective jurisdiction of organization)
after the Borrower’s use of commercially reasonable efforts to do so without
undue burden or expense, then the provision of any such Collateral shall not
constitute a condition precedent to the availability of the Term Facility on the
Closing Date, but may instead be provided after the Closing Date in accordance
with Section 5.14.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Parent (solely as set forth below), Borrower Holdco and the Borrower
covenants and agrees with each Lender that so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent

 

--------------------------------------------------------------------------------


 

indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will, and
will cause its Subsidiaries to (and solely in respect of Sections 5.01(a), 5.11
and 5.14, Parent will and will cause each Intermediate Parent to):

 

SECTION 5.01                   Existence; Businesses and Properties.  (a) Do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except, in the case of a Subsidiary other than
the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise expressly permitted
under Section 6.05; provided that Parent or the Borrower may liquidate or
dissolve one or more Subsidiaries (other than the Borrower) if the assets of
such Subsidiaries to the extent they exceed estimated liabilities are acquired
by Parent or a Subsidiary of Parent (in the case of any Subsidiary that is not
(i) the Borrower or (ii) a Subsidiary of the Borrower), the Borrower or a
Subsidiary of the Borrower in such liquidation or dissolution, except that
Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties and Domestic Subsidiaries may not be liquidated into Foreign
Subsidiaries.

 

(b)                              Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, do or cause to be done
all things necessary to (i) lawfully obtain, preserve, renew, extend and keep in
full force and effect the permits, franchises, authorizations, Intellectual
Property Rights, licenses and rights with respect thereto necessary to the
normal conduct of its business and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

 

SECTION 5.02                   Insurance.  (a) Maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations and
cause the Collateral Agent to be listed as a co-loss payee on property and
casualty policies and as an additional insured on liability policies.

 

(b)                              In connection with the covenants set forth in
this Section 5.02, it is understood and agreed that:

 

(i)                                  neither the Agents, the Lenders, nor their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Borrower and its Subsidiaries shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Agents, the Lenders or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of its
Subsidiaries, to the extent

 

--------------------------------------------------------------------------------


 

permitted by law, to waive, its right of recovery, if any, against the
Administrative Agent, the Lenders and their agents and employees;

 

(ii)                              the designation of any form, type or amount of
insurance coverage by the Administrative Agent or the Collateral Agent under
this Section 5.02 shall in no event be deemed a representation, warranty or
advice by the Agents or the Lenders that such insurance is adequate for the
purposes of the business of the Borrower and its Subsidiaries or the protection
of their properties; and

 

(iii)                          (A) fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (1) a lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Collateral Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
in respect of personal property otherwise payable to the Borrower and its
Subsidiaries under the policies directly to the Collateral Agent, and (2) a
provision to the effect that none of the Loan Parties, the Agents, the Lenders
or any other person shall be a co-insurer; (B) commercial general liability
policies shall be endorsed to name the Collateral Agent as an additional
insured; and (C) business interruption policies shall name the Collateral Agent
as a loss payee and shall be endorsed or amended to include (1) a provision
that, from and after the Closing Date, the insurer shall pay all proceeds
otherwise payable to the Borrower and its Subsidiaries under the policies
directly to the Collateral Agent and (2) a provision to the effect that none of
the Loan Parties, the Agents, the Lenders or any other party shall be a
co-insurer.  Each such policy referred to in this Section 5.02 shall also
provide that it shall not be canceled, modified or not renewed (x) by reason of
nonpayment of premium except upon not less than ten days’ prior written notice
thereof by the insurer to the Collateral Agent (giving the Collateral Agent the
right to cure defaults in the payment of premiums) or (y) for any other reason
except upon not less than 30 days’ prior written notice thereof by the insurer
to the Collateral Agent.  The Borrower shall deliver to the Collateral Agent,
prior to the cancellation, modification or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent, including an
insurance binder) together with evidence reasonably satisfactory to the
Collateral Agent of payment of the premium therefor.  Notwithstanding the
foregoing, it is understood and agreed that no Loan Party shall be required to
maintain flood insurance unless any material Real Property is required to be so
insured pursuant to the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, and the regulations promulgated thereunder, because
such material Real Property is located in an area which has been identified by
the Secretary of Housing and Urban Development as a “special flood hazard area”.

 

SECTION 5.03                   Taxes.  Pay and discharge promptly when due all
material Taxes imposed upon it or its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims which, if unpaid, would reasonably be expected to give rise to a
Lien (other than a Permitted Lien) upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any Tax, assessment, charge, levy or claim so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and
(b) Parent, the Borrower or any affected Subsidiary,

 

--------------------------------------------------------------------------------


 

as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.

 

SECTION 5.04                   Financial Statements, Reports, etc.  Furnish to
the Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)                               within 110 days following the end of the
fiscal year ending December 30, 2012, and within 90 days following the end of
each fiscal year thereafter, either (at the option of the Borrower) (i) a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of SF CC and its Subsidiaries as
of the close of such fiscal year and the consolidated results of its operations
during such year or (ii) a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of
Parent and its Subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year (provided that if SF CC
or Parent, as the case may be, includes the financial results of any person that
is not a Loan Party or a Subsidiary of Borrower Holdco in such financial
statements, the Borrower shall also provide a supplement showing consolidating
information for Borrower Holdco and its Subsidiaries) and, in each case,
starting with the fiscal year ending December 29, 2013, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified as to scope of audit or as to the status of SF CC, Parent or
any Material Subsidiary as a going concern other than any such qualification or
exception that is solely with respect to, or resulting solely from, an upcoming
maturity date under any Term Facility or the ABL Facility occurring within one
year from the time such report is delivered) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of SF CC and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery of annual reports on Form 10-K of SF CC or Parent and their respective
consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein) (the applicable financial statements delivered pursuant to
this clause (a) being the “Annual Financial Statements”);

 

(b)                              within 45 days (except in the case of the first
two fiscal quarters for which quarterly financial statements are required to be
delivered hereunder, within 60 days) following the end of each of the first
three fiscal quarters of each fiscal year, (i) either (at the option of the
Borrower) (A) a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of SF CC and its Subsidiaries as
of the close of such fiscal quarter and the consolidated and consolidating
results of its operations during such fiscal quarter, or (B) a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of Parent and its Subsidiaries as of the close of such fiscal
quarter and the consolidated results of its operations during such fiscal
quarter (provided that if SF CC or Parent, as the case may be, includes the
financial results of any person that is not a Loan Party or a Subsidiary of
Borrower Holdco in such financial statements, the Borrower shall also provide a

 

--------------------------------------------------------------------------------


 

supplement showing consolidating information for Borrower Holdco and its
Subsidiaries) and, in each case, the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, and (ii) management’s discussion
and analysis of significant operational and financial developments during such
quarterly period, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Responsible Officer of Parent on behalf of Parent as
fairly presenting, in all material respects, the financial position and results
of operations of Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery of quarterly
reports on Form 10-Q of SF CC or Parent and their respective consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein) (the
applicable financial statements delivered pursuant to this clause (b) being the
“Quarterly Financial Statements” and, together with the Annual Financial
Statements, the “Required Financial Statements”);

 

(c)                               concurrently with any delivery of Required
Financial Statements under paragraphs (a) and (b) of this Section 5.04, a
certificate of a Financial Officer of the Borrower (i) certifying that no
Default or Event of Default has occurred and is continuing or, if a Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Borrower shall have used the
Cumulative Credit for any purpose during such fiscal period, (iii) certifying a
list of all Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (b) of the definition of the term “Immaterial Subsidiary” and
(iv) certifying a list of all Unrestricted Subsidiaries at such time and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary;

 

(d)                             promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials filed by SF CC, Parent, the Borrower or any other Subsidiary with the
SEC or, after an initial public offering, distributed to its stockholders
generally, as applicable; provided that such reports, proxy statements, filings
and other materials required to be delivered pursuant to this clause (d) shall
be deemed delivered for purposes of this Agreement when posted to the website of
the Borrower;

 

(e)                               within 90 days after the beginning of each
fiscal year, a reasonably detailed consolidated annual budget for such fiscal
year (including a projected consolidated balance sheet of Parent and the
Subsidiaries as of the end of each fiscal quarter for the following fiscal year
and annual consolidated statements of projected cash flow and projected income),
including a description of underlying assumptions with respect thereto
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of Parent to the effect that the Budget is
based on assumptions believed by such Financial Officer to be reasonable as of

 

--------------------------------------------------------------------------------


 

the date of delivery thereof;

 

(f)                                upon the reasonable request of the Collateral
Agent, concurrently with the delivery of the Annual Financial Statements, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(e);

 

(g)                              promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Parent or any Subsidiary, or compliance with the terms of any Loan Document,
in each case, as the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

 

(h)                              promptly upon request by the Administrative
Agent (so long as the following are obtainable using commercially reasonable
measures), copies of (i) each Schedule SB (Single-Employer Defined Benefit Plan
Actuarial Information) to the most recent annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan, (ii) the most recent
actuarial valuation report for any Plan, (iii) all notices received from a
Multiemployer Plan sponsor, a plan administrator or any governmental agency, or
provided to any Multiemployer Plan by the Borrower, any other Subsidiary or any
ERISA Affiliate, concerning an ERISA Event and (iv) with respect to each Foreign
Benefit Plan, any available annual reports, actuarial valuation reports or
notices from plan sponsors, plan administrators or any Governmental Authority
with respect to such plan; and

 

(i)                                  promptly following any request therefor by
the Administrative Agent (so long as the following are obtainable using
commercially reasonable measures), copies of (i) any documents described in
Section 101(k)(1) of ERISA that Parent, the Borrower, any other Subsidiary or
any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l)(1) of ERISA that Parent, the
Borrower, any other Subsidiary or any ERISA Affiliate may request with respect
to any Multiemployer Plan; provided that if Parent, the Borrower, any other
Subsidiary or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, Parent,
the Borrower, such other Subsidiary or such ERISA Affiliate shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof;

 

provided that in the event that Parent and/or any Parent Entity, as applicable,
is not engaged in any business or activity, and does not own any assets or have
other liabilities, other than those incidental to its ownership directly or
indirectly of the Equity Interests of the Borrower and the other Subsidiaries,
such consolidated reporting at a Parent Entity’s level in a manner consistent
with that described in paragraphs (a) and (b) of this Section 5.04 for Parent
will satisfy the requirements of such paragraphs.

 

SECTION 5.05                   Litigation and Other Notices.  Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following

 

--------------------------------------------------------------------------------


 

promptly after any Responsible Officer of the Borrower obtains actual knowledge
thereof:

 

(a)                               any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                              the filing or commencement of, or any written
threat or notice of intention of any person to file or commence, any action,
suit or proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against Parent or any of its Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

 

(c)                               any other development specific to Parent or
any of its Subsidiaries that is not a matter of general public knowledge and
that has had, or would reasonably be expected to have, a Material Adverse
Effect; and

 

(d)                             the development of any ERISA Event that,
together with all other ERISA Events that have developed or occurred, would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.06                   Compliance with Laws.  Comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including ERISA and the PATRIOT Act), except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; provided that this Section 5.06 shall not
apply to Environmental Laws, which are the subject of Section 5.09, or laws
related to Taxes, which are the subject of Section 5.03.

 

SECTION 5.07                   Maintaining Records; Access to Properties and
Inspections.  Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender, to visit and inspect
the financial records and the properties of the Borrower or any of its
Subsidiaries at reasonable times, upon reasonable prior notice to the Borrower,
and as often as reasonably requested, to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender, upon reasonable prior notice to the Borrower to discuss the affairs,
finances and condition of Parent or any of its Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

 

SECTION 5.08                   Use of Proceeds.  Use the proceeds of the Term
Loans made on the Closing Date to finance a portion of the funding for the
Transactions.

 

SECTION 5.09                   Compliance with Environmental Laws.  Comply, and
make reasonable efforts to cause all lessees and other persons occupying its
fee-owned Real Properties to comply, with all Environmental Laws applicable to
its operations and properties, and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case, to the extent the failure to do so would not reasonably be expected to
have, individually or

 

--------------------------------------------------------------------------------


 

in the aggregate, a Material Adverse Effect.

 

SECTION 5.10                   Further Assurances; Additional Security. 
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents and recordings of Liens in
stock registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Borrower, and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 

(b)                              If Borrower Holdco or any of its Subsidiaries
that are Loan Parties directly or indirectly acquires fee-owned Real Property
after the Closing Date that, combined with all other fee-owned Real Property
owned by Borrower Holdco and its Subsidiaries that are Loan Parties at such
time, has an aggregate fair market value of $35.0 million or more, (i) notify
the Collateral Agent thereof, (ii) cause each such fee-owned Real Property that
has a fair market value of $3.0 million or more to be subjected to a mortgage or
deed of trust securing the Obligations, in form and substance reasonably
acceptable to the Collateral Agent, (iii) obtain fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies in form and
substance, with endorsements (including zoning endorsements where available) and
in amounts reasonably acceptable to the Collateral Agent (the “Mortgage
Policies”), (iv) to the extent necessary to issue the Mortgage Policies, obtain
American Land Title Association/American Congress on Surveying and Mapping form
surveys, dated no more than 30 days before the date of their delivery to the
Collateral Agent, certified to the Collateral Agent and the issuer of the
Mortgage Policies in a manner reasonably satisfactory to the Collateral Agent,
(v) provide evidence of insurance (including all insurance required to comply
with applicable flood insurance laws) naming the Collateral Agent as loss payee
and additional insured with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as are reasonably
satisfactory to the Collateral Agent, including, without limitation, the
insurance required by the terms of any mortgages or deeds of trust, (vi) obtain
customary mortgage or deed of trust enforceability opinions of local counsel for
the Loan Parties in the states in which such fee-owned Real Properties are
located and (vii) take, and cause the applicable Subsidiary to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
perfect such Liens, including actions described in paragraph (a) of this
Section 5.10, in each case, at the expense of the Loan Parties, subject to
paragraph (e) of this Section 5.10.

 

(c)                               If any additional Subsidiary of Borrower
Holdco is formed or acquired after the Closing Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary), within five
Business Days after the date such Subsidiary is formed or acquired, notify the
Collateral Agent and the Lenders thereof and, within 20 Business Days after the
date such Subsidiary is formed or acquired (or such longer period as the
Collateral Agent shall agree), cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of Borrower
Holdco or any of its Subsidiaries that is a Loan Party, subject to

 

--------------------------------------------------------------------------------


 

paragraph (e) of this Section 5.10.

 

(d)                             (i) In each case other than in connection with
the Contribution, furnish to the Collateral Agent five Business Days prior
written notice of any change in any Loan Party’s (A) corporate or organization
name, (B) organizational structure or (C) organizational identification number
(or equivalent); provided that the Borrower shall not effect or permit any such
change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all
Collateral for the benefit of the applicable Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

 

(e)                               The Collateral and Guarantee Requirement and
the other provisions of this Section 5.10 need not be satisfied with respect to
any Excluded Assets or Excluded Equity Interests (each as defined in the
Collateral Agreement) or any exclusions and carve-outs from the perfection
requirements set forth in the Collateral Agreement.

 

SECTION 5.11                   Fiscal Year; Accounting.  In the case of Parent,
cause its fiscal year to end on December 31 or the Sunday closest to
December 31, unless prior written notice of a change is given to the
Administrative Agent.

 

SECTION 5.12                   Credit Ratings.  Use commercially reasonable
efforts to maintain at all times a credit rating by each of S&P and Moody’s in
respect of the Term Facility and a corporate rating by S&P and a corporate
family rating by Moody’s for the Borrower, in each case, with no requirement to
maintain any specific minimum rating.

 

SECTION 5.13                   Lender Calls.  Following receipt by the Borrower
of a request by the Required Lenders, use commercially reasonable efforts to
hold an update call (which call shall take place on or prior to the date that is
ten Business Days following the receipt of such notice) with a Financial Officer
of the Borrower and such other members of senior management of the Borrower as
the Borrower deems appropriate (with such other details to be reasonably agreed
between the Borrower and the Administrative Agent) and the Lenders and their
respective representatives and advisors to discuss the state of the Borrower’s
business, including, but not limited, to recent performance, cash and liquidity
management, operational activities, current business and market conditions and
material performance changes; provided that in no event shall more than one such
call be requested in any fiscal year (in total with respect to this Agreement
and the ABL Credit Agreement).

 

SECTION 5.14                   Post-Closing Matters.  Deliver to Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, the items described on Schedule 5.14 hereof on or before the dates
specified with respect to such items on Schedule 5.14 (or, in each case, such
later date as may be agreed to by Administrative Agent in its sole discretion). 
All representations and warranties contained in this Agreement and the other
Loan Documents shall be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.14
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Each of Borrower Holdco and the Borrower covenants and agrees with each Lender
that, so long as this Agreement shall remain in effect and until the Commitments
have been terminated and the Obligations (other than Obligations in respect of
Specified Hedge Agreements, Cash Management Obligations and contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) have been paid in full, unless the
Required Lenders shall otherwise consent in writing, Borrower Holdco will not
and will not permit any of its Subsidiaries to:

 

SECTION 6.01                   Indebtedness.  Incur, create, assume or permit to
exist any Indebtedness, except:

 

(a)                               [reserved];

 

(b)                              Indebtedness created hereunder or under the
other Loan Documents, Credit Agreement Refinancing Indebtedness, Indebtedness
created under Incremental Facilities, Incremental Equivalent First Lien Term
Debt and any Permitted Refinancing Indebtedness incurred to Refinance any of the
foregoing Indebtedness;

 

(c)                               Indebtedness pursuant to Hedge Agreements;

 

(d)                             Indebtedness owed to (including obligations in
respect of letters of credit or bank guarantees or similar instruments for the
benefit of) any person providing workers’ compensation, health, disability or
other employee benefits or property, casualty or liability insurance to Borrower
Holdco or any of its Subsidiaries pursuant to reimbursement or indemnification
obligations to such person, in each case, in the ordinary course of business;
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations shall be
reimbursed not later than 30 days following such incurrence;

 

(e)                               intercompany Indebtedness between or among
Borrower Holdco and any of its Subsidiaries; provided that Indebtedness owing by
any Subsidiary of Borrower Holdco that is not a Loan Party to Borrower Holdco or
another Subsidiary Loan Party (together with investments in non-Subsidiary Loan
Parties permitted under Section 6.04(b)) shall not exceed the greater of
(a) $30.0 million and (b) 2.25% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date such Indebtedness is incurred
for which Required Financial Statements have been delivered pursuant to
Section 5.04 at any time outstanding and, in the case of Indebtedness owing by
Borrower Holdco or any other Subsidiary Loan Party to any Subsidiary that is not
a Loan Party, to be subordinated to the Obligations pursuant to customary
subordination provisions;

 

(f)                                Indebtedness in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and completion guarantees and similar
obligations, in each case, provided in the ordinary course of business,
including those incurred to secure health, safety and

 

--------------------------------------------------------------------------------


 

environmental obligations in the ordinary course of business;

 

(g)                              (i) to the extent constituting Indebtedness,
Cash Management Obligations and other Indebtedness in respect of Cash Management
Services in the ordinary course of business, (ii) other Indebtedness arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds, so long as such
Indebtedness (other than credit or purchase cards) is extinguished within ten
Business Days after notification received by the Borrower of its incurrence and
(iii) any other cash management services entered in the ordinary course of
business;

 

(h)                              (i) Indebtedness incurred or assumed in
connection with Permitted Business Acquisitions and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided that,
in each case, (A) no Event of Default shall have occurred and be continuing
immediately before such Permitted Business Acquisition or would result
immediately after giving pro forma effect to such Permitted Business Acquisition
and any related transactions, (B) the Borrower shall be able to incur $1 of
Ratio Debt and (C) (1) if such Indebtedness incurred or assumed is Consolidated
First Lien Net Debt, the Senior Secured First Lien Net Leverage Ratio shall not
exceed the Closing Date Senior Secured First Lien Net Leverage Ratio and (2) if
such Indebtedness incurred or assumed is secured Indebtedness other than
Consolidated First Lien Net Debt, the Senior Secured Net Leverage Ratio shall
not exceed the Closing Date Senior Secured Net Leverage Ratio, in each case,
immediately after giving pro forma effect to such incurrence or assumption of
Indebtedness;

 

(i)                                  Capital Lease Obligations, Indebtedness
with respect to mortgage financings and purchase money Indebtedness in an
aggregate principal amount not to exceed the greater of (i) $35.0 million and
(ii) 2.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Indebtedness is incurred for which
Required Financial Statements have been delivered pursuant to Section 5.04, at
any time outstanding, and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that such Indebtedness shall be incurred
within 270 days after the acquisition, lease or improvement of the property that
is the subject of such Indebtedness;

 

(j)                                  Capital Lease Obligations in respect of any
Sale and Lease-Back Transaction that is permitted under Section 6.03, and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(k)                              other Indebtedness; provided that the aggregate
principal amount of Indebtedness incurred pursuant to this clause (k) shall not
exceed the greater of (i) $30.0 million and (ii) 2.25% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which Required Financial Statements have been delivered pursuant
to Section 5.04, at any time outstanding;

 

(l)                                  Indebtedness consisting of (i) (A) ABL
Commitments on the ClosingFourth Amendment Effective Date and (B) Incremental
ABL Commitments and (ii) Permitted Refinancing Indebtedness incurred to
Refinance any of the foregoing

 

--------------------------------------------------------------------------------


 

Indebtedness;

 

(m)                          Guarantees (i) of the Indebtedness of the Borrower
described in clause (l) of this Section 6.01 so long as any Liens securing the
Guarantee of the ABL Obligations or any Permitted Refinancing Indebtedness in
respect thereof are subject to the ABL/Term Loan Intercreditor Agreement (in the
case of the ABL Obligations) or other intercreditor agreement(s) substantially
consistent with and no less favorable to the Lenders in any material respect
than the ABL/Term Loan Intercreditor Agreement, (ii) of any Indebtedness of
Borrower Holdco or any of its Subsidiaries permitted to be incurred under this
Agreement, (iii) of Indebtedness otherwise permitted hereunder of Borrower
Holdco or any Subsidiary that is not a Subsidiary Loan Party to the extent such
Guarantees are permitted by Section 6.04 (other than Section 6.04(v)), (iv) by
any Subsidiary that is not a Loan Party of Indebtedness of another Subsidiary
that is not a Loan Party and (v) of Indebtedness of Foreign Subsidiaries
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(r) to the extent such Guarantees are permitted by 6.04 (other
than Section 6.04(v)); provided that Guarantees by Borrower Holdco or any Loan
Party under this clause (m) of any Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

 

(n)                              Indebtedness arising from agreements of
Borrower Holdco or any of its Subsidiaries providing for indemnification,
adjustment of purchase or acquisition price or similar obligations, in each
case, incurred or assumed in connection with the Transactions, any Permitted
Business Acquisition or the disposition of any business, assets or Subsidiaries
not prohibited by this Agreement, other than Guarantees of Indebtedness incurred
by any person acquiring all or any portion of such business, assets or
Subsidiaries for the purpose of financing any such Permitted Business
Acquisition;

 

(o)                              Indebtedness supported by a Letter of Credit,
in a principal amount not in excess of the stated amount of such Letter of
Credit;

 

(p)                              Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(q)                              (i) other Indebtedness so long as, immediately
after giving pro forma effect to the issuance, incurrence or assumption of such
Indebtedness, the Interest Coverage Ratio is 2.00 to 1.00 or greater (“Ratio
Debt”) and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Ratio Debt;

 

(r)                                 Indebtedness of Foreign Subsidiaries;
provided that the aggregate principal amount of Indebtedness incurred pursuant
to this clause (r) shall not exceed the greater of (i) $20.0 million and
(ii) 1.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which Required Financial
Statements have been delivered pursuant to Section 5.04, at any time

 

--------------------------------------------------------------------------------


 

outstanding;

 

(s)                                unsecured Indebtedness in respect of
obligations to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services so long as such obligations
are incurred in connection with open accounts extended by suppliers on customary
trade terms (which require that all such payments be made within 60 days after
the incurrence of the related obligations) in the ordinary course of business
and not in connection with the borrowing of money or any Hedge Agreements;

 

(t)                                 Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

(u)                              Indebtedness incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures; provided that the
aggregate principal amount of Indebtedness incurred pursuant to this
clause (u) shall not exceed the greater of (i) $25.0 million and (ii) 2.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which the Required Financial Statements have
been delivered pursuant to Section 5.04, at any time outstanding;

 

(v)                              Indebtedness issued to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Parent or
any Parent Entity permitted by Section 6.06;

 

(w)                          Indebtedness consisting of obligations under
deferred compensation or other similar arrangements incurred by Borrower Holdco
or any of its Subsidiaries in connection with the Transactions or Permitted
Business Acquisitions or any other Investment permitted hereunder;

 

(x)                              unsecured Indebtedness in a principal amount
not to exceed an amount equal to the Net Proceeds received from the issuance or
sale of Equity Interests of Borrower Holdco or any of its Subsidiaries and any
cash or cash equivalents consisting of a capital contribution received from
equityholders of Borrower Holdco or any of its Subsidiaries (other than in
respect of Disqualified Stock or any equity contributed as Permitted Cure
Securities (as defined in the ABL Credit Agreement)) so long as (i) such
Indebtedness does not require any scheduled payment of principal (including
pursuant to a sinking fund obligation) other than amortization or mandatory
redemption or redemption at the option of the holders thereof or similar
prepayment (other than (A) upon the occurrence of an Asset Sale or other asset
sale or Recovery Event (subject to reinvestment rights that are in the aggregate
no less favorable to the Borrower than those under this Agreement and to rights
in respect of the application of the Net Proceeds thereof to the prior repayment
of, or offer to repay, the Term Loans), (B) upon the occurrence of a change of
control event, (C) customary acceleration rights following an event of default
and (D) upon the incurrence of Indebtedness that is not permitted thereunder)
prior to the then Latest Maturity Date of the Term Loans and (ii) the Weighted
Average Life to Maturity of such Indebtedness is not less than the then Weighted
Average Life to Maturity of the Term Loans;

 

--------------------------------------------------------------------------------


 

(y)                              all premium (if any, including tender
premiums), defeasance costs, interest (including post petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) of this Section 6.01.

 

SECTION 6.02                   Liens.  Create, incur, assume or permit to exist
any Lien on any of its property or assets (including Equity Interests or other
securities of any person) at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

 

(a)                               (i) Liens existing on the Closing Date (or
created following the Closing Date pursuant to agreements in existence on the
Closing Date requiring the creation of such Liens) and, in each case, set forth
on Schedule 6.02(a); provided that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of Borrower Holdco
or any of its Subsidiaries other than (A) after-acquired property that is
affixed to or incorporated into the property covered by such Lien and
(B) proceeds and products thereof and (ii) Liens securing property or assets
having a fair market value not to exceed $5.0 million in the aggregate and, in
each case, any modifications, replacements, renewals or extensions thereof;

 

(b)                              any Lien created under the Loan Documents, and
any Lien created under the definitive documentation evidencing any other
Indebtedness permitted under Section 6.01(b);

 

(c)                               any Lien securing Indebtedness or Permitted
Refinancing Indebtedness permitted by Section 6.01(h); provided that in the case
of a Lien securing Permitted Refinancing Indebtedness, such Lien shall be
permitted subject to compliance with clause (d) of the definition of “Permitted
Refinancing Indebtedness”;

 

(d)                             Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent or that are being contested in
compliance with Section 5.03;

 

(e)                               Liens imposed by law, including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Borrower Holdco or any of its Subsidiaries shall have set aside on
its books reserves in accordance with GAAP;

 

(f)                                (i) pledges and deposits and other Liens made
in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance

 

--------------------------------------------------------------------------------


 

carriers providing property, casualty or liability insurance to Borrower Holdco
or any of its Subsidiaries;

 

(g)                              deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred by Borrower Holdco or any of its Subsidiaries in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(h)                              survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights of way
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of Borrower Holdco or any of its Subsidiaries;

 

(i)                                  Liens securing Indebtedness permitted by
Section 6.01(i) (limited to the assets subject to such Indebtedness);

 

(j)                                  Liens arising out of Sale and Lease-Back
Transactions permitted under Section 6.03, so long as such Liens attach only to
the property sold and being leased in such Sale and Lease-Back Transaction and
any accessions thereto or proceeds thereof and related property;

 

(k)                              Liens securing judgments that do not constitute
an Event of Default under Section 7.01(j);

 

(l)                                  Liens disclosed by the title insurance
policies delivered on or subsequent to the Closing Date pursuant to Section 5.10
and any replacement, extension or renewal of any such Lien (so long as the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement); provided that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;

 

(m)                          any interest or title of a lessor or sublessor
under any leases or subleases entered into by Borrower Holdco or any of its
Subsidiaries in the ordinary course of business;

 

(n)                              Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Borrower Holdco or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Borrower Holdco or any of its Subsidiaries or

 

--------------------------------------------------------------------------------


 

(iii) relating to purchase orders and other agreements entered into with
customers of Borrower Holdco or any of its Subsidiaries in the ordinary course
of business;

 

(o)                              Liens arising solely by virtue of any statutory
or common law provision relating to banker’s liens, rights of set-off or similar
rights;

 

(p)                              leases or subleases, licenses or sublicenses
(including with respect to intellectual property and software) granted to others
in the ordinary course of business that do not interfere in any material respect
with the business of Borrower Holdco and any of its Subsidiaries, taken as a
whole;

 

(q)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(r)                                 Liens solely on any cash earnest money
deposits made by Borrower Holdco or any of its Subsidiaries in connection with
any letter of intent or purchase agreement in respect of any Investment
permitted hereunder;

 

(s)                                Liens with respect to property or assets of
any Subsidiary that is not a Loan Party securing Indebtedness of any Subsidiary
that is not a Loan Party permitted under Section 6.01;

 

(t)                                 (i) Liens securing Indebtedness of Borrower
Holdco or any of its Subsidiaries which Liens rank pari passu with the Liens
securing the Obligations (or otherwise constituting Consolidated First Lien Net
Debt), so long as the Senior Secured First Lien Net Leverage Ratio is less than
or equal to the Closing Date Senior Secured First Lien Net Leverage Ratio and
(ii) Liens securing Indebtedness of Borrower Holdco or any of its Subsidiaries,
which Liens rank junior to the Liens securing the Obligations (and other secured
Indebtedness constituting Consolidated First Lien Net Debt), so long as after
giving effect to the incurrence of such Indebtedness on a Pro Forma Basis, the
Total Net Leverage Ratio is less than or equal to the Closing Date Total Net
Leverage Ratio;

 

(u)                              the prior rights of consignees and their
lenders under consignment arrangements entered into in the ordinary course of
business;

 

(v)                              Liens arising from precautionary Uniform
Commercial Code financing statements;

 

(w)                          Liens on Equity Interests of any joint venture
(i) securing obligations of such joint venture or (ii) pursuant to the relevant
joint venture agreement or arrangement;

 

(x)                              Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments under clause (d) of the
definition thereof;

 

(y)                              Liens securing insurance premium financing
arrangements so long as such Liens are limited to the applicable unearned
insurance premiums;

 

--------------------------------------------------------------------------------


 

(z)                               Liens in favor of Borrower Holdco or any of
its Subsidiaries; provided that if any such Lien shall cover any Collateral, the
holder of such Lien shall execute and deliver to the Administrative Agent a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent;

 

(aa)                        Liens securing obligations permitted under
Section 6.01(l) (including, without limitation, Liens created under the ABL
Security Documents securing obligations in respect of (i) Specified Hedge
Agreements (as defined in the ABL Credit Agreement) and (ii) Cash Management
Obligations (as defined in the ABL Credit Agreement)), to the extent such Liens
are subject to the ABL/Term Loan Intercreditor Agreement (in the case of Liens
securing the ABL Obligations or Permitted Refinancing Indebtedness in respect
thereof) or, in each case, other intercreditor agreement(s) substantially
consistent with and no less favorable to the Lenders in any material respect
than the ABL/Term Loan Intercreditor Agreement; and

 

(bb)                      other Liens securing obligations in an aggregate
principal amount outstanding at any time not to exceed the greater of (i) $30.0
million and (ii) 2.25% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which the Required
Financial Statements have been delivered pursuant to Section 5.04.

 

SECTION 6.03                   Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided that Sale and Lease-Back Transactions shall be permitted
(a) pursuant to the Sale/Lease-Back Documents, (b) with respect to property
owned (i) by Borrower Holdco or any of its Domestic Subsidiaries that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 270 days of the acquisition of such property or (ii) by
any Foreign Subsidiary of Borrower Holdco regardless of when such property was
acquired and (c) with respect to any property owned by Borrower Holdco or any of
its Domestic Subsidiaries, if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease, together with Indebtedness outstanding
pursuant to Section 6.01(i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03(c), would not exceed
$35.0 million.

 

SECTION 6.04                   Investments, Loans and Advances.  Purchase, hold
or acquire (including pursuant to any merger, consolidation or amalgamation with
a person that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

 

(a)                               the Transactions (including payment of the
purchase consideration under the Purchase Agreement and the Contribution);

 

--------------------------------------------------------------------------------


 

(b)                              (i) Investments in the Equity Interests of
Borrower Holdco or any other Subsidiary, (ii) intercompany loans to Borrower
Holdco or any other Subsidiary and (iii) Guarantees of Indebtedness expressly
permitted hereunder; provided that in the case of an Investment by Borrower
Holdco or any of its Subsidiaries in a Subsidiary that is not a Loan Party, at
the time such Investment is made, no Event of Default shall have occurred and be
continuing; provided further, that the sum of (A) Investments (valued at the
time of the making thereof and without giving effect to any write downs or write
offs thereof) made after the Closing Date in Subsidiaries that are not Loan
Parties pursuant to clause (i) plus (B) intercompany loans made after the
Closing Date to Subsidiaries that are not Loan Parties pursuant to
clause (ii) plus (C) Guarantees of Indebtedness after the Closing Date of
Subsidiaries that are not Loan Parties pursuant to clause (iii) shall not exceed
an aggregate net amount equal to the greater of (1) $30.0 million and (2) 2.25%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which Required Financial Statements
have been delivered pursuant to Section 5.04; provided, further, that
(x) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Borrower Holdco or any of
its Subsidiaries and (y) intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-overs or extensions of terms)
and made in the ordinary course of business consistent with past practice shall
not be included in calculating the limitation in this clause (b) at any time;

 

(c)                               Permitted Investments and Investments that
were Permitted Investments when made;

 

(d)                             Investments arising out of the receipt by
Borrower Holdco or any of its Subsidiaries of non-cash consideration for the
sale of assets permitted under Section 6.05;

 

(e)                               loans and advances to officers, directors,
employees or consultants of any Parent Entity, Borrower Holdco or any of its
Subsidiaries (i) not to exceed $10.0 million in the aggregate at any time
outstanding (calculated without regard to write downs or write offs thereof),
(ii) in respect of payroll payments and expenses in the ordinary course of
business or (iii) in connection with the purchase of Equity Interests of any
Parent Entity solely to the extent that the amount of such loans and advances
shall be contributed to Borrower Holdco or any of its Subsidiaries in cash as
common equity;

 

(f)                                accounts receivable, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and any assets or securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

 

(g)                              Hedge Agreements;

 

(h)                              Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is

 

--------------------------------------------------------------------------------


 

not increased at any time above the amount of such Investments existing or
committed on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

 

(i)                                  Investments resulting from pledges and
deposits under Sections 6.02(a), (f), (g), (k), (q), (r), (t) and (bb);

 

(j)                                  other Investments in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed (i) the greater of (A) $40.0
million and (B) 3.25% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which Required
Financial Statements have been delivered pursuant to Section 5.04 (plus any
returns of capital actually received by the respective investor in respect of
Investments theretofore made by it pursuant to this clause (j)) plus (ii) so
long as no Event of Default has occurred and is continuing as of the making of
such Investment, the portion, if any, of the Cumulative Credit on the date of
such election that the Borrower elects to apply to this Section 6.04(j)(ii),
such election to be specified in a written notice of a Responsible Officer of
the Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided that if any Investment pursuant to this clause (j) is made in
any person that is not a Subsidiary at the date of the making of such Investment
and such person thereafter becomes a Subsidiary pursuant to another Investment,
the amount of which, when taken together with the amount of the prior
Investment, would be permitted under another provision of this Section 6.04,
then any Investment in such person outstanding under this clause (j) shall
thereafter be deemed to have been made pursuant to such other provision and
shall cease to have been made pursuant to this clause (j) for so long as such
person continues to be a Subsidiary;

 

(k)                              Investments constituting Permitted Business
Acquisitions;

 

(l)                                  intercompany loans among Foreign
Subsidiaries and Guarantees by Foreign Subsidiaries permitted by
Section 6.01(m);

 

(m)                          Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case, in
the ordinary course of business and Investments acquired as a result of a
foreclosure by Borrower Holdco or any of its Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

 

(n)                              Investments of a Subsidiary of Borrower Holdco
acquired after the Closing Date or of an entity merged into, or consolidated or
amalgamated with, Borrower Holdco or the Borrower or merged into or consolidated
or amalgamated with any other Subsidiary of Borrower Holdco after the Closing
Date, in each case, (i) to the extent permitted under this Section 6.04, (ii) in
the case of any acquisition, merger, consolidation or amalgamation, in
accordance with Section 6.05, and (iii) to the extent that such Investments were
not made in contemplation of or in connection with such

 

--------------------------------------------------------------------------------


 

acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation;

 

(o)                              acquisitions of obligations of one or more
officers or other employees of any Parent Entity, Borrower Holdco or any other
Subsidiary in connection with such officer’s or employee’s acquisition of Equity
Interests of any Parent Entity, so long as no cash is actually advanced by
Borrower Holdco or any of its Subsidiaries to such officers or employees in
connection with the acquisition of any such obligations;

 

(p)                              Guarantees of operating leases (for the
avoidance of doubt, excluding Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case, entered into by Borrower
Holdco or any of its Subsidiaries in the ordinary course of business;

 

(q)                              Investments to the extent that payment for such
Investments is made with Equity Interests of any Parent Entity;

 

(r)                                 Investments in the Equity Interests of one
or more newly formed persons that are received in consideration of the
contribution by Parent or any of its Subsidiaries of assets (including Equity
Interests and cash) to such person or persons; provided that (i) the fair market
value of such assets, determined on an arm’s-length basis, so contributed
pursuant to this clause (r) shall not in the aggregate exceed $10.0 million and
(ii) in respect of each such contribution, a Responsible Officer of the Borrower
shall certify (A) that, after giving effect to such contribution, no Default or
Event of Default shall have occurred and be continuing, (B) the fair market
value of the assets so contributed and (C) that the requirement of clause (i) of
this proviso is satisfied;

 

(s)                                Investments consisting of the redemption,
purchase, repurchase or retirement of any Equity Interests permitted under
Section 6.06;

 

(t)                                 Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

(u)                              Investments in Foreign Subsidiaries not to
exceed $10.0 million, valued at the fair market value of such Investment at the
time such Investment is made;

 

(v)                              Guarantees permitted under Section 6.01 (except
to the extent such Guarantee is expressly subject to Section 6.04);

 

(w)                          advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of Borrower Holdco or any of its Subsidiaries;

 

(x)                              Investments, including loans and advances, to
any Parent Entity so long as Borrower Holdco or any of its Subsidiaries would
otherwise be permitted to make a Restricted Payment in such amount; provided
that the amount of any such Investment

 

--------------------------------------------------------------------------------


 

shall also be deemed to be a Restricted Payment under the appropriate clause of
Section 6.06 for all purposes of this Agreement;

 

(y)                              Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other persons;

 

(z)                               purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business,
to the extent such purchases and acquisitions constitute Investments;

 

(aa)                        Investments received substantially contemporaneously
in exchange for Equity Interests of any Parent Entity;

 

(bb)                      Investments in joint ventures, in the aggregate at any
time outstanding not to exceed the greater of (i) $35.0 million and (ii) 2.75%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which Required Financial Statements
have been delivered pursuant to Section 5.04 (calculated without regard to write
downs or write offs thereof); provided that if any Investment pursuant to this
clause (bb) is made in any person that is not a Subsidiary at the date of the
making of such Investment and such person becomes a Subsidiary after such date
pursuant to another Investment the amount of which, when taken together with the
amount of the prior Investment, would be permitted under another provision of
this Section 6.04, any Investment in such person outstanding under this
Section 6.04(bb) shall thereafter be deemed to have been made pursuant to such
other provision and shall cease to have been made pursuant to this clause (bb)
for so long as such person continues to be a Subsidiary; and

 

(cc)                        Investments in assets useful in the business of
Borrower Holdco and any of its Subsidiaries made with the proceeds of any
Reinvestment Deferred Amount or Below Threshold Asset Sale Proceeds; provided,
that if the underlying Asset Sale or Recovery Event was with respect to Borrower
Holdco or a Subsidiary of Borrower Holdco that is a Subsidiary Loan Party, then
such Investment shall be consummated by Borrower Holdco, the Borrower or a
Subsidiary of Borrower Holdco that is a Subsidiary Loan Party.

 

The amount of Investments that may be made at any time in Subsidiaries of
Borrower Holdco that are not Subsidiary Loan Parties pursuant to
Section 6.04(b) or 6.04(j) (the “Related Sections”) may, at the election of
Borrower Holdco, be increased by the amount of Investments that could be made at
such time under the other Related Section; provided that the amount of each such
increase in respect of one Related Section shall be treated as having been used
under the other Related Section.

 

SECTION 6.05                   Mergers, Consolidations, Sales of Assets and
Acquisitions.  Merge into, or consolidate or amalgamate with, any other person,
or permit any other person to merge into or consolidate with it, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired),

 

--------------------------------------------------------------------------------


 

or issue, sell, transfer or otherwise dispose of any Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division, unit or business of any other person, except that this
Section 6.05 shall not prohibit:

 

(a)                               (i) the purchase and sale of inventory in the
ordinary course of business, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business,
(iii) the sale of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business or (iv) the disposition of Permitted
Investments;

 

(b)                              if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
or would result therefrom, (i) the merger, consolidation or amalgamation of any
Subsidiary into (or with) Borrower Holdco or the Borrower in a transaction in
which Borrower Holdco or the Borrower is the survivor, (ii) the merger,
consolidation or amalgamation of any Subsidiary into or with any Subsidiary of
Borrower Holdco that is a Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Subsidiary of Borrower Holdco that is a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than Borrower Holdco, the Borrower or a Subsidiary Loan Party
receives any consideration, (iv) the merger, consolidation or amalgamation of
any Subsidiary that is not a Loan Party into or with any other Subsidiary that
is not a Loan Party, (v) the liquidation or dissolution or change in form of
entity of any Subsidiary (other than the Borrower) if the Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
or (vi) the merger, consolidation or amalgamation of any Subsidiary of Borrower
Holdco (other than the Borrower) with or into any other person in order to
effect an Investment permitted under Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary of Borrower Holdco that is a Subsidiary
Loan Party if the merging, consolidating or amalgamating Subsidiary was a Loan
Party and which, together with each of its Subsidiaries, shall have complied
with the requirements of Section 5.10;

 

(c)                               sales, transfers, leases or other dispositions
to Borrower Holdco or any of its Subsidiaries (upon voluntary liquidation or
otherwise); provided that any sales, transfers, leases or other dispositions by
a Loan Party to a Subsidiary that is not a Loan Party in reliance on this
clause (c) shall be made in compliance with Section 6.07 and the aggregate gross
proceeds (including non-cash proceeds) of any and all assets sold, leased,
transferred or leased shall not in the aggregate exceed, together with the
aggregate gross proceeds of any or all assets sold, transferred or disposed of
in reliance on clause (g) of this Section 6.05, in any fiscal year of Parent,
the greater of (i) $35.0 million and (ii) 2.75% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such sale,
transfer or other disposition for which Required Financial Statements have been
delivered pursuant to Section 5.04;

 

(d)                             Sale and Lease-Back Transactions permitted by
Section 6.03;

 

(e)                               Investments permitted by Section 6.04,
Permitted Liens and Restricted

 

--------------------------------------------------------------------------------


 

Payments permitted by Section 6.06;

 

(f)                                the sale of defaulted receivables in the
ordinary course of business and not as part of an accounts receivables financing
transaction;

 

(g)                              sales, transfers or other dispositions of
assets not otherwise permitted by this Section 6.05 (or required to be included
in this clause (g) pursuant to Section 6.05(c)); provided that (i) the aggregate
gross proceeds (including non-cash proceeds) of any or all assets sold,
transferred or otherwise disposed of in reliance upon this clause (g) shall not
exceed, together with the aggregate gross proceeds of any and all assets sold,
transferred or disposed of to Subsidiaries that are not Loan Parties in reliance
on clause (c) of this Section 6.05, in any fiscal year of Parent, the greater of
(A) $35.0 million and (B) 2.75% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such sale, transfer or other
disposition for which Required Financial Statements have been delivered pursuant
to Section 5.04, (ii) no Event of Default shall have occurred and be continuing
or would result therefrom, (iii) the Net Proceeds thereof shall be applied in
accordance with Section 2.09(a), (iv) at least 75.0% of the consideration
therefor shall be in the form of cash and cash equivalents and (v) such sale,
transfer or disposition shall be made for fair value (as determined by the
Borrower in good faith); provided, further, that (A) any liabilities (as shown
on the most recent Required Financial Statements or in the notes thereto) of
Borrower Holdco or any of its Subsidiaries, other than liabilities that are by
their terms subordinated to the Obligations, that are assumed by the transferee
with respect to the applicable disposition and for which Borrower Holdco and its
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by Borrower Holdco or its Subsidiaries from
such transferee shall be converted by Borrower Holdco or such Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable disposition and (C) any Designated Non-Cash Consideration
received in respect of such disposition having an aggregate fair market value as
determined by the Borrower in good faith, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
then outstanding, shall not exceed the greater of (x) $35.0 million and
(y) 2.75% of Consolidated Total Assets (measured at the time such Designated
Non-Cash Consideration is received), with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed for
purposes of this clause (g) to be cash;

 

(h)                              Permitted Business Acquisitions (including any
merger, consolidation or amalgamation in order to effect a Permitted Business
Acquisition; provided that following any such merger, consolidation or
amalgamation (i) involving the Borrower, the Borrower shall be the surviving
corporationentity, (ii) at least 75% of the consideration therefor shall be in
the form of cash and cash equivalents or exchanged for other assets of
comparable or greater market value or usefulness to the business of Borrower
Holdco and its Subsidiaries, taken as a whole, and the Net Proceeds thereof
shall be applied in accordance with Section 2.09(a) and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Subsidiary);

 

--------------------------------------------------------------------------------


 

(i)                                  leases, licenses, or subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(j)                                  sales, leases or other dispositions of
inventory of Borrower Holdco or any of its Subsidiaries determined by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of Borrower Holdco or such Subsidiary;

 

(k)                              acquisitions and purchases made with Below
Threshold Asset Sale Proceeds; and

 

(l)                                  any exchange of assets for services and/or
other assets of comparable or greater value; provided that (i) at least 90% of
the consideration received by the transferor shall consist of non-cash assets
that will be used in a business or business activity permitted hereunder,
(ii) the aggregate gross consideration (including exchange assets, other
non-cash consideration and cash proceeds) of any or all assets exchanged in
reliance upon this clause (l) shall not exceed, in any fiscal year of Parent,
the greater of (A) $50.0 million and (B) 4.0% of Consolidated Total Assets,
(iii) no Event of Default shall exist or would result therefrom and (iv) in the
event of a swap with a fair market value in excess of $15.0 million, (A) the
Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (B) such
exchange shall have been approved by at least a majority of the Board of
Directors of Parent or the Borrower.

 

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any person other than Parent, Borrower Holdco or any
other Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing, in each case, in accordance
with Section 9.18.

 

SECTION 6.06                   Restricted Payments.  Declare or pay any dividend
or make any other distribution (by reduction of capital or otherwise), directly
or indirectly, whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”) other than:

 

(a)                               Restricted Payments to Borrower Holdco, the
Borrower or any other Subsidiary of Borrower Holdco (or, in the case of
non-Wholly Owned Subsidiaries, to Borrower Holdco and to each other owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of Borrower Holdco, the Borrower or such Subsidiary) based
on their relative ownership interests so long as any repurchase of its Equity
Interests from a person that is not Borrower Holdco or a Subsidiary of Borrower
Holdco is permitted under Section 6.04);

 

--------------------------------------------------------------------------------


 

(b)                              Restricted Payments to permit any Parent Entity
to (i) pay operating, overhead, legal, accounting and other professional fees
and expenses (including directors’ fees and expenses and administrative, legal,
accounting, filings and similar expenses), (ii) pay fees and expenses related to
any public offering or private placement of debt or equity securities of any
Parent Entity whether or not consummated or any Investment permitted hereunder,
(iii) pay franchise taxes and other fees, taxes and expenses in connection with
any Parent Entity’s ownership of any Subsidiary or the maintenance of its legal
existence, (iv) make payments permitted by Section 6.07 (other than
Section 6.07(g)) or (v) pay customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any Parent
Entity, in each case, in order to permit such Parent Entity to make such
payments;

 

(c)                               (i) Restricted Payments to any Parent Entity
that files, or to any Parent Entity for the purpose of paying to any other
Parent Entity that files, a consolidated U.S. federal or combined or unitary
state tax return that includes Borrower Holdco and its Subsidiaries (or the
taxable income thereof), in each case, in an amount not to exceed the amount
that Borrower Holdco and its Subsidiaries would have been required to pay in
respect of federal, state or local taxes (as the case may be) in respect of such
fiscal year if Borrower Holdco and its Subsidiaries paid such taxes directly as
a stand-alone taxpayer (or stand-alone group) and (ii) to the extent of amounts
paid by Unrestricted Subsidiaries to Borrower Holdco or any of its Subsidiaries
(unless (A) such cash distribution by an Unrestricted Subsidiary is prohibited
or restricted by any law, (B) the Borrower is unable to obtain, through
commercially reasonable efforts, any required consent, approval or authorization
of any Governmental Authority for such cash distribution, or (C) such cash
distribution is prohibited by any contractual obligation or the terms of any
security that the Borrower, through commercially reasonable efforts, is unable
to avoid), Restricted Payments to any Parent Entity necessary to pay the tax
liabilities of Unrestricted Subsidiaries or of any Parent Entity attributable to
Unrestricted Subsidiaries;

 

(d)                             Restricted Payments to any Parent Entity the
proceeds of which are used to purchase or redeem, or to any Parent Entity for
the purpose of paying to any other Parent Entity to purchase or redeem, the
Equity Interests of such Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Parent or any of its Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided that the aggregate amount of such purchases or
redemptions under this clause (d) shall not exceed (i) $10.0 million in any
fiscal year (with any unused amounts in any fiscal year being carried over to
the immediately succeeding fiscal year) plus (ii) the amount of Net Proceeds
contributed to the Borrower or Borrower Holdco that were received by any Parent
Entity during such fiscal year from sales of Equity Interests of any Parent
Entity to directors, consultants, officers or employees of Parent or any of its
Subsidiaries in connection with permitted employee compensation and incentive
arrangements, plus (iii) the amount of net proceeds of any key man life
insurance policies received during such calendar year plus (iv) the amount of
any bona fide cash bonuses otherwise payable to members of management, directors
or consultants of Parent or any of its Subsidiaries

 

--------------------------------------------------------------------------------


 

in connection with the Transactions that are foregone in return for the receipt
of Equity Interests, the fair market value of which is equal to or less than the
amount of such cash bonuses, which, if not used in any year, may be carried
forward to any subsequent fiscal year; provided, further, that cancellation of
Indebtedness owing to Borrower Holdco, the Borrower or any of its Subsidiaries
from members of management of Parent or any of its Subsidiaries in connection
with a repurchase of Equity Interests of any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

 

(e)                               non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

(f)                                Restricted Payments in an amount not to
exceed the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(f), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that (i) at
the time such Restricted Payments are made, no Event of Default shall have
occurred and be continuing or would result therefrom and (ii) after giving
effect to such Restricted Payments on a Pro Forma Basis, the Total Net Leverage
Ratio shall be less than or equal to the Closing Date Total Net Leverage Ratio;

 

(g)                              Restricted Payments to consummate the
Transactions and to pay any amounts pursuant to the Purchase Agreement, and
Restricted Payments made by any Subsidiary in exchange for the assumption and
contribution of the Obligations in connection with the Contribution;

 

(h)                              Restricted Payments to allow any Parent Entity
to make, or to any Parent Entity for the purpose of paying to any other Parent
Entity to make, payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

 

(i)                                  after a Qualified IPO, Restricted Payments
to any Parent Entity in an amount equal to 6.0% per annum of the Net Proceeds
received from any public offering of the Equity Interests of Parent or any
Parent Entity that are contributed to Borrower Holdco or the Borrower;

 

(j)                                  Restricted Payments to any Parent Entity to
finance, or to any Parent Entity for the purpose of paying to any other Parent
Entity to finance, any Investment permitted to be made pursuant to Section 6.04;
provided that (i) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (ii) such Parent Entity
shall, immediately following the closing thereof, cause (A) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or any other Subsidiary or (B) the merger, consolidation or amalgamation (to the
extent permitted by Section 6.05) of the person formed or acquired into the
Borrower or any other Subsidiary in order to consummate such Permitted Business
Acquisition or Investment, in each case, in accordance with the requirements of
Section 5.10; and

 

--------------------------------------------------------------------------------


 

(k)                              so long as no Event of Default has occurred and
is continuing, Restricted Payments to any Parent Entity not to exceed (i) $2.0
million in any fiscal year to pay, or to any Parent Entity for the purpose of
paying to any other Parent Entity to pay, monitoring, consulting, management,
transaction, advisory, termination or similar fees payable to Sponsor or any
Sponsor Affiliate in accordance with the Management Agreement (it being
understood that any amounts that are not paid due to the existence of an Event
of Default shall accrue and may be paid when the applicable Event of Default
ceases to exist or is otherwise waived; provided that such accrued amounts shall
be subordinated in respect of the Obligations in accordance with the terms of
the Management Agreement as in effect on the Closing Date) and (ii) indemnities,
reimbursements and reasonable and documented out-of-pocket fees and expenses of
Sponsor or any Sponsor Affiliate in connection therewith.

 

SECTION 6.07                   Transactions with Affiliates.  Sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transaction with, any of its Affiliates in a
transaction involving aggregate consideration in excess of $5.0 million, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
or (ii) upon terms no less favorable to Borrower Holdco, the Borrower or their
respective Subsidiaries, as applicable, than would be obtained in a comparable
arm’s length transaction with a person that is not an Affiliate, except that
this Section 6.07 shall not prohibit:

 

(a)                               any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, equity purchase agreements, stock options and stock
ownership plans approved by the Board of Directors of the Borrower or any Parent
Entity;

 

(b)                              loans or advances to employees or consultants
of any Parent Entity, the Borrower or any of its Subsidiaries in accordance with
Section 6.04(e);

 

(c)                               transactions between or among the Borrower and
any other Loan Party or any entity that becomes a Loan Party as a result of such
transaction (including via merger, consolidation or amalgamation in which a Loan
Party is the surviving entity);

 

(d)                             the payment of fees, reasonable out-of-pocket
costs and indemnities to directors, officers, consultants and employees of
Parent or any of its Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to Borrower Holdco and its Subsidiaries (which shall be 100% for
so long as such Parent Entity owns no assets other than the Equity Interests in
the Subsidiaries and assets incidental to the ownership of Borrower Holdco and
its Subsidiaries));

 

(e)                               the Transactions, the Contribution and
transactions pursuant to the Transaction Documents and other transactions,
agreements and arrangements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect;

 

(f)                                (i) any employment agreements entered into by
Borrower Holdco or any

 

--------------------------------------------------------------------------------


 

of its Subsidiaries in the ordinary course of business, (ii) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors and (iii) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

 

(g)                              Restricted Payments permitted under
Section 6.06, including payments to any Parent Entity;

 

(h)                              any purchase by any Parent Entity of the Equity
Interests of any Wholly-Owned Subsidiary; provided that any Equity Interests of
any Wholly-Owned Subsidiary purchased by such Parent Entity shall be pledged to
the Collateral Agent on behalf of the Lenders pursuant to the Collateral
Agreement;

 

(i)                                  any agreement to pay, and the payment of,
monitoring, consulting, management, transaction, advisory, termination or
similar fees payable to Sponsor or any Sponsor Affiliate pursuant to the
Management Agreement or another similar or related agreement with Sponsor or an
Sponsor Affiliate, indemnities, expenses, reimbursements and reasonable and
documented out-of-pocket fees and expenses of Sponsor or any Sponsor Affiliate
in connection therewith;

 

(j)                                  payments to Sponsor or any Sponsor
Affiliate for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith;

 

(k)                              transactions with Wholly Owned Subsidiaries for
the purchase or sale of goods, products, parts and services entered into in the
ordinary course of business in a manner consistent with past practice;

 

(l)                                  any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Board of Directors of Borrower Holdco or the Borrower
from an accounting, appraisal or investment banking firm, in each case, of
nationally recognized standing that is (i) in the good faith determination of
the Borrower qualified to render such letter and (ii) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to Borrower Holdco or its Subsidiaries, as
applicable, than would be obtained in a comparable arm’s length transaction with
a person that is not an Affiliate;

 

(m)                          subject to clause (i) of this Section 6.07, the
payment of all fees, expenses, bonuses and awards related to the Transactions
contemplated by the Information Memorandum, including fees to Sponsor or any
Sponsor Affiliate;

 

(n)                              transactions with joint ventures for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business and in a manner

 

--------------------------------------------------------------------------------


 

consistent with past practice;

 

(o)                              the issuance, sale or transfer of Equity
Interests of Borrower Holdco or the Borrower to any Parent Entity and capital
contributions by any Parent Entity to Borrower Holdco or the Borrower;

 

(p)                              the issuance of Equity Interests to the
management of Parent or any of its Subsidiaries in connection with the
Transactions;

 

(q)                              payments by Parent or any of its Subsidiaries
pursuant to tax sharing agreements among Parent and any of its Subsidiaries on
customary terms that require each party to make payments when such taxes are due
or refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis, and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party;

 

(r)                                 payments or loans (or cancellation of loans)
to employees or consultants that are (i) approved by a majority of the
Disinterested Directors of Parent, Borrower Holdco or the Borrower in good
faith, (ii) made in compliance with applicable law and (iii) otherwise permitted
under this Agreement;

 

(s)                                transactions with customers, clients,
suppliers, or purchasers or sellers of goods or services, in each case, in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to Borrower Holdco and its Subsidiaries;

 

(t)                                 transactions between or among Borrower
Holdco or any of its Subsidiaries and any person, a director of which is also a
director of the Borrower or any Parent Entity, so long as (i) such director
abstains from voting as a director of the Borrower or such Parent Entity, as the
case may be, on any matter involving such other person and (ii) such person is
not an Affiliate of the Borrower for any reason other than such director’s
acting in such capacity;

 

(u)                              transactions permitted by, and complying with,
the provisions of Section 6.04(b) and Section 6.05(b); and

 

(v)                              intercompany transactions undertaken in good
faith (as certified by a Responsible Officer of the Borrower) for the purpose of
improving the consolidated tax efficiency of Parent and its Subsidiaries and not
for the purpose of circumventing any covenant set forth herein.

 

SECTION 6.08                   Business of Borrower Holdco and its
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
in any business or business activity other than any business or business
activity conducted by any Loan Party on the Closing Date and any similar,
corollary, related, incidental or complementary business or business activities
or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

--------------------------------------------------------------------------------


 

SECTION 6.09                   Limitation on Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By Laws and Certain
Other Agreements; etc.

 

(a)                               Amend or modify in any manner materially
adverse to the Lenders or the Administrative Agent, or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders), the articles or certificate of
incorporation (or similar document), by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
Borrower Holdco or any of its Subsidiaries or the Purchase Agreement.

 

(b)                              (i)  Make, or agree or offer in writing to pay
or make, directly or indirectly, any payment or other distribution in cash in
respect of (A) any Indebtedness permitted to be incurred hereunder that is
subordinated in right of payment of the Obligations or secured by Liens that are
in all respects subordinated to the Liens securing the Obligations or (B) any
Permitted Refinancing Indebtedness in respect of the foregoing (“Junior
Financing”) or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing or such Indebtedness except for (1) the
incurrence of Permitted Refinancing Indebtedness in respect thereof,
(2) payments of regularly scheduled principal and interest, mandatory offers to
repay, mandatory prepayments of principal, premium and interest and payments of
fees, expenses and indemnification obligations with respect to such Junior
Financing, (3) payments or distributions in respect of all or any portion of
such Junior Financing with the proceeds contributed directly or indirectly to
the Borrower or Borrower Holdco by any Parent Entity from the issuance, sale or
exchange by any Parent Entity of Equity Interests made within 18 months prior
thereto, (4) the conversion of any such Junior Financing to Equity Interests of
any Parent Entity, (5) so long as no Event of Default has occurred and is
continuing, any payment that is intended to prevent such Junior Financing or any
Term Facility from being treated as an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code, (6) so long as
no Event of Default has occurred and is continuing or would result therefrom,
payments or distributions in respect of Junior Financings made with the portion,
if any, of the Cumulative Credit that the Borrower elects to apply to this
Section 6.09(b)(i), (7) so long as no Event of Default has occurred and is
continuing or would result therefrom, payments in respect of any amounts
outstanding under the Second Lien Term Loan Credit Agreement made with the
proceeds of the “2013 Incremental Term Loans” (as such term is defined in the
First Amendment), and (8) so long as no Event of Default has occurred and is
continuing or would result therefrom, payments in respect of any amounts
outstanding under the Second Lien Term Loan Credit Agreement made with (x) the
proceeds of the “2013-B Incremental Term Loans” (as such term is defined in the
Second Amendment) and (y) only to the extent that the entire amount of the
proceeds of such 2013-B Incremental Term Loans received by the Borrower is
insufficient to prepay in full all amounts outstanding under the Second Lien
Term Loan Credit Agreement and any prepayment premiums or fees required in
connection with such prepayment, cash on hand of the Borrower; or

 

(ii)                              amend or modify, or permit the amendment or
modification of, any provision of any Junior Financing or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment

 

--------------------------------------------------------------------------------


 

provisions thereof (if any) in a manner adverse to the Lenders or (B) otherwise
comply with the definition of “Permitted Refinancing Indebtedness”.

 

(c)                               Permit any Material Subsidiary to enter into
any agreement or instrument that by its terms restricts (i) the payment of
dividends or distributions or the making of cash advances to Borrower Holdco or
any of its Subsidiaries that is a direct or indirect parent of such Material
Subsidiary or (ii) the granting of Liens by Borrower Holdco or such Material
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

 

(A)                          restrictions imposed by applicable law;

 

(B)                           contractual encumbrances or restrictions
(i)  under the ABL Loan Documents, (ii) under the definitive documentation
evidencing any Credit Agreement Refinancing Indebtedness or Credit Agreement
Refinancing Indebtedness (as defined in the ABL Credit Agreement), (iii) under
Indebtedness created under Incremental Facilities, Incremental Equivalent First
Lien Term Debt, Indebtedness created under Incremental FacilitiesRevolving
Commitments (as defined in the ABL Credit Agreement or), Indebtedness secured by
a Lien permitted under Section 6.02(t) or 6.02(bb), or Indebtedness permitted
under Section 6.01(b) of the Credit Agreement, and (iv) under any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that does not expand the scope of any such encumbrance or
restriction;

 

(C)                           any restriction on a Subsidiary imposed pursuant
to an agreement entered into for the sale or disposition of the Equity Interests
or assets of a Subsidiary pending the closing of such sale or disposition;

 

(D)                          customary provisions in joint venture agreements
and other similar agreements entered into in the ordinary course of business;

 

(E)                            any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(F)                             any restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Sections 6.01(h), (i), (j), (k),
(m), (q), (r), (u) or (x) or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not more restrictive, taken as a
whole, than the restrictions contained in the Loan Documents;

 

(G)                          customary provisions contained in leases or
licenses of intellectual property and other similar agreements entered into in
the ordinary course of business;

 

(H)                          customary provisions restricting subletting or
assignment of

 

--------------------------------------------------------------------------------


 

any lease governing a leasehold interest;

 

(I)                                customary provisions restricting assignment
of any agreement entered into in the ordinary course of business;

 

(J)                                customary restrictions and conditions
contained in any agreement relating to the sale, transfer or other disposition
of any asset permitted under Section 6.05 pending the consummation of such sale,
transfer or other disposition;

 

(K)                          customary restrictions and conditions contained in
the document relating to any Lien, so long as (1) such Lien is a Permitted Lien
and such restrictions or conditions relate only to the specific asset subject to
such Lien and (2) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 6.09;

 

(L)                            customary net worth provisions contained in Real
Property leases entered into by Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the other Subsidiaries to
meet their ongoing obligations;

 

(M)                        any agreement in effect at the time any person
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary;

 

(N)                          restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Subsidiary of Borrower Holdco
that is not a Subsidiary Loan Party;

 

(O)                          customary restrictions on leases, subleases,
licenses or Equity Interests or asset sale agreements otherwise permitted hereby
as long as such restrictions relate to the Equity Interests and assets subject
thereto;

 

(P)                             restrictions on cash or other deposits imposed
by customers under contracts entered into in the ordinary course of business; or

 

(Q)                          any encumbrances or restrictions of the type
referred to in Sections 6.09(c)(i) and 6.09(c)(ii) imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (P) above, so long as such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to or such Lien, dividend and other payment
restrictions than those contained in the Lien, dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

--------------------------------------------------------------------------------


 

ARTICLE VIA

 

Parent Covenant

 

Parent covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect and until all Obligations (other than Obligations in
respect of Specified Hedge Agreements, Cash Management Obligations and
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted) have been paid in full,
unless the Required Lenders shall otherwise consent in writing, (a) Parent will
not (and will not cause or permit any Intermediate Parent to) create, incur,
assume or permit to exist any Lien (other than Liens of a type described in
Sections 6.02(d), (e) or (k)) on any of the Equity Interests issued by Casino,
S&F Holdings or Borrower Holdco other than the Liens created under the Loan
Documents, the ABL Loan Documents or the definitive documentation evidencing any
Credit Agreement Refinancing Indebtedness, Incremental Facilities, Incremental
Equivalent First Lien Term Debt, Indebtedness permitted under Sections 6.01(b),
(h), (i), (j), (k), (m), (q) or (u) or Indebtedness secured by a Lien permitted
under Section 6.02(t) or 6.02(bb), and any Permitted Refinancing Indebtedness in
respect of any of the foregoing, and non-consensual Liens arising by operation
of law, (b) Parent shall (and except as otherwise permitted below, shall cause
each Intermediate Parent to) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided
that so long as no Event of Default exists or would result therefrom, Parent may
merge with any other person, (c) Parent will, and will cause each Intermediate
Parent to, otherwise maintain their passive holding company status; provided
that notwithstanding the foregoing, Parent and each Intermediate Parent shall be
permitted to be a borrower or issuer of any Indebtedness permitted under this
Agreement, a Loan Party of any Indebtedness permitted under this Agreement,
grant liens in connection with the foregoing except as prevented by
clause (a) above, and take all other actions permitted or required under the
Loan Documents, the ABL Loan Documents or the definitive documentation
evidencing any Credit Agreement Refinancing Indebtedness, Incremental
Facilities, Incremental Equivalent First Lien Term Debt or Indebtedness
permitted under Sections 6.01(b), (h), (i), (j), (k), (m), (q), (u) or (x) or
Indebtedness secured by a Lien permitted under Section 6.02(t) or 6.02(bb), and
any Permitted Refinancing Indebtedness in respect of any of the foregoing,
including taking actions incidental to the consummation of the Transactions, the
making of Restricted Payments to the extent such Restricted Payments are
permitted to be made to it under Section 6.06, and other activities incidental
to compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to employees; provided, further, that
notwithstanding the foregoing or any other restriction in this Agreement, Parent
and/or any Intermediate Parent may enter into a merger or consolidation with
Parent or any other Intermediate Parent, or may liquidate, wind up or dissolve
itself, in connection with a restructuring whereby Parent, any Intermediate
Parent or a newly formed Wholly Owned Domestic Subsidiary of Parent or any
Intermediate Parent will directly own 100% of the Equity Interests of the
Borrower; and provided, further, that, from and after the Contribution, Parent
will be a Guarantor, S&F Stores will accede to the Credit Agreement pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and thereafter be the Borrower, and Parent will thereafter
cease to have any liabilities or obligations in respect of its former capacity
as the Borrower.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

SECTION 7.01                   Events of Default.  In case of the happening of
any of the following events (each, an “Event of Default”):

 

(a)                               any representation or warranty made or deemed
made by Parent, the Borrower or any other Loan Party herein or in any other Loan
Document or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made or deemed made;

 

(b)                              default shall be made in the payment of any
principal of any Term Loan when and as the same shall become due and payable,
whether at the due date thereof, at a date fixed for prepayment thereof, by
acceleration thereof or otherwise;

 

(c)                               default shall be made in the payment of any
interest on any Term Loan or in the payment of any Fee or any other amount
(other than an amount referred to in clause (b) of this Section 7.01) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

 

(d)                             default shall be made in the due observance or
performance by Parent, the Borrower or any other Loan Party of any covenant,
condition or agreement contained in Section 5.01(a), 5.05(a) or 5.08 or in
Article VI or Article VIA (in each case solely to the extent applicable to such
person);

 

(e)                               default shall be made in the due observance or
performance by Parent, the Borrower or any other Loan Party of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) and (d) of this Section 7.01) (in each case solely
to the extent applicable to such person) and such default shall continue
unremedied for a period of 30 days) after notice thereof from the Administrative
Agent to the Borrower;

 

(f)                                (i) any event or condition shall occur that
(A) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (B) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity or (ii) the Borrower or any of its Subsidiaries
shall fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that the failure to observe or perform the financial
maintenance covenant under the ABL Credit Agreement (a “Financial Covenant
Default”) shall not in and of itself constitute an Event of Default hereunder
until the earlier of (1) 60 days following the date of such Financial Covenant
Default and

 

--------------------------------------------------------------------------------


 

(2) the date on which the lenders under the ABL Credit Agreement shall have
accelerated payment of the ABL Obligations and terminate the ABL Commitments or
foreclosed upon the ABL Priority Collateral; and, provided, further, that prior
to the time it becomes an Event of Default hereunder, any Financial Covenant
Default may be waived, amended, terminated or otherwise modified from time to
time by the Borrower and the Required Lenders (as defined in the ABL Credit
Agreement);

 

(g)                              a Change in Control shall have occurred;

 

(h)                              an involuntary proceeding shall be commenced or
an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Parent, the Borrower or any of the Material
Subsidiaries, or of a substantial part of the property or assets of Parent, the
Borrower or any Material Subsidiary, under Title 11 of the United States Code,
as now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or any of the Material Subsidiaries or for a substantial
part of the property or assets of Parent, the Borrower or any other Subsidiary
or (iii) the winding up or liquidation of Parent, the Borrower or any Material
Subsidiary (except, in the case of any Material Subsidiary, in a transaction
permitted by Section 6.05) and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                  Parent, the Borrower or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent, the Borrower or any of the Material
Subsidiaries or for a substantial part of the property or assets of Parent, the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;

 

(j)                                  the failure by the Borrower or any other
Subsidiary Loan Party to pay one or more final judgments aggregating in excess
of $25.0 million (to the extent not covered by insurance), which judgments are
not discharged or effectively waived or stayed for a period of 45 consecutive
days, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any other Subsidiary Loan Party to
enforce any such judgment;

 

(k)                              (i) a trustee shall be appointed by a United
States district court to administer any Plan, (ii) an ERISA Event or ERISA
Events shall have occurred with respect to any Plan or Multiemployer Plan,
(iii) the PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any Plan or Plans, (iv) Parent, the

 

--------------------------------------------------------------------------------


 

Borrower or any other Subsidiary or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4242 of ERISA), is being
terminated, is insolvent (within the meaning of Section 4245 of ERISA) or is in
endangered or critical status (within the meaning of Section 305 of ERISA) or
(v) Parent, the Borrower or any other Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan (other than any “prohibited transaction” for which a
statutory or administrative exemption is available) and, in each case, with
respect to clauses (i) through (v) above, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect;

 

(l)                                  (i) any material provision of any Loan
Document shall cease to be, or be asserted in writing by Parent, the Borrower or
any of its Subsidiaries not to be, for any reason, a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Parent, the Borrower and its Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by the Borrower or any other Loan Party
not to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under a Security Document or to
file Uniform Commercial Code continuation statements or take the actions
described on Schedule 3.04 and except to the extent that such loss is covered by
a lender’s title insurance policy and the Collateral Agent shall be reasonably
satisfied with the credit of such insurer or (iii) the Guarantees pursuant to
the Security Documents by any Loan Party of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms thereof)
or shall be asserted in writing by Parent, the Borrower or any other Subsidiary
Loan Party not to be in effect or not to be legal, valid and binding
obligations;

 

(m)                          an event of default shall have occurred and be
continuing beyond any applicable grace period under the Sale/Lease-Back
Documents that results in a Material Adverse Effect; or

 

(n)                              the failure of the Borrower to consummate the
Contribution within seven Business Days of the Closing Date (except to the
extent such failure results from any action or inaction by any party hereto
other than the Loan Parties);

 

then, (i) in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take any or all of
the following actions, at the same or different times:  (A) declare the Term
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the

 

--------------------------------------------------------------------------------


 

principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and (B) exercise all rights and remedies granted to it
under any Loan Document and all of its rights under any other applicable law or
in equity, and (ii) in any event with respect to the Borrower described in
clause (h) or (i) of this Section 7.01, the principal of the Term Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 

SECTION 7.02                   Exclusion of Immaterial Subsidiaries.  Solely for
the purposes of determining whether an Event of Default has occurred under
Section 7.01(h), (i), or (k), any reference in any such Section to any
Subsidiary shall be deemed not to include any Immaterial Subsidiary affected by
any event or circumstance referred to in any such clause.

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01                   Appointment.  (a)  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as agent of such Lender under
this Agreement and the other Loan Documents, as applicable, including as the
Collateral Agent for such Lender and the other applicable Secured Parties under
the applicable Security Documents, and each such Lender irrevocably authorizes
the Administrative Agent, in such capacities, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  In addition, to the extent required under the laws of any jurisdiction
other than the United States, each of the Lenders hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all

 

--------------------------------------------------------------------------------


 

amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.  For the avoidance of doubt, no Borrower shall have liability for the
actions of the Administrative Agent pursuant to the immediately preceding
sentence.

 

(b)                              In furtherance of the foregoing, each Lender
hereby appoints and authorizes the Administrative Agent to act as the agent of
such Lender for purposes of acquiring, holding and enforcing any and all Liens
on the Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In connection therewith, the Administrative Agent (and any
Subagents appointed by the Administrative Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Administrative Agent) shall be
entitled to the benefits of this Article VIII (including, without limitation,
Section 8.07) as though the Administrative Agent (and any such Subagents) were
an “Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

(c)                               Each Lender irrevocably authorizes the
Administrative Agent, at its option and in its discretion:  (i) to release any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document (A) upon termination of the Commitments and payment in full of all
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted), (B) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document or (C) if approved,
authorized or ratified in writing in accordance with Section 9.08 hereof;
(ii) to release any Loan Party from its obligations under the Loan Documents if
such person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and (iii) to subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(i) or (j).  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release its interest in particular types
or items of property, or to release any Loan Party from its obligations under
the Loan Documents.

 

(d)                             In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, (i) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (A) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
and any Subagents allowed in such judicial proceeding and (B) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official

 

--------------------------------------------------------------------------------


 

in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the Loan
Documents.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

SECTION 8.02                   Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of the agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
may also from time to time, when the Administrative Agent deems it to be
necessary or desirable, appoint one or more trustees, co-trustees, collateral
co-agents, collateral subagents or attorneys-in-fact (each, a “Subagent”) with
respect to all or any part of the Collateral; provided that no such Subagent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent.  Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by the Administrative Agent to
more fully or certainly vest in and confirm to such Subagent such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent.  If any Subagent, or successor
thereto, shall die, become incapable of acting, resign or be removed, all
rights, powers, privileges and duties of such Subagent, to the extent permitted
by law, shall automatically vest in and be exercised by the Administrative Agent
until the appointment of a new Subagent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects in accordance with the foregoing provisions of this
Section 8.02 in the absence of the Administrative Agent’s gross negligence or
willful misconduct.

 

SECTION 8.03                   Exculpatory Provisions.  None of the
Administrative Agent, its Affiliates or any of their respective officers,
directors, employees, agents or attorneys-in-fact shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for

 

--------------------------------------------------------------------------------


 

any failure of any Loan Party party thereto to perform its obligations hereunder
or thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, and (b) the
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.04                   Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed in good faith by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
in good faith by it to have been made by the proper person, and shall not incur
any liability for relying thereon.  In determining compliance with any condition
hereunder to any Borrowing that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to such Borrowing. 
The Administrative Agent may consult with legal counsel (including counsel to
Parent or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or

 

--------------------------------------------------------------------------------


 

in refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Term Loans.

 

SECTION 8.05                   Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received written notice
from a Lender, Parent or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

SECTION 8.06                   Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Agents that it has, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Term Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

SECTION 8.07                   Indemnification.  The Lenders agree to indemnify
each Agent (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), in the amount of its pro rata share
(based on its aggregate outstanding Term Loans) (determined at the time such
indemnity is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or

 

--------------------------------------------------------------------------------


 

disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Term Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The failure of
any Lender to reimburse the Administrative Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount.  The agreements in this Section 8.07 shall survive
the payment of the Term Loans and all other amounts payable hereunder.

 

SECTION 8.08                   Agent in Its Individual Capacity.  Each Agent and
its affiliates may make loans to, accept deposits from, and generally engage in
any kind of business with any Loan Party as though the Administrative Agent were
not the Administrative Agent.  With respect to its Term Loans made or renewed by
it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

SECTION 8.09                   Successor Agent.  The Administrative Agent may
resign as Administrative Agent upon ten days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns as the Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless a Specified Event of Default shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
reference to the resigning Administrative Agent shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Administrative Agent or
any of the parties to this Agreement or any holders of the Loans.  If no
successor agent has accepted appointment as Administrative Agent by the date
that is ten days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the retiring Administrative Agent hereunder
shall, on behalf of the Lenders, appoint a successor agent which shall (unless a
Specified Event of Default shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------


 

SECTION 8.10                   Arrangers and Co-Documentation Agents.  None of
the Arrangers or the Co-Documentation Agents shall have any duties or
responsibilities hereunder in their respective capacities as such.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                   Notices; Communications.  (a)  Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 9.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or e-mail, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, in each case, as follows:

 

(i)                                  if to any Loan Party or the Administrative
Agent, to the address, facsimile number, e-mail address or telephone number
specified for such person on Schedule 9.01; and

 

(ii)                              if to any other Lender, to the address,
facsimile number, e-mail address or telephone number specified in its
Administrative Questionnaire.

 

(b)                              Notices and other communications to the Lenders
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)                               Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 9.01(b) shall be effective as
provided in such Section 9.01(b).

 

(d)                             Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                               Documents required to be delivered pursuant to
Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 9.17) and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents or provides
a link thereto on the Borrower’s website on the Internet at the website address
listed on Schedule 9.01

 

--------------------------------------------------------------------------------


 

or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or e-mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
provided, further, that, upon reasonable request by the Administrative Agent,
the Borrower shall also provide a hard copy to the Administrative Agent of any
such document.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

SECTION 9.02                   Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties herein, in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Term Loans and the execution and
delivery of the Loan Documents, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Term Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been terminated. 
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder and the termination of the Commitments or
this Agreement.

 

SECTION 9.03                   Binding Effect.  This Agreement shall become
effective when it has been executed by Parent, Borrower Holdco, the Borrower
Parties and the Administrative Agent and when the Administrative Agent has
received copies hereof which, when taken together, bear the signatures of each
of the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of Parent, Borrower Holdco, the Borrower Parties, each Agent, each
Lender and their respective permitted successors and assigns.

 

SECTION 9.04                   Successors and Assigns.  (a)  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), except pursuant to the Acquisition or the Contribution, and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

 

--------------------------------------------------------------------------------


 

(b)                              (i)  Subject to the conditions set forth in
paragraph (b)(ii) of this Section 9.04, any Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Term Loans at the time
owing to it with the prior written consent (such consent not to be unreasonably
withheld) of:

 

(A)                          the Borrower; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if a Specified Event of Default has occurred and is
continuing, any other person; provided, further, that such consent shall be
deemed to have been given if the Borrower has not responded within ten Business
Days after notice by the Administrative Agent or the respective assigning
Lender; and

 

(B)                           the Administrative Agent; provided that no consent
of the Administrative Agent shall be required for an assignment of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

(ii)                              Assignments shall be subject to the following
additional conditions:

 

(A)                          except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Term Loans, the amount of the Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1.0 million,
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if a
Specified Event of Default has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Approved Funds shall
be treated as one assignment for purposes of meeting the minimum assignment
amount requirement), if any;

 

(B)                           the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(C)                           the Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required to be delivered pursuant to Section 2.15; and

 

(D)                          the Assignor shall deliver to the Administrative
Agent any Note issued to it with respect to the assigned Term Loan.

 

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a

 

--------------------------------------------------------------------------------


 

natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

(iii)                          Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.05).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

 

(iv)                          The Administrative Agent, acting for this purpose
as the Administrative Agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the principal
amount of the Term Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (solely with respect to such Lender’s Loans) at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                              Upon its receipt of a duly completed Assignment
and Acceptance executed by an assigning Lender and an Assignee, the Assignee’s
completed Administrative Questionnaire (unless the Assignee shall already be a
Lender hereunder), all applicable tax forms, any Note outstanding with respect
to the assigned Term Loan, the processing and recordation fee referred to in
paragraph (b)(ii)(B) of this Section 9.04 and any written consent to such
assignment required by paragraph (b) of this Section 9.04, the Administrative
Agent promptly shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

 

(c)                               By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the Assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is

 

--------------------------------------------------------------------------------


 

the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim and that the outstanding balances of its Term Loans,
in each case, without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance; (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Parent, the
Borrower or any other Subsidiary or the performance or observance by Parent, the
Borrower or any other Subsidiary of any of its obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
Required Financial Statements delivered pursuant to Section 5.04, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent
or the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) the Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)                             (i)  Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 9.04(b)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant.  Subject to clause (d)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided that

 

--------------------------------------------------------------------------------


 

such Participant shall be subject to Section 2.16(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)                              A Participant shall not be entitled to receive
any greater payment under Section 2.13, 2.14 or 2.15 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 to the extent such Participant fails to comply with
Section 2.15(e) as though it were a Lender.

 

(e)                               Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(f)                                The Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (e) of this
Section 9.04.

 

(g)                              [Reserved].

 

(h)                              If the Borrower wishes to replace the Term
Loans with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders, instead of prepaying the Term Loans to be
replaced, to (i) require the Lenders to assign such Term Loans to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Term Loans to be replaced shall be purchased at par

 

--------------------------------------------------------------------------------


 

(allocated among the Lenders in the same manner as would be required if such
Term Loans were being optionally prepaid), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Section 9.05(b).  By
receiving such purchase price, the Lenders shall automatically be deemed to have
assigned the Term Loans pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(i)                                  Notwithstanding the foregoing, no
assignment may be made or participation sold to an Disqualified Institution
without the prior written consent of the Borrower.

 

(j)                                  Notwithstanding anything to the contrary
contained herein, no Non-Debt Fund Affiliate shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of Parent or the
Borrower are not then present, (ii) receive any information or material prepared
by the Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to this Agreement) or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents in the absence, with respect to any such person, of the gross
negligence, bad faith (including a material breach of obligations under the Loan
Documents) or willful misconduct by such person and its Primary Related Parties
(as determined by a court of competent jurisdiction by final and nonappealable
judgment).

 

(k)                              Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Term Loans
hereunder to any person who, after giving effect to such assignment, would be an
Affiliated Lender; provided that:

 

(i)                                  such assignment shall be made pursuant to
(A) an open market purchase (including, for the avoidance of doubt, any purchase
made during the initial syndication of the Term Loans) on a non-pro rata basis
or (B) a Dutch Auction open to all Lenders of the applicable Class on a pro rata
basis;

 

(ii)                              in the case of an assignment to a Non-Debt
Fund Affiliate, the assigning Lender and such Non-Debt Fund Affiliate purchasing
such Lender’s Term Loans shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit E (a “Non-Debt Fund
Affiliate Assignment and Acceptance”) in lieu of an Assignment and Acceptance;

 

(iii)                          in the case of an assignment to a Non-Debt Fund
Affiliate, at the time of such assignment and after giving effect to such
assignment, Non-Debt Fund Affiliates shall not, in the aggregate, hold Term
Loans (and participating interests in

 

--------------------------------------------------------------------------------


 

Term Loans) with an aggregate principal amount in excess of 25.0% of the
principal amount of all Term Loans then outstanding;

 

(iv)                          in the case of an assignment to a Non-Debt Fund
Affiliate, each Non-Debt Fund Affiliate shall at each of the time of its
execution of a written trade confirmation in respect of, and at the time of
consummation of, such assignment either (A) affirm the No MNPI Representation or
(B) if it is not able to affirm the No MNPI Representation, will inform the
assignor and the assignor will deliver to such Non-Debt Fund Affiliate customary
written assurance that it is a sophisticated investor and is willing to proceed
with the assignment; and

 

(v)                              in the case of an assignment to a Non-Debt Fund
Affiliate, if such Non-Debt Fund Affiliate subsequently assigns the Term Loans
acquired by it in accordance with this Section 9.04(k), such Non-Debt Fund
Affiliate shall at the time of such assignment of such Term Loans held by it
either (A) affirm the No MNPI Representation or (B) if it is not able to affirm
the No MNPI Representation, the assignee will deliver to such Non-Debt Fund
Affiliate customary written assurance that it is a sophisticated investor and is
willing to proceed with the assignment.

 

(l)                                  To the extent not previously disclosed to
the Administrative Agent, the Borrower shall, upon reasonable request of the
Administrative Agent (but not more frequently than once per calendar quarter),
report to the Administrative Agent the amount and Class of Term Loans held by
Non-Debt Fund Affiliates and the identity of such holders.  Notwithstanding the
foregoing, any Affiliated Lender shall be permitted to contribute any Term Loan
so assigned to such Affiliated Lender pursuant to this Section 9.04(k) to Parent
or any of the Subsidiaries for purposes of cancellation, which contribution may
be made, subject to Section 6.07, in exchange for Equity Interests (other than
Disqualified Stock) of any Parent Entity or Indebtedness of the Borrower to the
extent such Indebtedness is permitted to be incurred pursuant to Section 6.01 at
such time; provided that any Term Loans so contributed shall be automatically
and permanently canceled upon the effectiveness of such contribution and will
thereafter no longer be outstanding for any purpose hereunder.

 

(m)                          Notwithstanding anything in Section 9.04 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders, all affected Lenders or all Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document (collectively, “Required Lender
Consent Items”):

 

(A)                          a Non-Debt Fund Affiliate shall be deemed to have
voted its interest as a Lender in the same proportion as the allocation of
voting with respect to such matter by Lenders who are not Non-Debt Fund
Affiliates, unless the result of such Required Lender Consent Item would
reasonably be expected to deprive such Non-Debt Fund Affiliate of its pro rata
share (compared to Lenders which are not Non-Debt Fund Affiliates) of any
payments to which such

 

--------------------------------------------------------------------------------


 

Non-Debt Fund Affiliate is entitled under the Loan Documents without such
Non-Debt Fund Affiliate providing its consent or such Non-Debt Fund Affiliate is
otherwise adversely affected thereby compared to Term Loan Lenders which are not
Non-Debt Fund Affiliates (in which case for purposes of such vote such Non-Debt
Fund Affiliate shall have the same voting rights as other Term Loan Lenders
which are not Non-Debt Fund Affiliates); and

 

(B)                           Term Loans held by Debt Fund Affiliates may not
account for more than 49.9% of the Term Loans of consenting Lenders included in
determining whether the Required Lenders have consented to any action pursuant
to Section 9.04.

 

(n)                              Additionally, the Loan Parties and each
Non-Debt Fund Affiliate hereby agree that, and each Non-Debt Fund Affiliate
Assignment and Assumption by a Non-Debt Fund Affiliate shall provide a
confirmation that, if a case under Title 11 of the United States Code is
commenced against any Loan Party, such Loan Party shall seek (and each Non-Debt
Fund Affiliate shall consent) to provide that the vote of any Non-Debt Fund
Affiliate (in its capacity as a Lender) with respect to any plan of
reorganization of such Loan Party shall not be counted except that such Non-Debt
Fund Affiliate’s vote (in its capacity as a Lender) may be counted to the extent
any such plan of reorganization proposes to treat the Obligations or claims held
by such Non-Debt Fund Affiliate in a manner that is less favorable to such
Non-Debt Fund Affiliate than the proposed treatment of the Term Loans or claims
held by Lenders that are not Affiliates of the Borrower.

 

(o)                              Notwithstanding anything to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans to any Purchasing Borrower Party; provided that:

 

(i)                                  the assigning Lender and the Purchasing
Borrower Party purchasing such Lender’s Term Loans, as applicable, shall execute
and deliver to the Administrative Agent a Non-Debt Fund Affiliate Assignment and
Assumption in lieu of an Assignment and Assumption;

 

(ii)                              such assignment shall be made pursuant to a
Dutch Auction open to all Lenders of the applicable Class on a pro rata basis;

 

(iii)                          any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder;

 

(iv)                          immediately after giving effect to any such
purchase, no Event of Default shall exist;

 

(v)                              the applicable Purchasing Borrower Party shall
in the relevant offer document delivered by it with respect to such Dutch
Auction and at the time of consummation of any purchase of Term Loans pursuant
thereto affirm the No MNPI Representation;

 

--------------------------------------------------------------------------------


 

(vi)                          no proceeds from revolving loans under the ABL
Credit Agreement shall be used to fund any such purchase; and

 

(vii)                      the aggregate outstanding principal amount of the
Term Loans of the applicable Class shall be deemed reduced by the full par value
of the aggregate principal amount of the Term Loans purchased pursuant to this
Section 9.08(h) and each principal repayment installment with respect to the
Term Loans of such Class shall be reduced pro rata by the aggregate principal
amount of Term Loans purchased.

 

SECTION 9.05                   Expenses; Indemnity.  (a)  The Borrower agrees to
pay all reasonable, documented and invoiced out-of-pocket expenses incurred by
the Administrative Agent and the Arrangers in connection with the preparation of
this Agreement and the other Loan Documents, or by the Administrative Agent in
connection with the preparation, execution and delivery, amendment,
modification, waiver and/or enforcement of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
Borrower or provided for in this Agreement) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable, documented and
invoiced fees, charges and disbursements of a single counsel for the
Administrative Agent and the Arrangers (which shall be Shearman & Sterling LLP),
one firm of local counsel in each appropriate jurisdiction and, in the case of
any actual or perceived conflict of interest, one additional firm of counsel for
the Administrative Agent and the Arrangers.

 

(b)                              The Borrower agrees to indemnify the
Administrative Agent, each Arranger, each Lender, each of their respective
Affiliates and each of their respective directors, officers, employees, agents,
advisors, controlling persons, equityholders, partners, members and other
representatives and each of their respective successors and permitted assigns
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable, documented and invoiced fees, charges and disbursements of one firm
of counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
counsel in each appropriate jurisdiction (which may include a single special
counsel in multiple jurisdictions) for all Indemnitees taken as a whole (and, in
the case of an actual or perceived conflict of interest, an additional counsel
for all Indemnitees taken as a whole), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Term Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Parent, the Borrower or any of their
Subsidiaries or Affiliates; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a final, non appealable
judgment of a court of competent jurisdiction to have resulted from (1) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties or (2) a material breach of the obligations of such
Indemnitee hereunder or (B) result from any proceeding between or among
Indemnitees that does not involve an act or

 

--------------------------------------------------------------------------------


 

omission by the Borrower or the other Subsidiaries (other than claims against
the Administrative Agent or any Arranger in its capacity or in fulfilling its
role as the Administrative Agent or an Arranger or any similar role hereunder
(excluding its role as a Lender)).

 

(c)                               Subject to and without limiting the generality
of the foregoing sentence, the Borrower agrees to indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses claims,
damages, liabilities and related expenses, including reasonable, documented and
invoiced fees, charges and disbursements of one firm of counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of counsel in each
appropriate jurisdiction (which may include a single special counsel in multiple
jurisdictions) for all Indemnitees taken as a whole (and, in the case of an
actual or perceived conflict of interest, an additional counsel for all
Indemnitees taken as a whole) and reasonable, documented and invoiced consultant
fees, in each case, incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result any claim related in any way to
Environmental Laws and the Borrower or any of the Subsidiaries, or any actual or
alleged presence, Release or threatened Release of Hazardous Materials at,
under, on or from any property for which the Borrower or any of its Subsidiaries
would reasonably be expected to be held liable under Environmental Laws;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a final, non appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.

 

(d)                             Any indemnification or payments required by the
Loan Parties under this Section 9.05 shall not be duplicative of any
indemnification or payments required by the Loan Parties under Section 2.15.

 

(e)                               To the fullest extent permitted by applicable
law, Parent and the Borrower shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(f)                                The agreements in this Section 9.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement. 
All amounts due under this Section 9.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

SECTION 9.06                   Right of Set-off.  If an Event of Default shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time, to the

 

--------------------------------------------------------------------------------


 

fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of Parent or any Subsidiary Loan Party against any of and all the
obligations of Parent or any Subsidiary Loan Party now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured.  The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may be exercised only at the direction of the Administrative Agent or the
Required Lenders.

 

SECTION 9.07                   Applicable Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 9.08                   Waivers; Amendment.  (a)  No failure or delay of
the Administrative Agent or any Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by
Parent, the Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
Parent, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 

(b)                              Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) as provided in Sections 2.19, 2.20 and 2.21, (y) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower and the Required Lenders, and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that except as provided in Section 2.18, 2.19 and
2.20, no such agreement shall:

 

(i)                                  decrease, forgive, waive or excuse the
principal amount of, or any interest on, or extend the final maturity of, or
decrease the rate of interest on, any Term Loan beyond the Maturity Date,
without the prior written consent of each Lender directly affected thereby;

 

(ii)                              increase or extend the Commitment of any
Lender or decrease, forgive, waive or excuse the fees of any Agent without the
prior written consent of such Lender or Agent (it being understood that waivers
or modifications of conditions

 

--------------------------------------------------------------------------------


 

precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender);

 

(iii)                          extend or waive any Term Loan Installment Date or
reduce the amount due on any Term Loan Installment Date or extend any date on
which payment of principal or interest on any Term Loan or any Fee is due,
without the prior written consent of each Lender adversely affected thereby;

 

(iv)                          amend the provisions of Section 2.16(b) or (c) of
this Agreement, Section 5.02 of the Collateral Agreement or any analogous
provision of any other Loan Document, in a manner that would by its terms alter
the pro rata sharing of payments required thereby, without the prior written
consent of each Lender adversely affected thereby;

 

(v)                              amend or modify the provisions of this
Section 9.08 or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Term Loans are included on the Closing Date); or

 

(vi)                          release a material portion of the Collateral or
release any of Parent, the Borrower or any of the other Subsidiary Loan Parties
from their respective Guarantees under the Collateral Agreement, unless, in the
case of a Subsidiary Loan Party (other than the Borrower), all or substantially
all the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent acting as such at the effective date of such
agreement, as applicable.  Each Lender shall be bound by any waiver, amendment
or modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any assignee of such Lender.

 

(c)                               Without the consent of the Administrative
Agent or any Lender, the Loan Parties and the Administrative Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

 

(d)                             This Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Parent and the Borrower

 

--------------------------------------------------------------------------------


 

(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

 

(e)                               Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, the Borrower may enter into Incremental
Facility Amendments in accordance with Section 2.19, Refinancing Amendments in
accordance with Section 2.20, Extension Amendments in accordance with
Section 2.21 and Credit Agreement Refinancing Indebtedness Amendments, and such
Incremental Facility Amendments, Refinancing Amendments, Extension Amendments
and Credit Agreement Refinancing Indebtedness Amendments shall be effective to
amend the terms of this Agreement and the other applicable Loan Documents, in
each case, without any further action or consent of any other party to any Loan
Document.

 

(f)                                Notwithstanding the foregoing, technical and
conforming modifications to the Loan Documents may be made with the consent of
the Borrower and the Administrative Agent to the extent necessary to integrate
any Incremental Facilities on substantially the same basis as the Term Loans, as
applicable.

 

SECTION 9.09                   Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the applicable interest rate,
together with all fees and charges that are treated as interest under applicable
law (collectively, the “Charges”), as provided for herein or in any other
document executed in connection herewith, or otherwise contracted for, charged,
received, taken or reserved by any Lender, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender, shall be
limited to the Maximum Rate; provided that such excess amount shall be paid to
such Lender on subsequent payment dates to the extent not exceeding the legal
limitation.

 

SECTION 9.10                   Entire Agreement.  This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF

 

--------------------------------------------------------------------------------


 

ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12                   Severability.  In the event any one or more of
the provisions contained in this Agreement or in any other Loan Document should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.13                   Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall constitute an original but all of
which, when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03.  Delivery of an executed counterpart to
this Agreement by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be as effective as delivery of a manually signed original.

 

SECTION 9.14                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.15                   Jurisdiction; Consent to Service of Process. 
(a)  Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction,
except that each of the Loan Parties agrees that (a) it will not bring any such
action or proceeding in any court other than New York Courts (it being
acknowledged and agreed by the parties hereto that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Lenders who
would be affected by any such action or proceeding have contacts with the State
of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to

 

--------------------------------------------------------------------------------


 

assert the same will preclude such Loan Party from asserting or seeking the same
in the New York Courts.

 

(b)                              Each of the parties hereto hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Loan Documents in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 9.16                   Confidentiality.  Each of the Lenders and each of
the Agents agrees that it shall maintain in confidence any information relating
to Parent, the Borrower and any Subsidiary furnished to it by or on behalf of
Parent, the Borrower or any other Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender or
the Administrative Agent without violating this Section 9.16 or (c) was
available to such Lender or the Administrative Agent from a third party having,
to such person’s knowledge, no obligations of confidentiality to Parent, the
Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any person that approves or administers the Term Loans on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self regulatory authorities, (C) to its parent companies, Affiliates or
auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any pledge
under Section 9.04(d) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16) and (F) to any direct or indirect contractual counterparty in
Hedge Agreements or such contractual counterparty’s professional advisor (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16).  Notwithstanding the foregoing, no such information shall be
disclosed to a Disqualified Institution that constitutes a Disqualified
Institution at the time of such disclosure without the Borrower’s prior written
consent.

 

SECTION 9.17                   Platform; Borrower Materials.  The Borrower
hereby acknowledges that (a) the Administrative Agent and/or the Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all the Borrower Materials shall be clearly and

 

--------------------------------------------------------------------------------


 

conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat the Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws,
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

SECTION 9.18                   Release of Liens and Guarantees.  In the event
that any Loan Party conveys, sells, leases, assigns, transfers or otherwise
disposes of all or any portion of any of the Equity Interests or assets of any
Loan Party to a person that is not (and is not required to become) a Loan Party
in a transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party (other than
the Borrower) in a transaction permitted by Section 6.05 (including through
merger, consolidation, amalgamation or otherwise) and as a result of which such
Subsidiary Loan Party would cease to be a Subsidiary, such Subsidiary Loan
Party’s obligations under the Collateral Agreement shall be automatically
terminated and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or the Borrower to terminate
such Subsidiary Loan Party’s obligations under the Collateral Agreement.  In
addition, the Administrative Agent agrees to take such actions as are reasonably
requested by Parent or the Borrower and at the Borrower’s expense to terminate
the Liens and security interests created by the Loan Documents when all the
Obligations (other than Obligations in respect of Specified Hedge Agreements,
Cash Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) are paid in full and the Commitments are terminated.

 

SECTION 9.19                   Release of Parent as Borrower.  From and after
the effectiveness of the Contribution, Parent shall be released, automatically
and without further action, from its obligations as the “Borrower” under this
Agreement and each of the other Loan Documents; provided that such release shall
be effective upon delivery by S&F Stores of (a) an executed joinder (in form and
substance reasonably satisfactory to the Administrative Agent) pursuant to which
it accedes to this Agreement and each of the other Loan Documents and becomes
the “Borrower” hereunder and thereunder and (b) the executed Contribution and
Assignment Agreements.

 

SECTION 9.20                   USA PATRIOT Act Notice.  Each Lender that is
subject to the USA PATRIOT Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is

 

--------------------------------------------------------------------------------


 

required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act.

 

SECTION 9.21                   Security Documents and ABL/Term Loan
Intercreditor Agreement.  The parties hereto acknowledge and agree that any
provision of any Loan Document to the contrary notwithstanding, prior to the
discharge in full of all ABL Claims (as defined in the ABL/Term Loan
Intercreditor Agreement), the Loan Parties shall not be required to act or
refrain from acting under any Security Document with respect to the ABL Priority
Collateral in any manner that would result in a “Default” or “Event of Default”
(as defined in any ABL Loan Document) under the terms and provisions of the ABL
Loan Documents.  Each Lender hereunder (a) consents to the subordination of
Liens provided for in the ABL/Term Loan Intercreditor Agreement, (b) agrees that
it will be bound by and will take no actions contrary to the provisions of the
ABL/Term Loan Intercreditor Agreement and (c) authorizes and instructs the
Administrative Agent to enter into the ABL/Term Loan Intercreditor Agreement as
“First Lien Term Loan Agent” (as defined in the ABL/Term Loan Intercreditor
Agreement) and on behalf of such Lender.

 

SECTION 9.22                   Acknowledgment and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

SMART & FINAL STORES LLC, INC.,
as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SF CC INTERMEDIATE HOLDINGS,
INC., as Parent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent,
a Lender, Arranger and Bookrunner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------